Exhibit 10.1

 



 



CREDIT AND SECURITY AGREEMENT

dated as of December 31, 2019

by and among

MODUSLINK CORPORATION,

AND CERTAIN OF ITS SUBSIDIARIES,

each as Borrower, and collectively as Borrowers,

the Subsidiaries of Borrowers from time to time party hereto as Guarantors,

and

MIDCAP FINANCIAL TRUST,

as Agent and as a Lender,

and

THE ADDITIONAL LENDERS

FROM TIME TO TIME PARTY HERETO

[image_001.jpg]



 

 



TABLE OF CONTENTS

Page

ARTICLE 1 - DEFINITIONS 1 Section 1.1   Certain Defined Terms 1 Section
1.2   Accounting Terms and Determinations 33 Section 1.3   Other Definitional
and Interpretive Provisions 33 Section 1.4   Time is of the Essence 34 ARTICLE 2
- LOANS AND LETTERS OF CREDIT 34 Section 2.1   Loans. 34 Section 2.2   Interest,
Interest Calculations and Certain Fees. 36 Section 2.3   Notes 38 Section
2.4   Reserves 38 Section 2.5   Letters of Credit and Letter of Credit Fees. 38
Section 2.6   General Provisions Regarding Payment; Loan Account. 41 Section
2.7   Maximum Interest 42 Section 2.8   Taxes; Capital Adequacy. 42 Section
2.9   Appointment of Borrower Representative. 47 Section 2.10   Joint and
Several Liability; Rights of Contribution; Subordination and Subrogation. 48
Section 2.11   Collections and Lockbox Account. 50 Section 2.12   Termination;
Restriction on Termination. 52 ARTICLE 3 - REPRESENTATIONS AND WARRANTIES 53
Section 3.1   Existence and Power 53 Section 3.2   Organization and Governmental
Authorization; No Contravention 53 Section 3.3   Binding Effect 53 Section
3.4   Capitalization 53 Section 3.5   Financial Information 54 Section
3.6   Litigation 54 Section 3.7   Ownership of Property 54 Section 3.8   No
Default 54 Section 3.9   Labor Matters 54 Section 3.10   Regulated Entities 54
Section 3.11   Margin Regulations 55 Section 3.12   Compliance With Laws;
Anti-Terrorism Laws. 55 Section 3.13   Taxes 55 Section 3.14   Compliance with
ERISA. 55 Section 3.15   Consummation of Financing Documents; Brokers 56 Section
3.16   Related Transactions 56 Section 3.17   Material Contracts 56 Section
3.18   Compliance with Environmental Requirements; No Hazardous Materials 57
Section 3.19   Intellectual Property 58 Section 3.20   Solvency 58 Section
3.21   Full Disclosure 58 Section 3.22   Interest Rate 59 Section
3.23   Subsidiaries 59 Section 3.24   Certain Subsidiaries and Affiliates of
Borrowers 59

 

-i-

 



ARTICLE 4 - AFFIRMATIVE COVENANTS 59 Section 4.1   Financial Statements and
Other Reports 59 Section 4.2   Payment and Performance of Obligations 60 Section
4.3   Maintenance of Existence 60 Section 4.4   Maintenance of Property;
Insurance. 60 Section 4.5   Compliance with Laws and Material Contracts 62
Section 4.6   Inspection of Property, Books and Records 62 Section 4.7   Use of
Proceeds 62 Section 4.8   Estoppel Certificates 62 Section 4.9   Notices of
Litigation and Defaults 63 Section 4.10   Hazardous Materials; Remediation. 63
Section 4.11   Further Assurances. 64 Section 4.12   [Reserved] 66 Section
4.13   Power of Attorney 66 Section 4.14   Borrowing Base Collateral
Administration. 66 Section 4.15   Maintenance of Management 67 ARTICLE 5 -
NEGATIVE COVENANTS 67 Section 5.1   Debt; Contingent Obligations 67 Section
5.2   Liens 67 Section 5.3   Restricted Distributions 67 Section
5.4   Restrictive Agreements 67 Section 5.5   Payments and Modifications of
Subordinated Debt 67 Section 5.6   Consolidations, Mergers and Sales of Assets;
Change in Control 68 Section 5.7   Purchase of Assets, Investments 68 Section
5.8   Transactions with Affiliates 69 Section 5.9   Modification of
Organizational Documents 69 Section 5.10   Modification of Certain Agreements 69
Section 5.11   Conduct of Business 69 Section 5.12   Lease Payments 69 Section
5.13   Limitation on Sale and Leaseback Transactions 70 Section 5.14   Deposit
Accounts and Securities Accounts; Payroll and Benefits Accounts 70 Section
5.15   Compliance with Anti-Terrorism Laws 70 Section 5.16   Agreements
Regarding Receivables 70 ARTICLE 6 - FINANCIAL COVENANTS 71 Section
6.1   [Reserved] 71 Section 6.2   Fixed Charge Coverage Ratio 71 Section
6.3   Evidence of Compliance 71

 

-ii-

 



ARTICLE 7 - CONDITIONS 71 Section 7.1   Conditions to Closing 71 Section
7.2   Conditions to Each Loan, Support Agreement and Lender Letter of Credit 72
Section 7.3   Searches 73 Section 7.4   Post-Closing Requirements 73 ARTICLE 8 -
[RESERVED] 73 ARTICLE 9 - SECURITY AGREEMENT 73 Section 9.1   Generally 73
Section 9.2   Representations and Warranties and Covenants Relating to
Collateral. 73 ARTICLE 10 - EVENTS OF DEFAULT 77 Section 10.1   Events of
Default 77 Section 10.2   Acceleration and Suspension or Termination of
Revolving Loan Commitment 80 Section 10.3   UCC Remedies. 80 Section 10.4   Cash
Collateral 82 Section 10.5   Default Rate of Interest 82 Section 10.6   Setoff
Rights 82 Section 10.7   Application of Proceeds. 83 Section 10.8   Waivers. 84
Section 10.9   Injunctive Relief 86 Section 10.10   Marshalling; Payments Set
Aside 86 ARTICLE 11 - AGENT 86 Section 11.1   Appointment and Authorization 86
Section 11.2   Agent and Affiliates 87 Section 11.3   Action by Agent 87 Section
11.4   Consultation with Experts 87 Section 11.5   Liability of Agent 87 Section
11.6   Indemnification 88 Section 11.7   Right to Request and Act on
Instructions 88 Section 11.8   Credit Decision 88 Section 11.9   Collateral
Matters 88 Section 11.10   Agency for Perfection 89 Section 11.11   Notice of
Default 89 Section 11.12   Assignment by Agent; Resignation of Agent; Successor
Agent. 89 Section 11.13   Payment and Sharing of Payment. 90 Section
11.14   Right to Perform, Preserve and Protect 93 Section 11.15   Additional
Titled Agents 93 Section 11.16   Amendments and Waivers. 93 Section
11.17   Assignments and Participations. 94 Section 11.18   Funding and
Settlement Provisions Applicable When Non-Funding Lenders Exist 97 Section
11.19   Buy-Out Upon Refinancing 99 Section 11.20   Subordination Agreements 99

 

-iii-

 



ARTICLE 12 - MISCELLANEOUS 99 Section 12.1   Survival 99 Section 12.2   No
Waivers 99 Section 12.3   Notices. 99 Section 12.4   Severability 100 Section
12.5   Headings 100 Section 12.6   Confidentiality. 100 Section 12.7   Waiver of
Consequential and Other Damages 101 Section 12.8   GOVERNING LAW; SUBMISSION TO
JURISDICTION. 101 Section 12.9   WAIVER OF JURY TRIAL. 102 Section
12.10   Publication; Advertisement. 102 Section 12.11   Counterparts;
Integration 103 Section 12.12   No Strict Construction 103 Section
12.13   Lender Approvals 103 Section 12.14   Expenses; Indemnity. 103 Section
12.15   [Reserved] 105 Section 12.16   Reinstatement 105 Section
12.17   Successors and Assigns 105 Section 12.18   USA PATRIOT Act Notification
106 Section 12.19   Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 106





-iv-

 



ANNEXES, EXHIBITS AND SCHEDULES

ANNEXES Annex A - Commitment Annex       EXHIBITS Exhibit A - [Reserved] Exhibit
B - Form of Compliance Certificate Exhibit C - Borrowing Base Certificate
Exhibit D - Form of Notice of Borrowing Exhibit E - Form of Annual Budget
Exhibit F-1 - Form of U.S. Tax Compliance Certificate Exhibit F-2 - Form of U.S.
Tax Compliance Certificate Exhibit F-3 - Form of U.S. Tax Compliance Certificate
Exhibit F-4 - Form of U.S. Tax Compliance Certificate       SCHEDULES Schedule
3.1 - Existence, Organizational ID Numbers, Foreign Qualification, Prior Names
Schedule 3.4 - Capitalization Schedule 3.6 - Litigation Schedule 3.17 - Material
Contracts Schedule 3.18 - Environmental Compliance Schedule 3.19 - Intellectual
Property Schedule 4.4 - Insurance Schedule 4.9 - Litigation, Governmental
Proceedings and Other Notice Events Schedule 5.1 - Debt; Contingent Obligations
Schedule 5.2 - Liens Schedule 5.7 - Permitted Investments Schedule 5.8 -
Affiliate Transactions Schedule 5.11 - Business Description Schedule 5.14 -
Deposit Accounts and Securities Accounts Schedule 7.4 - Post-Closing Obligations
Schedule 9.1 - Collateral Schedule 9.2 - Location of Collateral

 



-v-

 



 

CREDIT AND SECURITY AGREEMENT

 

THIS CREDIT AND SECURITY AGREEMENT (as the same may be amended, supplemented,
restated or otherwise modified from time to time, the "Agreement") is dated as
of December 31, 2019 by and among, MODUSLINK CORPORATION, a Delaware corporation
("ModusLink"), each additional Person that may hereafter be joined to this
Agreement as a "Borrower" from time to time (together with ModusLink, each
individually, a "Borrower", and collectively, the "Borrowers"), certain
Subsidiaries of Borrowers from time to time party hereto as Guarantors, MIDCAP
FINANCIAL TRUST, a Delaware statutory trust, individually as a Lender, and as
Agent, and the financial institutions or other entities from time to time
parties hereto, each as a Lender.

RECITALS:

Borrowers have requested that Lenders make available to Borrowers the financing
facilities as described herein. Lenders are willing to extend such credit to
Borrowers under the terms and conditions herein set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Lenders and Agent agree as follows:

ARTICLE 1 - DEFINITIONS

Section 1.1 Certain Defined Terms. The following terms have the following
meanings:

"Acceleration Event" means the occurrence of an Event of Default (a) in respect
of which Agent has declared all or any portion of the Obligations to be
immediately due and payable pursuant to Section 10.2, (b) pursuant to Section
10.1(a), and in respect of which Agent has suspended or terminated the Revolving
Loan Commitment pursuant to Section 10.2, and/or (c) pursuant to either Section
10.1(e) and/or Section 10.1(f).

"Account Debtor" means "account debtor", as defined in Article 9 of the UCC, and
any other obligor in respect of an Account.

"Accounts" means, collectively, (a) any right to payment of a monetary
obligation, whether or not earned by performance, (b) without duplication, any
"account" (as defined in the UCC), any accounts receivable (whether in the form
of payments for services rendered or goods sold, rents, license fees or
otherwise), any "health-care-insurance receivables" (as defined in the UCC), any
"payment intangibles" (as defined in the UCC) and all other rights to payment
and/or reimbursement of every kind and description, whether or not earned by
performance, (c) all accounts, "general intangibles" (as defined in the UCC),
Intellectual Property, rights, remedies, Guarantees, "supporting obligations"
(as defined in the UCC), "letter-of-credit rights" (as defined in the UCC) and
security interests in respect of the foregoing, all rights of enforcement and
collection, all books and records evidencing or related to the foregoing, and
all rights under the Financing Documents in respect of the foregoing, (d) all
information and data compiled or derived by any Borrower or to which any
Borrower is entitled in respect of or related to the foregoing, and (e) all
proceeds of any of the foregoing.

 

 



"Acquisition" means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all of the equity interests of any other Person.

"Acquisition EBITDA" means, with respect to any target acquired in a Permitted
Acquisition, earnings before interest, taxes, depreciation and amortization for
such Target for the most recently ended twelve (12) month period for which
financial statements are made available to Agent at the time of determination
thereof, with adjustments calculated by Borrowers and approved by Agent in its
reasonable discretion.

"Agent" means MCF, in its capacity as administrative agent for itself and for
Lenders hereunder, as such capacity is established in, and subject to the
provisions of, Article 11, and the successors and assigns of MCF in such
capacity.

"Affiliate" means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person's
(other than, with respect to any Lender, any Lender's) officers or directors (or
Persons functioning in substantially similar roles) and the spouses, parents,
descendants and siblings of such officers, directors or other Persons. As used
in this definition, the term "control" of a Person means the possession,
directly or indirectly, of the power to vote five percent (5%) or more of any
class of voting securities of such Person or to direct or cause the direction of
the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

"AMD" means Advanced Micro Devices, Inc., a Delaware corporation.

"Anti-Terrorism Laws" means any Laws relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224 (effective September
24, 2001), the USA PATRIOT Act, the Laws comprising or implementing the Bank
Secrecy Act, and the Laws administered by OFAC.

"Applicable Margin" means four percent (4.00%).

"Approved Credit Insurance" means, as of any date, insurance issued to a
Borrower by an insurance company acceptable to Agent, which (a) is in full force
and effect, (b) insures the collection of one or more of a Borrower's Eligible
Accounts on terms acceptable to Agent, and (c) is the subject of a prior
assignment in favor of Agent so that Agent is the first (and exclusive) loss
payee thereof.

"Approved Credit Insurance Document" means collectively, (a) all collateral
assignments and endorsements relating to the Approved Credit Insurance and
(b) all other documents, instruments, and other agreements executed and/or
delivered by Borrowers to Agent in connection with the Approved Credit
Insurance.

2

 



"Approved Credit Insurance Insured Accounts" means, as of any date, otherwise
Eligible Accounts which, in each instance, are insured by Approved Credit
Insurance but solely to the extent insured under such Approved Credit Insurance
(e.g., net of applicable deductibles, country limitations, policy limits,
co-insurance and Account Debtor limitations).

"Approved Fund" means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses (a)
and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender, or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.

"Asset Disposition" means any sale, lease, license, transfer, assignment,
statutory division or other consensual disposition of assets by, or liquidation
or dissolution of, any Credit Party.

"Assignment Agreement" means an assignment agreement in form and substance
acceptable to Agent.

"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

"Bankruptcy Code" means Title 11 of the United States Code entitled
"Bankruptcy", as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.

"Base Rate" means the per annum rate of interest announced, from time to time,
within Wells Fargo at its principal office in San Francisco as its "prime rate,"
with the understanding that the "prime rate" is one of Wells Fargo's base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate; provided, however, that
Agent may, upon prior written notice to Borrower, choose a reasonably comparable
index or source to use as the basis for the Base Rate.

"Blocked Person" means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) owned or controlled
by, or acting for or on behalf of, any Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224, (c) with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law, (d) that commits, threatens or conspires
to commit or supports "terrorism" as defined in Executive Order No. 13224, or
(e) that is named a "specially designated national" or "blocked person" on the
most current list published by OFAC or other similar list or is named as a
"listed person" or "listed entity" on other lists made under any Anti-Terrorism
Law.

3

 



"Borrower" and "Borrowers" mean the entity(ies) described in the first paragraph
of this Agreement and each of their successors and permitted assigns.

"Borrower Representative" means ModusLink, in its capacity as Borrower
Representative pursuant to the provisions of Section 2.9, or any successor
Borrower Representative selected by Borrowers and approved by Agent.

"Borrowing Base" means:

(a) the product of (i) fifty percent (50%) multiplied by (ii) the aggregate net
amount at such time of the Eligible Accounts; plus

(b) the least of (i) fifty percent (50%) multiplied by the Net Orderly
Liquidation Value of the Eligible Inventory, (ii) sixty-five (65%) multiplied by
the value of the Eligible Inventory, valued at the lower of first-in-first-out
cost or market cost, and after factoring in all rebates, discounts and other
incentives or rewards associated with the purchase of the applicable Inventory,
and (iii) $4,500,000; minus

(c) the amount of any reserves (including, without limitation, the Dilution
Reserve, the Overdue AP Reserve and any Landlord Reserves) and/or adjustments
provided for in this Agreement.

"Borrowing Base Certificate" means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit C hereto.

"Business Day" means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
Washington, DC and New York City are authorized by law to close.

"Capital Expenditures" means any expenditure that would be classified as a
capital expenditure on a statement of cash flow of Borrowers prepared in
accordance with GAAP.

"CERCLA" means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.

"CFC" means a "controlled foreign corporation" within the meaning of Section 957
of the Code in which any Loan Party or Affiliate thereof is a "United States
shareholder" within the meaning of Section 951(b) of the Code.

4

 



"Change in Control" means any of the following events: (a) any Person or two or
more Persons acting in concert (other than Steel Partners Holdings L.P. and its
Affiliates) shall have acquired beneficial ownership, directly or indirectly,
of, or shall have acquired by contract or otherwise, or shall have entered into
a contract or arrangement that, upon consummation, will result in its or their
acquisition of or control over, voting stock of Holdings (or other securities
convertible into such voting stock) representing 40% or more of the combined
voting power of all voting stock of Holdings; (b) Holdings ceases to own,
directly or indirectly, 100% of the capital stock of ModusLink; (c) ModusLink
ceases to own, directly or indirectly, 100% of the capital stock of each of its
Subsidiaries (other than pursuant to a transaction expressly permitted
hereunder); or (d) the occurrence of any "Change of Control", "Change in
Control", or terms of similar import under any document or instrument governing
or relating to Debt of or equity in such Person. As used herein, "beneficial
ownership" shall have the meaning provided in Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934.

"Closing Date" means the date of this Agreement.

"Code" means the Internal Revenue Code of 1986, as amended from time to time,
any successor statutes thereto, and applicable U.S. Department of Treasury
regulations issued pursuant thereto in temporary or final form.

"Collateral" means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the Security
Documents, including, without limitation, all of the property described in
Schedule 9.1 hereto.

"Collateral Access Agreement" means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Credit Party's or its Subsidiaries' books and records or Inventory, in
each case, in form and substance reasonably satisfactory to Agent.

"Collateralized LCs" means, collectively, one or more letters of credit
(excluding any "Letters of Credit") with an aggregate face value not to exceed
$5,000,000 at any time outstanding, issued for the account of a Borrower by PNC
Bank, National Association or another issuer reasonably acceptable to Agent, and
secured only by Permitted Liens of the type set forth in clause (i) of the
definition thereof.

"Commitment Annex" means Annex A to this Agreement.

"Commitment Expiry Date" means the date that is 3 years following the Closing
Date.

"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

"Compliance Certificate" means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit B hereto.

"Consolidated Subsidiary" means, at any date and with respect to any Person, any
Subsidiary the accounts of which would be consolidated with those of such Person
in its consolidated financial statements if such statements were prepared as of
such date.

5

 



"Contingent Obligation" means, with respect to any Person, any direct or
indirect liability of such Person: (a) with respect to any Debt of another
Person (a "Third Party Obligation") if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such Third Party Obligation that such Third Party Obligation will be
paid or discharged, or that any agreement relating thereto will be complied
with, or that any holder of such Third Party Obligation will be protected, in
whole or in part, against loss with respect thereto; (b) with respect to any
undrawn portion of any letter of credit issued for the account of such Person or
as to which such Person is otherwise liable for the reimbursement of any
drawing; (c) under any Swap Contract, to the extent not yet due and payable;
(d) to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement; or (e) for any
obligations of another Person pursuant to any Guarantee or pursuant to any
agreement to purchase, repurchase or otherwise acquire any obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person. The amount of any Contingent Obligation shall
be equal to the amount of the obligation so Guaranteed or otherwise supported
or, if not a fixed and determinable amount, the maximum amount so Guaranteed or
otherwise supported.

"Controlled Group" means all members of any group of corporations and all
members of a group of trades or businesses (whether or not incorporated) under
common control which, together with any Borrower, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of
ERISA.

"Credit Exposure" means, at any time, any portion of the Revolving Loan
Commitment that remains outstanding, or any Reimbursement Obligation or other
Obligation that remains unpaid or any Letter of Credit or Support Agreement not
supported with cash collateral required by this Agreement that remains
outstanding; provided, however, that no Credit Exposure shall be deemed to exist
solely due to the existence of contingent indemnification liability, absent the
assertion of a claim, or the known existence of a claim reasonably likely to be
asserted, with respect thereto.

"Credit Party" means any Guarantor under a Guarantee of the Obligations or any
part thereof, any Borrower and any other Person (other than Agent, a Lender or a
participant of a Lender), whether now existing or hereafter acquired or formed,
that becomes obligated as a borrower, guarantor, surety, indemnitor, pledgor,
assignor or other obligor under any Financing Document; and "Credit Parties"
means all such Persons, collectively; provided, however, that notwithstanding
anything to the contrary set forth in this Agreement, solely for purposes of
Article 9 of this Agreement, the term "Credit Party" shall exclude Holdings.

"Debt" of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable and accrued expenses arising and paid on a timely basis
and in the Ordinary Course of Business, (d) all capital leases of such Person,
(e) all non-contingent obligations of such Person to reimburse any bank or other
Person in respect of amounts paid under a letter of credit, banker's acceptance
or similar instrument, (f) all equity securities of such Person subject to
repurchase or redemption other than at the sole option of such Person, (g) all
obligations secured by a Lien on any asset of such Person, whether or not such
obligation is otherwise an obligation of such Person, (h) "earnouts", purchase
price adjustments, profit sharing arrangements, deferred purchase money amounts
and similar payment obligations or continuing obligations of any nature of such
Person arising out of purchase and sale contracts, (i) all Debt of others
Guaranteed by such Person, (j) off-balance sheet liabilities and/or Pension Plan
or Multiemployer Plan liabilities of such Person, (k) [reserved], and
(l) obligations arising under bonus, deferred compensation, incentive
compensation or similar arrangements, other than those arising in the Ordinary
Course of Business. Without duplication of any of the foregoing, Debt of
Borrowers shall include any and all Loans and Letter of Credit Liabilities.

6

 



"Default" means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

"Defaulted Lender" means, so long as such failure shall remain in existence and
uncured, any Lender which shall have failed to make any Loan or other credit
accommodation, disbursement, settlement or reimbursement required pursuant to
the terms of any Financing Document.

"Defined Period" means, for purposes of calculating the Fixed Charge Coverage
Ratio for any given calendar month, the twelve (12) month period immediately
preceding any such calendar month.

"Deposit Account" means a "deposit account" (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of any Credit Party.

"Deposit Account Control Agreement" means an agreement, in form and substance
satisfactory to Agent, among Agent, any Credit Party and each financial
institution in which such Credit Party maintains a Deposit Account, which
agreement provides that (a) such financial institution shall comply with
instructions originated by Agent directing disposition of the funds in such
Deposit Account without further consent by the applicable Credit Party, and
(b) such financial institution shall agree that it shall have no Lien on, or
right of setoff or recoupment against, such Deposit Account or the contents
thereof, other than in respect of usual and customary service fees and returned
items for which Agent has been given value, in each such case expressly
consented to by Agent, and containing such other terms and conditions as Agent
may require, including as to any such agreement pertaining to any Lockbox
Account, providing that such financial institution shall wire, or otherwise
transfer, in immediately available funds, on a daily basis to the Payment
Account all funds received or deposited into such Lockbox or Lockbox Account.

"Dilution" means, as of any date of determination, a percentage, based upon the
experience during any prior period selected from time to time by Agent in its
sole discretion, that is the result of dividing the Dollar amount of (a) bad
debt write-downs, discounts, advertising allowances, credits, or other dilutive
items with respect to Borrowers' Accounts during such period, by (b) Borrowers'
billings with respect to Accounts during such period.

7

 



"Dilution Reserve" means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by one (1) percentage point
for each percentage point by which Dilution is in excess of five (5%) percent.

"Dollars" or "$" means the lawful currency of the United States of America.

"Domestic Subsidiary" means any Subsidiary of any Borrower that is not a Foreign
Subsidiary.

"EBITDA" has the meaning provided in the Compliance Certificate.

"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

"EEA Resolution Authority" means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

"Eligible Account" means, subject to the criteria below, an account receivable
of a Borrower, which was generated in the Ordinary Course of Business, which was
generated originally in the name of a Borrower and not acquired via assignment
or otherwise, and which Agent, in its good faith credit judgment and discretion,
deems to be an Eligible Account. The net amount of an Eligible Account at any
time shall be the face amount of such Eligible Account as originally billed
minus all cash collections and other proceeds of such Account received from or
on behalf of the Account Debtor thereunder as of such date and any and all
returns, rebates, discounts (which may, at Agent's option, be calculated on
shortest terms), credits, allowances or excise taxes of any nature at any time
issued, owing, claimed by Account Debtors, granted, outstanding or payable in
connection with such Accounts at such time. Without limiting the generality of
the foregoing, no Account shall be an Eligible Account if:

(a) the Account remains unpaid more than ninety (90) days past the claim or
invoice date (but in no event more than one hundred twenty (120) days after the
applicable goods or services have been rendered or delivered);

(b) the Account is subject to any defense, set-off, recoupment, counterclaim,
deduction, discount, credit, chargeback, freight claim, allowance, or adjustment
of any kind (but only to the extent of such defense, set-off, recoupment,
counterclaim, deduction, discount, credit, chargeback, freight claim, allowance,
or adjustment), or the applicable Borrower is not able to bring suit or
otherwise enforce its remedies against the Account Debtor through judicial
process;

8

 



(c) if the Account arises from the sale of goods, any part of any goods the sale
of which has given rise to the Account has been returned, rejected, lost, or
damaged (but only to the extent that such goods have been so returned, rejected,
lost or damaged);

(d) if the Account arises from the sale of goods, the sale was not an absolute,
bona fide sale, or the sale was made on consignment or on approval or on a
sale-or-return or bill-and-hold or progress billing basis, or the sale was made
subject to any other repurchase or return agreement, or the goods have not been
shipped to the Account Debtor or its designee or the sale was not made in
compliance with applicable Laws;

(e) if the Account arises from the performance of services, the services have
not actually been performed or the services were undertaken in violation of any
Law or the Account represents a progress billing for which services have not
been fully and completely rendered;

(f) the Account is subject to a Lien (other than Liens in favor of Agent under
the Financing Documents), or Agent does not have a first priority, perfected
Lien on such Account;

(g) the Account is evidenced by Chattel Paper or an Instrument of any kind, or
has been reduced to judgment, unless such Chattel Paper or Instrument has been
delivered to Agent;

(h) the Account Debtor is an Affiliate or Subsidiary of a Credit Party, or if
the Account Debtor holds any Debt of a Credit Party;

(i) more than fifty percent (50%) of the aggregate balance of all Accounts owing
from the Account Debtor obligated on the Account are ineligible under subclause
(a) above (in which case all Accounts from such Account Debtor shall be
ineligible);

(j) without limiting the provisions of clause (i) above, fifty percent (50%) or
more of the aggregate unpaid Accounts from the Account Debtor obligated on the
Account are not deemed Eligible Accounts under this Agreement for any reason;

(k) the total unpaid Accounts of the Account Debtor obligated on the Account
exceed (i) with respect to Accounts owing by AMD, zero percent (0%); provided,
that such percentage shall be increased to fifty percent (50%) to the extent
such Accounts owing by AMD are Approved Credit Insurance Insured Accounts, or
(ii) with respect to Accounts owing by any Account Debtor other than AMD,
twenty-five percent (25%), in each case of the net amount of all Eligible
Accounts owing from all Account Debtors (but only the amount of the Accounts of
such Account Debtor exceeding the limitation applicable to such Account Debtor
shall be considered ineligible);

(l) any covenant, representation or warranty contained in the Financing
Documents with respect to such Account has been breached in any material
respect;

(m) the Account is unbilled or has not been invoiced to the Account Debtor in
accordance with the procedures and requirements of the applicable Account
Debtor;

9

 



(n) the Account is an obligation of an Account Debtor that is the federal, state
or local government or any political subdivision thereof, unless Agent has
agreed to the contrary in writing and Agent has received from the Account Debtor
the acknowledgement of Agent's notice of assignment of such obligation pursuant
to this Agreement;

(o) the Account is an obligation of an Account Debtor that has suspended
business, made a general assignment for the benefit of creditors, is unable to
pay its debts as they become due or as to which a petition has been filed
(voluntary or involuntary) under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or the Account is an Account as to which
any facts, events or occurrences exist which could reasonably be expected to
impair the validity, enforceability or collectability of such Account or reduce
the amount payable or delay payment thereunder;

(p) the Account is an obligation of an Account Debtor that has its principal
place of business or executive office outside the United States, unless such
Account is an Eligible Foreign Account; provided, that (i) the total amount of
Eligible Foreign Accounts included in the calculation of the Borrowing Base
shall not at any time exceed an amount equal to 35% of all Eligible Accounts at
such time and (ii) no more than $7,500,000 of the Borrowing Base shall be
attributable to Eligible Foreign Accounts at any time;

(q) the Account is payable in a currency other than United States dollars;

(r) the Account Debtor is an individual;

(s) the Borrower owning such Account has not signed and delivered to Agent
notices, in the form requested by Agent, directing the Account Debtors to make
payment to the applicable Lockbox Account;

(t) the Account includes late charges or finance charges (but only such portion
of the Account shall be ineligible);

(u) the Account arises out of the sale of any Inventory upon which any other
Person holds, claims or asserts a Lien; or

(v) the Account or Account Debtor fails to meet such other specifications and
requirements which may from time to time be established by Agent in its good
faith credit judgment and discretion.

"Eligible Assignee" means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent; provided, however, that notwithstanding the foregoing, (x) "Eligible
Assignee" shall not include any Borrower or any of a Borrower's Affiliates, and
(y) no proposed assignee intending to assume all or any portion of the Revolving
Loan Commitment shall be an Eligible Assignee unless such proposed assignee
either already holds a portion of such Revolving Loan Commitment, or has been
approved as an Eligible Assignee by Agent.

10

 



"Eligible Inventory" means Inventory owned by a Borrower and acquired and
dispensed by such Borrower in the Ordinary Course of Business that Agent, in its
good faith credit judgment and discretion, deems to be Eligible Inventory.
Without limiting the generality of the foregoing, no Inventory shall be Eligible
Inventory if:

(a) such Inventory is not owned by a Borrower free and clear of all Liens (other
any Liens in favor of Agent under the Financing Documents) and rights of any
other Person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure such
Borrower's performance with respect to that Inventory);

(b) such Inventory is (i) placed on consignment or (ii) in transit;

(c) such Inventory is covered by a negotiable document of title, unless such
document has been delivered to Agent with all necessary endorsements, free and
clear of all Liens except those in favor of Agent;

(d) such Inventory is excess, obsolete, unsalable, shopworn, seconds, damaged,
unfit for sale, unfit for further processing, is of substandard quality or is
not of good and merchantable quality, free from any defects;

(e) such Inventory consists of marketing materials, display items, manufacturing
supplies or Work-In-Process;

(f) such Inventory is not subject to a first priority, perfected Lien in favor
of Agent;

(g) such Inventory consists of goods that can be transported or sold only with
licenses that are not readily available or of any substances defined or
designated as hazardous or toxic waste, hazardous or toxic material, hazardous
or toxic substance, or similar term, by any environmental law or any
Governmental Authority applicable to Borrowers or their business, operations or
assets;

(h) such Inventory is not covered by casualty insurance acceptable to Agent;

(i) any covenant, representation or warranty contained in the Financing
Documents with respect to such Inventory has been breached in any material
respect;

(j) such Inventory is located (i) outside of the continental United States or
(ii) on premises where the aggregate amount of all Inventory (valued at cost) of
Borrowers located thereon is less than $10,000;

(k) such Inventory is located on premises with respect to which Agent has not
received a Collateral Access Agreement, unless Agent has established a Landlord
Reserve with respect to such location;

(l) such Inventory consists of (i) discontinued items, (ii) slow-moving or
excess items held in inventory, or (iii) used items held for resale;

(m) such Inventory does not consist of finished goods or parts inventory;

11

 



(n) such Inventory does not meet all standards imposed by any Governmental
Authority, including with respect to its production, acquisition or importation
(as the case may be);

(o) such Inventory has an expiration date within the next six (6) months;

(p) such Inventory consists of products for which Borrowers have a greater than
three (3) month supply on hand;

(q) such Inventory is held for rental or lease by or on behalf of Borrowers;

(r) such Inventory is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third parties, which agreement
restricts the ability of Agent or any Lender to sell or otherwise dispose of
such Inventory; or

(s) such Inventory fails to meet such other specifications and requirements
which may from time to time be established by Agent in its good faith credit
judgment. Agent and Borrowers agree that Inventory shall be subject to periodic
appraisal by Agent and that valuation of Inventory shall be subject to
adjustment pursuant to the results of such appraisal. Notwithstanding the
foregoing, the valuation of Inventory shall be subject to any legal limitations
on sale and transfer of such Inventory.

"Eligible Foreign Accounts" means Accounts that are (i) an obligation of an
Account Debtor that has its principal place of business or executive office
outside the United States and (ii) Approved Credit Insurance Insured Accounts.

"Eligible Swap Counterparty" means Agent, any Affiliate of Agent, any Lender
and/or any Affiliate of any Lender, that (a) at any time it occupies such role
or capacity (whether or not it remains in such capacity) enters into a Swap
Contract permitted hereunder with any Borrower, and (b) in the case of a Lender
or an Affiliate of a Lender other than Agent, maintains a reporting system
acceptable to Agent with respect to Swap Contract exposure and agrees with Agent
to provide regular reporting to Agent, in form and substance reasonably
satisfactory to Agent, with respect to such exposure. In addition thereto, any
Affiliate of a Lender shall, upon Agent's request, execute and deliver to Agent
a letter agreement pursuant to which such Affiliate designates Agent as its
agent and agrees to share, pro rata, all expenses relating to liquidation of the
Collateral for the benefit of such Affiliate.

"Environmental Laws" means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other
governmental directives or requirements, as well as common law, pertaining to
the environment, natural resources, pollution, health (including any
environmental clean-up statutes and all regulations adopted by any local, state,
federal or other Governmental Authority, and any statute, ordinance, code,
order, decree, law rule or regulation all of which pertain to or impose
liability or standards of conduct concerning medical waste or medical products,
equipment or supplies), safety or clean-up that apply to any Borrower and relate
to Hazardous Materials, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601
et seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901
et seq.), the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.),
the Hazardous Materials Transportation Act (49 U.S.C. § 5101 et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Federal Insecticide, Fungicide and
Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning and Community
Right-to-Know Act (42 U.S.C. § 11001 et seq.), the Occupational Safety and
Health Act (29 U.S.C. § 651 et seq.), the Residential Lead-Based Paint Hazard
Reduction Act (42 U.S.C. § 4851 et seq.), any analogous state or local laws, any
amendments thereto, and the regulations promulgated pursuant to said laws,
together with all amendments from time to time to any of the foregoing and
judicial interpretations thereof.

12

 



"ERISA" means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.

"ERISA Plan" means any "employee benefit plan", as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which any Credit Party
maintains, sponsors or contributes to or has an obligation to contribute to, or,
in the case of an employee benefit plan which is subject to Section 412 of the
Code or Title IV of ERISA, to which any Credit Party or any member of the
Controlled Group may have any liability, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five (5) years, or by reason of being deemed to
be a contributing sponsor under Section 4069 of ERISA.

"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

"Excess Availability" means, at a particular date, an amount equal to the
Revolving Loan Availability minus all amounts due and owing to any Borrower's or
any of their Subsidiaries' trade creditors which are outstanding sixty (60) days
or more past their due date.

"Excluded Equity Interests" means any voting equity interests of any CFC (other
than a Protected CFC) or Foreign Subsidiary Holdco, other than voting equity
interests are held directly by a Borrower or a Subsidiary that is a Credit Party
and represent 65% (or such greater percentage to the extent no adverse tax
consequences would result therefrom) of the voting equity interests of such CFC
or Foreign Subsidiary Holdco.

"Excluded Swap Obligations" means, with respect to any Credit Party, (x) as it
relates to all or a portion of the Guarantee of such Credit Party, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Credit
Party's failure for any reason to constitute an "eligible contract participant"
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the Guarantee of such Credit Party becomes effective with respect to such
Swap Obligation or (y) as it relates to all or a portion of the grant by such
Credit Party of a security interest, any Swap Obligation if, and to the extent
that, such Swap Obligation (or such security interest in respect thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Credit Party's failure
for any reason to constitute an "eligible contract participant" as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
security interest of such Credit Party becomes effective with respect to such
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

13

 



"Excluded Taxes" means any of the following Taxes imposed on or with respect to
Agent, any Lender or any other recipient of any payment to be made by or on
behalf of any obligation of Credit Parties hereunder or the Obligations or
required to be withheld or deducted from a payment to Agent, such Lender or such
recipient (including any interest and penalties thereon): (a) Taxes to the
extent imposed on or measured by Agent's, any Lender's or such recipient's net
income (however denominated), branch profits Taxes, and franchise Taxes and
similar Taxes, in each case, (i) imposed by the jurisdiction (or any political
subdivision thereof) under which Agent, such Lender or such recipient is
organized, has its principal office or conducts business with respect to
entering into any of the Financing Documents or taking any action thereunder or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, United States
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in the Loans pursuant to a Law in
effect on the date on which (i) such Lender becomes a party to this Agreement
other than as a result of an assignment requested by a Credit Party under the
terms hereof or (ii) such Lender changes its lending office for funding its
Loan, except in each case to the extent that, pursuant to Section 2.8, amounts
with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender acquired the applicable interest in a Loan,
Letter of Credit or Revolving Loan Commitment or to such Lender immediately
before it changed its lending office; (c) United States Taxes attributable to
such Lender's failure to comply with Section 2.8(c); and (d) any U.S. federal
withholding taxes imposed in respect of a Lender under FATCA.

"Event of Default" has the meaning set forth in Section 10.1.

"FATCA" means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future Treasury
regulations or official interpretations thereof and any agreement entered into
pursuant to the implementation of Section 1471(b)(1) of the Code, and any
intergovernmental agreement between the United States Internal Revenue Service,
the U.S. Government and any governmental or taxation authority under any other
jurisdiction which agreement's principal purposes deals with the implement such
sections of the Code.

"Federal Funds Rate" means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided, however, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day, and (b) if no such rate is so
published on such next preceding Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to Agent on such day on such transactions
as determined by Agent.

14

 



"Financing Documents" means this Agreement, any Notes, the Security Documents,
any subordination or intercreditor agreement pursuant to which any Debt and/or
any Liens securing such Debt is subordinated to all or any portion of the
Obligations and all other documents, instruments and agreements (other than any
Swap Contract) related to the Obligations and heretofore executed, executed
concurrently herewith or executed at any time and from time to time hereafter,
as any or all of the same may be amended, supplemented, restated or otherwise
modified from time to time.

"Fixed Charge Coverage Ratio" means the ratio of Operating Cash Flow (as defined
in the Compliance Certificate) to Fixed Charges (as defined in the Compliance
Certificate) for each Defined Period.

"Foreign Lender" has the meaning set forth in Section 2.8(b)(i).

"Foreign Subsidiary" means any direct or indirect Subsidiary of any Borrower
that is organized under the laws of any jurisdiction other than the United
States, any state thereof or the District of Columbia.

"Foreign Subsidiary Holdco" means any Domestic Subsidiary of any Borrower, all
of whose assets (other than a de minimis amount) are equity interests in one or
more CFCs, other than Protected CFCs.

"GAAP" means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.

"General Intangible" means any "general intangible" as defined in Article 9 of
the UCC, and any personal property, including things in action, other than
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas or other minerals before extraction, but including
payment intangibles and software.

"Governmental Authority" means any nation or government, any state or other
political subdivision thereof, and any agency, department or Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation or other Person owned or controlled
(through stock or capital ownership or otherwise) by any of the foregoing,
whether domestic or foreign.

"Guarantee" by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise), or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided, however, that
the term Guarantee shall not include endorsements for collection or deposit in
the Ordinary Course of Business. The term "Guarantee" used as a verb has a
corresponding meaning.

15

 



"Guarantor" means each Credit Party that has executed or delivered, or shall in
the future execute or deliver, any Guarantee of any portion of the Obligations.

"Hazardous Materials" means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which is prohibited by
any Environmental Laws; toxic mold, any substance that requires special
handling; and any other material or substance now or in the future defined as a
"hazardous substance," "hazardous material," "hazardous waste," "toxic
substance," "toxic pollutant," "contaminant," "pollutant" or other words of
similar import within the meaning of any Environmental Law, including: (a) any
"hazardous substance" defined as such in (or for purposes of) CERCLA, or any
so-called "superfund" or "superlien" Law, including the judicial interpretation
thereof; (b) any "pollutant or contaminant" as defined in 42 U.S.C.A.
§ 9601(33); (c) any material now defined as "hazardous waste" pursuant to 40
C.F.R. Part 260; (d) any petroleum or petroleum by-products, including crude oil
or any fraction thereof; (e) natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel; (f) any "hazardous chemical" as defined
pursuant to 29 C.F.R. Part 1910; (g) any toxic or harmful substances, wastes,
materials, pollutants or contaminants (including, without limitation, asbestos,
polychlorinated biphenyls ("PCB's"), flammable explosives, radioactive
materials, infectious substances, materials containing lead-based paint or raw
materials which include hazardous constituents); and (h) any other toxic
substance or contaminant that is subject to any Environmental Laws or other past
or present requirement of any Governmental Authority.

"Hazardous Materials Contamination" means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.

"Holdings" means Steel Connect, Inc., a Delaware corporation.

"Ireland Subsidiaries" means, collectively, (a) Modus Media International
(Ireland) Limited, a Delaware corporation, (b) Modus Media International
Documentation Services (Ireland) Limited, a Delaware corporation, and (c) each
of their respective Subsidiaries.

16

 



"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of, any
Credit Party under any Financing Document and (b) to the extent not otherwise
described in (a), Other Taxes.

"Instrument" means "instrument", as defined in Article 9 of the UCC.

"Intellectual Property" means, with respect to any Person, all patents, patent
applications and like protections, including improvements divisions,
continuation, renewals, reissues, extensions and continuations in part of the
same, trademarks, trade names, trade styles, trade dress, service marks, logos
and other business identifiers and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of such Person connected with and symbolized thereby, copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative works, whether published or unpublished,
technology, know-how and processes, operating manuals, trade secrets, computer
hardware and software, rights to unpatented inventions and all applications and
licenses therefor, used in or necessary for the conduct of business by such
Person and all claims for damages by way of any past, present or future
infringement of any of the foregoing.

"Interest Period" means any period commencing on the first day of a calendar
month and ending on the last day of such calendar month.

"Inventory" means "inventory" as defined in Article 9 of the UCC.

"Investment" means any investment in any Person, whether by means of acquiring
(whether for cash, property, services, securities or otherwise), making or
holding Debt, securities, capital contributions, loans, time deposits, advances,
Guarantees or otherwise (including by statutory division). The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect thereto.

"IRS" has the meaning set forth in Section 2.8(b)(i).

"Knowledge" or "knowledge" means that Borrowers or any Credit Party, as
applicable, have made such inquiries of the relevant Persons, engaged in
appropriate due diligence, and made such reviews of related documents as a
reasonable Person would deem prudent, and that in the course of such inquiries,
due diligence, and inspections, no information has come to, or would reasonably
be expected to come to, the attention of Borrowers or any Credit Party that
causes such Person to believe such representation or warranty to be untrue or
misleading in any respect.

"Landlord Reserve" means, as to each location at which a Borrower has Inventory
and as to which a Collateral Access Agreement has not been received by Agent, a
reserve in an amount equal to 3 months' rent, storage charges, fees or other
amounts due under the lease or other applicable agreement relative to such
location or, if greater and Agent so elects, the number of months' rent, storage
charges, fees or other amounts for which the landlord, bailee, warehouseman or
other property owner will have, under applicable law, a Lien in the Inventory of
such Borrower to secure the payment of such amounts under the lease or other
applicable agreement relative to such location.

17

 



"Laws" means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, codes, injunctions, permits, governmental agreements
and governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance. "Laws" includes,
without limitation, Environmental Laws.

"LC Issuer" means one or more banks, trust companies or other Persons in each
case expressly identified by Agent from time to time, in its sole discretion, as
an LC Issuer for purposes of issuing one or more Letters of Credit hereunder.
Without limitation of Agent's discretion to identify any Person as an LC Issuer,
no Person shall be designated as an LC Issuer unless such Person maintains
reporting systems acceptable to Agent with respect to letter of credit exposure
and agrees to provide regular reporting to Agent satisfactory to it with respect
to such exposure.

"Lender" means each of (a) MCF, in its capacity as a lender hereunder, (b) each
other Person party hereto in its capacity as a lender hereunder, (c) each other
Person that becomes a party hereto as Lender pursuant to Section 11.17, and
(d) the respective successors of all of the foregoing, and "Lenders" means all
of the foregoing. In addition to the foregoing, solely for the purpose of
identifying the Persons entitled to share in payments and collections from the
Collateral as more fully set forth in this Agreement and the Security Documents,
the term "Lender" shall include Eligible Swap Counterparties. In connection with
any such distribution of payments and collections, Agent shall be entitled to
assume that no amounts are due to any Eligible Swap Counterparty unless such
Eligible Swap Counterparty has notified Agent of the amount of any such
liability owed to it prior to such distribution.

"Lender Letter of Credit" means a Letter of Credit issued by an LC Issuer that
is also, at the time of issuance of such Letter of Credit, a Lender.

"Letter of Credit" means a standby letter of credit issued for the account of
any Borrower by an LC Issuer which expires by its terms within one year after
the date of issuance and in any event at least thirty (30) days prior to the
Commitment Expiry Date. Notwithstanding the foregoing, a Letter of Credit may
provide for automatic extensions of its expiry date for one or more successive
one (1) year periods, provided, however, that the LC Issuer that issued such
Letter of Credit has the right to terminate such Letter of Credit on each such
annual expiration date and no renewal term may extend the term of the Letter of
Credit to a date that is later than the thirtieth (30th) day prior to the
Commitment Expiry Date. Each Letter of Credit shall be either a Lender Letter of
Credit or a Supported Letter of Credit.

"Letter of Credit Liabilities" means, at any time of calculation, the sum of
(a) without duplication, the amount then available for drawing under all
outstanding Lender Letters of Credit and all Supported Letters of Credit, in
each case without regard to whether any conditions to drawing thereunder can
then be met, plus (b) without duplication, the aggregate unpaid amount of all
reimbursement obligations in respect of previous drawings made under all such
Lender Letters of Credit and Supported Letters of Credit.

18

 



"LIBOR Rate" means for any Interest Period, the greater of (a) the rate
(expressed as a percentage per annum and rounded upward, if necessary, to the
next nearest 1/100 of 1%) for deposits in Dollars, for a thirty-day period, that
appears on Bloomberg Screen US0001M (or the successor thereto) as the London
interbank offered rate for deposits in Dollars as of 11:00 a.m., London time, as
of two (2) Business Days prior to the commencement of such Interest Period and
(b) one percent (1.0%).

"Lien" means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, in respect of such asset. For the
purposes of this Agreement and the other Financing Documents, any Borrower or
any Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

"Litigation" means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.

"Loan Account" has the meaning set forth in Section 2.6(b).

"Loan(s)" means the Revolving Loans.

"Lockbox" has the meaning set forth in Section 2.11.

"Lockbox Account" means an account or accounts maintained at the Lockbox Bank
into which collections of Accounts are paid, which account or accounts shall be,
if requested by Agent, opened in the name of Agent (or a nominee of Agent).

"Lockbox Bank" has the meaning set forth in Section 2.11.

"Management Agreement" means that certain Management Services Agreement, dated
as of June 1, 2019, between Holdings and Steel Services, as in effect on the
Closing Date.

"Material Adverse Effect" means with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, (a) a material
adverse change in, or a material adverse effect upon, any of (i) the condition
(financial or otherwise), operations, business, or properties of any of the
Credit Parties, (ii) the rights and remedies of Agent or Lenders under any
Financing Document or the ability of Agent or Lenders to enforce the Obligations
or realize upon the Collateral, or the ability of any Credit Party to perform
any of its obligations under any Financing Document to which it is a party,
(iii) the legality, validity or enforceability of any Financing Document,
(iv) the existence, perfection or priority of any security interest granted in
any Financing Document, (v) the value of any material Collateral; (b) an
impairment to the likelihood that Eligible Accounts in general will be collected
and paid in the Ordinary Course of Business of any Borrower and upon the same
schedule and with the same frequency as such Borrowers' recent collections
history; or (c) the imposition of a fine against or the creation of any
liability of any Credit Party to any Governmental Authority in excess of
$1,000,000.00.

19

 



"Material Contracts" has the meaning set forth in Section 3.17.

"Maximum Lawful Rate" has the meaning set forth in Section 2.7.

"MCF" means MidCap Financial Trust, a Delaware statutory trust, and its
successors and assigns.

"ModusLink" has the meaning set forth in the preamble.

"Multiemployer Plan" means a multiemployer plan within the meaning of Section
4001(a)(3) of ERISA to which any Credit Party or any other member of the
Controlled Group (or any Person who in the last five years was a member of the
Controlled Group) is making or accruing an obligation to make contributions or
has within the preceding five plan years (as determined on the applicable date
of determination) made contributions.

"Net Orderly Liquidation Value" means the net amount (after all costs of sale),
expressed in terms of money, which Agent, in its good faith discretion,
estimates can be realized from a sale, as of a specific date, given a reasonable
period to find a purchaser(s), with the seller being compelled to sell on an
as-is/where-is basis.

"Note" has the meaning set forth in Section 2.3.

"Notice of Borrowing" means a notice of a Responsible Officer of Borrower
Representative, appropriately completed and substantially in the form of Exhibit
D hereto.

"Notice of LC Credit Event" means a notice from a Responsible Officer of
Borrower Representative to Agent with respect to any issuance, increase or
extension of a Letter of Credit specifying: (a) the date of issuance or increase
of a Letter of Credit; (b) the identity of the LC Issuer with respect to such
Letter of Credit, (c) the expiry date of such Letter of Credit; (d) the proposed
terms of such Letter of Credit, including the face amount; and (e) the
transactions that are to be supported or financed with such Letter of Credit or
increase thereof.

"Obligations" means all obligations, liabilities and indebtedness (monetary
(including, without limitation, the payment of interest and other amounts
arising after the commencement of any case with respect to any Credit Party
under the Bankruptcy Code or any similar statute which would accrue and become
due but for the commencement of such case, whether or not such amounts are
allowed or allowable in whole or in part in such case) or otherwise) of each
Credit Party under this Agreement or any other Financing Document, in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due. In addition to,
but without duplication of, the foregoing, the Obligations shall include,
without limitation, all obligations, liabilities and indebtedness arising from
or in connection with (a) all Support Agreements, (b) all Lender Letters of
Credit, and (c) all Swap Contracts entered into with any Eligible Swap
Counterparty; provided, however, that the "Obligations" of a Credit Party shall
exclude any Excluded Swap Obligations with respect to such Credit Party.

"OFAC" means the U.S. Department of Treasury Office of Foreign Assets Control.

20

 



"OFAC Lists" means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

"Ordinary Course of Business" means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party in accordance with past practices.

"Organizational Documents" means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating, limited liability company or members agreement), including any and
all shareholder agreements or voting agreements relating to the capital stock or
other equity interests of such Person.

"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Financing Document, or sold or assigned an interest in any Loan or Financing
Document).

"Other Taxes" means all present or future stamp, court or documentary, excise,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Financing Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment by a Lender of its
interests herein after the date hereof (other than an assignment by a Lender of
its interests herein after the date hereof made pursuant to Section 2.8(i) or at
the request of any Credit Party).

"Overdue AP Reserve" means, as of any date of determination, a reserve
established and maintained by Agent in an amount equal to the sum of all amounts
due and owing to the Borrowers' trade creditors which are outstanding sixty (60)
days or more past their due date as most recently reported to Agent pursuant to
Section 4.1.

"Participant Register" has the meaning set forth in Section 11.17(b).

"Payment Account" means the account specified on the signature pages hereof into
which all payments by or on behalf of each Borrower to Agent under the Financing
Documents shall be made, or such other account as Agent shall from time to time
specify by notice to Borrower Representative.

"PBGC" means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

21

 



"Pension Plan" means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA.

"Permits" means all governmental licenses, authorizations, provider numbers,
supplier numbers, registrations, permits, drug or device authorizations and
approvals, certificates, franchises, qualifications, accreditations, consents
and approvals of a Credit Party required under all applicable Laws and required
for such Credit Party in order to carry on its business as now conducted.

"Permitted Acquisition" means any Acquisition by a Borrower or a wholly-owned
Domestic Subsidiary of a Borrower, in each case so long as each of the following
conditions shall have been satisfied:

(a) the assets being acquired (other than a de minimis amount of assets in
relation to Borrowers' and their Subsidiaries' total assets), or the Person
whose equity interests are being acquired, are useful in or engaged in, as
applicable, the business of the Loan Parties and their Subsidiaries or a
business reasonably related thereto,

(b) [reserved];

(c) Borrowers shall have delivered to Agent at least ten (10) Business Days
prior to the consummation thereof (or such shorter period as Agent may agree to
in writing):

(i)(w) notice of such Acquisition setting forth in reasonable detail the terms
and conditions of such Acquisition, (x) pro forma financial statements of
Borrowers and their Subsidiaries after giving effect to the consummation of such
Acquisition and the incurrence or assumption of any Debt in connection
therewith, (y) drafts of the respective principal agreements, documents or
instruments pursuant to which such Acquisition is to be consummated (including,
without limitation, any related management, non-compete, employment, option or
other material agreements), any schedules to such agreements, documents or
instruments and all other material ancillary agreements, instruments and
documents to be executed or delivered in connection therewith, and (z) a due
diligence package relative to the proposed Acquisition (including, in each case
to the extent available, forecasted balance sheets, profit and loss statements,
and cash flow statements of the Person or assets to be acquired, all prepared on
a basis consistent with such Person's (or assets') historical financial
statements, together with appropriate supporting details and a statement of
underlying assumptions for the one year period following the date of the
proposed Acquisition, on a month by month basis, and such other information as
Agent may reasonably request), in form and substance reasonably satisfactory to
Agent;

(ii)a certificate of a Responsible Officer of Borrower Representative, in form
and substance reasonably satisfactory to Agent, demonstrating Borrowers'
compliance with the financial covenant set forth in Article 6 of this Agreement
on a pro forma basis after giving effect to the consummation of such Acquisition
(calculated as of the last day of the most recent month preceding the date on
which such Acquisition is consummated for which financial statements were
required to have been delivered under the Agreement, for the 12-month period
ending on such date, as if such Acquisition were consummated on the first day of
such period); and

22

 



(iii)to the extent available, such other information, agreements, instruments
and other documents as Agent reasonably shall request;

(d) Borrowers shall have delivered to Agent (i) as soon as available, executed
counterparts of the respective agreements, documents or instruments pursuant to
which such Acquisition is to be consummated (including, without limitation, any
related management, non-compete, employment, option or other material
agreements), any schedules to such agreements, documents or instruments and all
other material ancillary agreements, instruments and documents to be executed or
delivered in connection therewith, and (ii) to the extent required under the
related acquisition agreement, all consents and approvals from applicable
Governmental Authorities and other Persons;

(e) the Credit Parties (including any new Subsidiary to the extent required by
Section 4.11) shall execute and deliver the agreements, instruments and other
documents required by Section 4.11;

(f) such Acquisition shall not be hostile and shall have been approved by the
board of directors (or other similar body) and/or the stockholders or other
equity holders of the target of such Acquisition;

(g) without limiting the conditions set forth in Section 7.2 if such Acquisition
is being financed with the proceeds of Loans, no Default or Event of Default
shall then exist or would exist after giving effect thereto;

(h) Borrowers have Revolving Loan Availability, immediately before and for the
period of 90 consecutive days after giving effect to such Acquisition, of at
least $3,000,000;

(i) the total consideration paid or payable (including without limitation, all
transaction costs, Debt incurred, assumed and/or reflected on a consolidated
balance sheet of the Credit Parties after giving effect to such Acquisition and
the maximum amount of all deferred payments (including seller notes, earnout
obligations, holdbacks or similar deferred or contingent obligations of a Credit
Party or any Subsidiary incurred or created) in connection therewith shall not
exceed: (x) with respect to Permitted Acquisitions in which the assets being
acquired (other than a de minimis amount of assets in relation to the assets
being acquired) are located within the United States, or the Person whose equity
interests are being acquired is organized in a jurisdiction located within the
United States, $15,000,000 in the aggregate for any single Acquisition or series
of related Acquisitions; (y) with respect to Permitted Acquisitions in which the
assets being acquired are not located within the United States, or the Person
whose equity interests are being acquired is organized in a jurisdiction not
located within the United States, $10,000,000 in the aggregate for all such
Acquisitions consummated during the term of this Agreement; or (z) $50,000,000
in the aggregate for all Acquisitions consummated during the term of this
Agreement; and

23

 



(j) the assets being acquired or the Person whose Equity Interests are being
acquired has Acquisition EBITDA for the most recent four quarters prior to the
acquisition date for which financial statements are available, greater than
zero.

Notwithstanding the foregoing, no Accounts or Inventory acquired by a Borrower
in a Permitted Acquisition shall be included as Eligible Accounts, Eligible
Inventory or Eligible Foreign Accounts until a field examination (and, if
required by Agent, an Inventory appraisal) with respect thereto has been
completed to the reasonable satisfaction of Agent, and any reserves required by
Agent have been established.

"Permitted Asset Dispositions" means the following Asset Dispositions, provided,
however, that at the time of such Asset Disposition, no Default or Event of
Default exists or would result from such Asset Disposition: (a) dispositions of
Inventory in the Ordinary Course of Business and not pursuant to any bulk sale,
(b) dispositions of furniture, fixtures, equipment and other fixed assets
(excluding, for the avoidance of doubt, Accounts and Inventory) in the Ordinary
Course of Business that the applicable Borrower or Subsidiary determines in good
faith is no longer used or useful in the business of such Borrower and its
Subsidiaries, (c) the licensing, on a non-exclusive basis, of Intellectual
Property in the Ordinary Course of Business, (d) any involuntary loss, damage or
destruction of property, (e) furniture, fixtures, equipment and other fixed
assets (excluding, for the avoidance of doubt, Accounts and Inventory) not
otherwise permitted in clauses (a) through (d) above, so long as (i) no Default
or Event of Default has occurred and is continuing or would result therefrom,
(ii) each such sale or disposition is in an arm's-length transaction and the
applicable Credit Party or its Subsidiary receives at least the fair market
value of the assets so disposed, (iii) the consideration received by the
applicable Credit Party or its Subsidiary consists of at least 75% cash and is
paid at the time of the closing of such sale or disposition, (iv) the aggregate
amount of the cash and non-cash proceeds received from all assets sold or
disposed of pursuant to this clause (e) shall not exceed $2,000,000 during the
term of this Agreement (for this purpose, using the fair market value of
property other than cash), and (f) dispositions approved by Agent in writing.

"Permitted Contest" means, with respect to any tax obligation or other
obligation allegedly or potentially owing from any Borrower or its Subsidiary to
any governmental tax authority or other third party, a contest maintained in
good faith by appropriate proceedings promptly instituted and diligently
conducted and with respect to which such reserve or other appropriate provision,
if any, as shall be required in conformity with GAAP shall have been made on the
books and records and financial statements of the applicable Credit Party(ies);
provided, however, that (a) compliance with the obligation that is the subject
of such contest is effectively stayed during such challenge; (b) the Borrowers'
and their Subsidiaries' title to, and its right to use, the Collateral is not
adversely affected thereby and Agent's Lien and priority on the Collateral are
not adversely affected, altered or impaired thereby; (c) Borrowers have given
prior written notice to Agent of a Borrower's or its Subsidiary's intent to so
contest the obligation; (d) the Collateral or any part thereof or any interest
therein shall not be in any danger of being sold, forfeited or lost by reason of
such contest by Borrowers or their Subsidiaries; (e) Borrowers have given Agent
notice of the commencement of such contest and upon reasonable request by Agent,
from time to time, notice of the status of such contest by Borrowers and/or
confirmation of the continuing satisfaction of this definition; and (f) upon a
final determination of such contest, Borrowers and their Subsidiaries shall
promptly comply with the requirements thereof.

24

 



"Permitted Contingent Obligations" means (a) Contingent Obligations arising in
respect of the Debt under the Financing Documents; (b) Contingent Obligations
outstanding on the date of this Agreement and set forth on Schedule 5.1 (but not
including any refinancings, extensions, increases or amendments to the
indebtedness underlying such Contingent Obligations other than extensions of the
maturity thereof without any other change in terms); (c) Contingent Obligations
arising under indemnity agreements with title insurers to cause such title
insurers to issue to Agent mortgagee title insurance policies; (d) Contingent
Obligations arising in respect of Permitted Debt, to the extent that the Person
that is obligated under such Contingent Obligation could have incurred such
underlying Debt (and provided, that if such Permitted Debt is subordinated to
the Obligations, such Contingent Obligations in respect of such Permitted Debt
are subordinated to the Obligations on the same terms and conditions); and
(e) other Contingent Obligations not permitted by clauses (a) through (d) above,
not to exceed $2,000,000 in the aggregate at any time outstanding.

"Permitted Debt" means: (a) Borrowers' and their Subsidiaries' Debt to Agent and
each Lender under this Agreement and the other Financing Documents; (b) Debt
incurred as a result of endorsing negotiable instruments received in the
Ordinary Course of Business; (c) purchase money Debt not to exceed $1,000,000 at
any time (whether in the form of a loan or a lease) used solely to acquire
equipment used in the Ordinary Course of Business and secured only by such
equipment; (d) Debt existing on the date of this Agreement and described on
Schedule 5.1 (but not including any refinancings, extensions, increases or
amendments to such Debt other than extensions of the maturity thereof without
any other change in terms); (e) so long as there exists no Event of Default both
immediately before and immediately after giving effect to any such transaction,
Debt existing or arising under any Swap Contract, provided, however, that such
obligations are (or were) entered into by a Borrower or its Subsidiaries in the
Ordinary Course of Business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person and not for purposes of speculation;
(f) Debt in the form of insurance premiums financed through the applicable
insurance company; (g) trade accounts payable arising and paid on a timely basis
and in the Ordinary Course of Business; and (h) Subordinated Debt; (i) unsecured
Debt incurred in the Ordinary Course of Business consisting of contingent
liabilities in respect of (1) customary indemnification obligations, adjustments
of purchase price, non-competes, or similar obligations of any Credit Party
incurred in connection with the consummation of one or more Permitted
Acquisitions, or (2) customary indemnification obligations in favor of
purchasers arising in connection with dispositions of personal property assets
permitted under Section 5.6; (j) Debt incurred in the Ordinary Course of
Business in connection with performance, surety, statutory or appeal bonds, in
an aggregate amount not to exceed $500,000 at any time outstanding; (k) Debt
incurred in the Ordinary Course of Business in respect of credit cards, credit
card processing services, debit cards, stored value cards, commercial cards
(including so-called "purchase cards", "procurement cards" or "p-cards"), or
cash management products and services, in each case incurred in the Ordinary
Course of Business and in an aggregate amount not to exceed $500,000 at any time
outstanding; (l) Debt, in an aggregate amount not to exceed $5,000,000 at any
time outstanding, in respect of Collateralized LCs; and (m) any other unsecured
Debt in an aggregate amount not to exceed $500,000 at any time outstanding;
provided that, notwithstanding anything to the contrary set forth herein or in
any other Financing Document, (1) neither Borrowers nor their Subsidiaries shall
incur or otherwise be obligated on any Debt owing to either (i) Holdings, or
(ii) any Affiliate of Holdings that is not also a direct or indirect Subsidiary
of a Borrower and (2) any loans to a Credit Party by a Subsidiary that is not a
Credit Party must be subject to the Intercompany Subordination Agreement.

25

 



"Permitted Distributions" means the following Restricted Distributions:
(a) dividends by any Subsidiary of any Borrower to such parent Borrower;
(b) dividends payable solely in common stock; (c) repurchases of stock of
Holdings from former employees, directors or consultants pursuant to stock
purchase agreements, so long as an Event of Default does not exist at the time
of such repurchase and would not exist after giving effect to such repurchase,
provided, however, that such repurchases do not exceed $500,000 in the aggregate
per fiscal year; (d) the payment by ModusLink to Holdings of ModusLink's
allocated portion (as reasonably determined by Holdings and ModusLink acting in
good faith) of (i) the monthly management fees owing to Steel Services, in an
aggregate amount not to exceed $125,000 for any month, so long as (x) no Event
of Default has occurred and is continuing or would result therefrom and (y)
Borrowers have delivered to Agent a certificate of a Responsible Officer of
Borrower Representative, in form and substance reasonably satisfactory to Agent,
demonstrating Borrowers' compliance with the financial covenant set forth in
Article 6 of this Agreement on a pro forma basis after giving effect to the
making of such payment (calculated as of the last day of the most recent month
preceding the date on which the dividend is made for which financial statements
were required to have been delivered under the Agreement, for the 12-month
period ending on such date, as if such dividend were made on the first day of
such period), (ii) so long as no Event of Default has occurred and is continuing
or would result therefrom, reasonable and documented out-of-pocket expenses
incurred by Steel Services in rendering services under, and that are
reimbursable to Steel Services, and (iii) so long as no Event of Default has
occurred and is continuing or would result therefrom, indemnification
obligations required to be made to Steel Services, in each case for this clause
(d) to the extent made in accordance with and pursuant to Section 3 and/or
Section 9, as applicable, of the Management Agreement; and (e) dividends by
ModusLink to Holdings in an aggregate amount not to exceed $2,000,000 in any
fiscal year of Borrowers, so long as (i) no Event of Default has occurred and is
continuing or would result therefrom, (ii) Borrowers have Revolving Loan
Availability, immediately before and for the period of 90 consecutive days after
giving effect to such payment, of at least $3,000,000, and (iii) Borrowers have
delivered to Agent a certificate of a Responsible Officer of Borrower
Representative, in form and substance reasonably satisfactory to Agent
demonstrating Borrowers' compliance with the financial covenant set forth in
Article 6 of this Agreement on a pro forma basis after giving effect to the
making of such dividend (calculated as of the last day of the most recent month
preceding the date on which the dividend is made for which financial statements
were required to have been delivered under the Agreement, for the 12-month
period ending on such date, as if such dividend were made on the first day of
such period).

"Permitted Intercompany Advances" means loans made by:

(a) a Subsidiary of a Credit Party that is not a Credit Party to another
Subsidiary of a Credit Party that is not a Credit Party;

(b) a Subsidiary of a Credit Party that is not a Credit Party to a Credit Party,
so long as the parties thereto are party to the Intercompany Subordination
Agreement; and

26

 



(c) a Credit Party to a Subsidiary of a Credit Party that is not a Credit Party,
so long as (i) at the time of the making of such loan, no Event of Default has
occurred and is continuing or would result therefrom, (ii) immediately before
and for the period of 90 consecutive days after giving pro forma effect to such
loan or equity investment, Revolving Loan Availability is greater than
$3,000,000, and (iii) such loan is evidenced by a promissory note, in form and
substance reasonably acceptable to Agent, the original of which has been pledged
and delivered to Agent to be held as Collateral;

provided that, notwithstanding anything to the contrary set forth herein or in
any other Financing Document, no loans or equity investments may be made by
Borrowers or their Subsidiaries to either (1) Holdings, or (2) any Affiliate of
Holdings that is not also a direct or indirect Subsidiary of a Borrower.

"Permitted Investments" means: (a) Investments shown on Schedule 5.7 and
existing on the Closing Date; (b) cash and cash equivalents; (c) Investments
consisting of the endorsement of negotiable instruments for deposit or
collection or similar transactions in the Ordinary Course of Business;
(d) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the Ordinary Course of Business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Holdings pursuant to employee stock purchase plans or
agreements approved by Borrowers' Board of Directors (or other governing body),
but the aggregate of all such loans outstanding may not exceed $500,000 at any
time; (e) Investments (including debt obligations) received in connection with
the bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the Ordinary Course of Business; (f) Investments consisting of notes
receivable of, or prepaid royalties and other credit extensions to, customers
and suppliers who are not Affiliates of the Borrowers, in the Ordinary Course of
Business, provided, however, for the avoidance of doubt, that this subpart (f)
shall not apply to Investments of Borrowers in any Subsidiary; (g) Investments
consisting of deposit accounts in which Agent has received a Deposit Account
Control Agreement; (h) Investments by any Borrower in any other Borrower made in
compliance with Section 4.11(c); (i) Investments constituting Permitted
Intercompany Advances; (j) Investments constituting Permitted Acquisitions; and
(i) other Investments (other than Acquisitions) not otherwise covered in clauses
(a) through (j) above in an amount not exceeding $500,000 in the aggregate.

"Permitted Liens" means: (a) deposits or pledges of cash to secure obligations
under workmen's compensation, social security or similar laws, or under
unemployment insurance (but excluding Liens arising under ERISA) pertaining to a
Borrower's or its Subsidiary's employees arising in the Ordinary Course of
Business; (b) deposits or pledges of cash to secure bids, tenders, contracts
(other than contracts for the payment of money or the deferred purchase price of
property or services), leases, statutory obligations, surety and appeal bonds
and other obligations of like nature arising in the Ordinary Course of Business;
(c) carrier's, warehousemen's, mechanic's, workmen's, materialmen's or other
like Liens on Collateral, other than any Collateral which is part of the
Borrowing Base, arising in the Ordinary Course of Business with respect to
obligations which are not due, or which are being contested pursuant to a
Permitted Contest; (d) Liens on Collateral, other than Accounts and Inventory,
for taxes or other governmental charges not at the time delinquent or thereafter
payable without penalty or the subject of a Permitted Contest; (e) attachments,
appeal bonds, judgments and other similar Liens on Collateral other than
Accounts, for sums not exceeding $500,000 in the aggregate arising in connection
with court proceedings; provided, however, that the execution or other
enforcement of such Liens is effectively stayed and the claims secured thereby
are the subject of a Permitted Contest; (f) non-exclusive licenses of
Intellectual Property rights granted in the Ordinary Course of Business;
(g) Liens and encumbrances in favor of Agent under the Financing Documents;
(h) Liens on Collateral, other than Collateral which is part of the Borrowing
Base, existing on the date hereof and set forth on Schedule 5.2; (i) Liens on
deposits of cash collateral, in an aggregate amount not to exceed $5,000,000, to
secure obligations of the Borrowers under Collateralized L/Cs; and (j) any Lien
on any equipment securing Debt permitted under subpart (c) of the definition of
Permitted Debt, provided, however, that such Lien attaches concurrently with or
within twenty (20) days after the acquisition thereof.

27

 



"Permitted Modifications" means (a) such amendments or other modifications to a
Borrower's or Subsidiary's Organizational Documents as are required under this
Agreement or by applicable Law and fully disclosed to Agent within thirty (30)
days after such amendments or modifications have become effective, and (b) such
amendments or modifications to a Borrower's or Subsidiary's Organizational
Documents (other than those involving a change in the name of a Borrower or
Subsidiary or involving a reorganization of a Borrower or Subsidiary under the
laws of a different jurisdiction) that would not adversely affect the rights and
interests of Agent or Lenders and fully disclosed to Agent within thirty (30)
days after such amendments or modifications have become effective.

"Person" means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.

"Pro Rata Share" means (a) with respect to a Lender's obligation to make
Revolving Loans, such Lender's right to receive the unused line fee described in
Section 2.2(b), such Lender's obligation to purchase interests and
participations in Letters of Credit and related Support Agreement liabilities
and obligations, and such Lender's obligation to share in Letter of Credit
Liabilities and to receive the related Letter of Credit fee described in
Section 2.5(b), the Revolving Loan Commitment Percentage of such Lender,
(b) with respect to a Lender's right to receive payments of principal and
interest with respect to Revolving Loans, such Lender's Revolving Loan Exposure
with respect thereto; and (c) for all other purposes (including, without
limitation, the indemnification obligations arising under Section 11.6) with
respect to any Lender, the percentage obtained by dividing (i) the sum of the
Revolving Loan Commitment Amount of such Lender (or, in the event the Revolving
Loan Commitment shall have been terminated, such Lender's then existing
Revolving Loan Outstandings), by (ii) the sum of the Revolving Loan Commitment
(or, in the event the Revolving Loan Commitment shall have been terminated, the
then existing Revolving Loan Outstandings) of all Lenders.

"Protected CFC" means any "controlled foreign corporation" within the meaning of
Section 957 of the Code all of whose United States shareholders as defined in
Section 951(b) of the Code are treated as domestic "C-corporations" for federal
income tax purposes that are eligible for the deduction under Section 245A of
the Code with respect to dividends from such controlled foreign corporation and
with respect to all exclusions under Sections 951(a)(i)(B) and 956 of the Code.

28

 



"Qualified Cash" means, as of any date of determination, the aggregate amount of
unrestricted cash on-hand of the Credit Parties maintained in deposit accounts
in the United States in the name of a Credit Party as of such date which deposit
accounts are subject to Deposit Account Control Agreements in favor of Agent.

"Qualified ECP Credit Party" means, in respect of any Swap Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant Guaranty or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
"eligible contract participant" under the Commodity Exchange Act and can cause
another person to qualify as an "eligible contract participant" at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

"Recipient" means (a) Agent, (b) any Lender, (c) any Letter of Credit Provider,
and (d) any other recipient of any payment from any Credit Party under any
Financing Document, as applicable.

"Reimbursement Obligations" means, at any date, the obligations of each Borrower
then outstanding to reimburse (a) Agent for payments made by Agent under a
Support Agreement, and/or (b) any LC Issuer, for payments made by such LC Issuer
under a Lender Letter of Credit.

"Required Lenders" means at any time Lenders holding (a) sixty-six and two
thirds percent (66 2/3%) or more of the Revolving Loan Commitment, or (b) if the
Revolving Loan Commitment has been terminated, sixty-six and two thirds percent
(66 2/3%) or more of the sum of (x) the then aggregate outstanding principal
balance of the Loans plus (y) the then aggregate amount of Letter of Credit
Liabilities.

"Responsible Officer" means any of the Chief Executive Officer, Chief Financial
Officer or any other officer of the applicable Borrower acceptable to Agent.

"Restricted Distribution" means as to any Person (a) any dividend or other
distribution (whether in cash, securities or other property) on any equity
interest in such Person (except those payable solely in its equity interests of
the same class), (b) any payment by such Person on account of (i) the purchase,
redemption, retirement, defeasance, surrender, cancellation, termination or
acquisition of any equity interests in such Person or any claim respecting the
purchase or sale of any equity interest in such Person, or (ii) any option,
warrant or other right to acquire any equity interests in such Person, (c) any
management fees, salaries or other fees or compensation to any Person holding an
equity interest in Borrowers or any Subsidiary of Borrowers (other than
(i) payments of salaries to individuals, (ii)  directors fees, and
(iii) advances and reimbursements to employees or directors, in each case in the
Ordinary Course of Business), or any Affiliate of Borrowers or any of its
Subsidiaries, (d) any lease or rental payments to an Affiliate or Subsidiary of
a Borrower, (e) repayments of or debt service on loans or other indebtedness
held by any Person holding an equity interest in a Borrower or a Subsidiary of a
Borrower, an Affiliate of a Borrower or an Affiliate of any Subsidiary of a
Borrower unless permitted under and made pursuant to a Subordination Agreement
applicable to such loans or other indebtedness or (f) any transfer or other
distribution of property to any Person other than a Credit Party (excluding
Holdings) pursuant to a statutory division.

29

 



"Revolving Lender" means each Lender having a Revolving Loan Commitment Amount
in excess of $0 (or, in the event the Revolving Loan Commitment shall have been
terminated at any time, each Lender at such time having Revolving Loan
Outstandings in excess of $0).

"Revolving Loan Availability" means, at any time, the Revolving Loan Limit minus
the Revolving Loan Outstandings.

"Revolving Loan Borrowing" means a borrowing of a Revolving Loan.

"Revolving Loan Commitment" means, as of any date of determination, the
aggregate Revolving Loan Commitment Amounts of all Lenders as of such date.

"Revolving Loan Commitment Amount" means, as to any Lender, the dollar amount
set forth opposite such Lender's name on the Commitment Annex under the column
"Revolving Loan Commitment Amount" (if such Lender's name is not so set forth
thereon, then the dollar amount on the Commitment Annex for the Revolving Loan
Commitment Amount for such Lender shall be deemed to be $0), as such amount may
be adjusted from time to time by any amounts assigned (with respect to such
Lender's portion of Revolving Loans outstanding and its commitment to make
Revolving Loans) pursuant to the terms of any and all effective assignment
agreements to which such Lender is a party. For the avoidance of doubt, the
aggregate Revolving Loan Commitment Amount of all Lenders on the Closing Date
shall be $12,500,000.

"Revolving Loan Commitment Percentage" means, as to any Lender, (a) on the
Closing Date, the percentage set forth opposite such Lender's name on the
Commitment Annex under the column "Revolving Loan Commitment Percentage" (if
such Lender's name is not so set forth thereon, then, on the Closing Date, such
percentage for such Lender shall be deemed to be zero), and (b) on any date
following the Closing Date, the percentage equal to the Revolving Loan
Commitment Amount of such Lender on such date divided by the Revolving Loan
Commitment on such date.

"Revolving Loan Exposure" means, with respect to any Lender on any date of
determination, the percentage equal to the amount of such Lender's Revolving
Loan Outstandings on such date divided by the aggregate Revolving Loan
Outstandings of all Lenders on such date.

"Revolving Loan Limit" means, at any time, the lesser of (a) the Revolving Loan
Commitment and (b) the Borrowing Base.

"Revolving Loan Outstandings" means, at any time of calculation, (a) the sum of
the then existing aggregate outstanding principal amount of Revolving Loans plus
the then existing Letter of Credit Liabilities, and (b) when used with reference
to any single Lender, the sum of the then existing outstanding principal amount
of Revolving Loans advanced by such Lender plus the then existing Letter of
Credit Liabilities for the account of such Lender.

30

 



"Revolving Loans" has the meaning set forth in Section 2.1(b).

"SEC" means the United States Securities and Exchange Commission.

"Securities Account" means a "securities account" (as defined in Article 9 of
the UCC), an investment account, or other account in which investment property
or securities are held or invested for credit to or for the benefit of any
Borrower.

"Securities Account Control Agreement" means an agreement, in form and substance
satisfactory to Agent, among Agent, any applicable Borrower and each securities
intermediary in which such Borrower maintains a Securities Account pursuant to
which Agent shall obtain "control" (as defined in Article 9 of the UCC) over
such Securities Account.

"Security Document" means this Agreement, each Approved Credit Insurance
Document, and each other agreement, document or instrument executed concurrently
herewith or at any time hereafter pursuant to which one or more Credit Parties
or any other Person either (a) Guarantees payment or performance of all or any
portion of the Obligations, and/or (b) provides, as security for all or any
portion of the Obligations, a Lien on any of its assets in favor of Agent for
its own benefit and the benefit of Lenders, as any or all of the same may be
amended, supplemented, restated or otherwise modified from time to time.

"Solvent" means, with respect to any Person, that such Person (a) owns and will
own assets the fair saleable value of which are (i) greater than the total
amount of its liabilities (including Contingent Obligations), and (ii) greater
than the amount that will be required to pay the probable liabilities of its
then existing debts as they become absolute and matured considering all
financing alternatives and potential asset sales reasonably available to it;
(b) has capital that is not unreasonably small in relation to its business as
presently conducted or after giving effect to any contemplated transaction; and
(c) does not intend to incur and does not believe that it will incur debts
beyond its ability to pay such debts as they become due.

"Steel Services" means Steel Services Ltd., a Delaware corporation.

"Subordinated Debt" means any Debt of Borrowers incurred pursuant to the terms
of the Subordinated Debt Documents and with the prior written consent of Agent,
all of which documents must be in form and substance acceptable to Agent in its
sole discretion.

"Subordinated Debt Documents" means any documents evidencing and/or securing
Debt governed by a Subordination Agreement, all of which documents must be in
form and substance acceptable to Agent in its sole discretion.

"Subordination Agreement" means any agreement between Agent and another creditor
of Borrowers, as the same may be amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms thereof, pursuant to
which the Debt owing from any Borrower(s) and/or the Liens securing such Debt
granted by any Borrower(s) to such creditor are subordinated in any way to the
Obligations and the Liens created under the Security Documents, the terms and
provisions of such Subordination Agreements to have been agreed to by and be
acceptable to Agent in the exercise of its sole discretion.

31

 



"Subsidiary" means, with respect to any Person, (a) any corporation of which an
aggregate of more than fifty percent (50%) of the outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether, at the time, capital stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) is at the time, directly or
indirectly, owned legally or beneficially by such Person or one or more
Subsidiaries of such Person, or with respect to which any such Person has the
right to vote or designate the vote of more than fifty percent (50%) of such
capital stock whether by proxy, agreement, operation of law or otherwise, and
(b) any partnership or limited liability company in which such Person and/or one
or more Subsidiaries of such Person shall have an interest (whether in the form
of voting or participation in profits or capital contribution) of more than
fifty percent (50%) or of which any such Person is a general partner or may
exercise the powers of a general partner. Unless the context otherwise requires,
each reference to a Subsidiary shall be a reference to a Subsidiary of a
Borrower.

"Support Agreement" has the meaning set forth in Section 2.5(a).

"Supported Letter of Credit" means a Letter of Credit issued by an LC Issuer in
reliance on one or more Support Agreements.

"Swap Contract" means any "swap agreement", as defined in Section 101 of the
Bankruptcy Code, that is obtained by Borrower to provide protection against
fluctuations in interest or currency exchange rates, but only if Agent provides
its prior written consent to the entry into such "swap agreement".

"Swap Obligation" means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of Section 1a(47) of the Commodity Exchange Act.

"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

"Termination Date" means the earlier to occur of (a) the Commitment Expiry Date,
(b) any date on which Agent accelerates the maturity of the Loans pursuant to
Section 10.2 or terminates this Agreement in accordance with Section 2.12, or
(c) the termination date stated in any notice of termination of this Agreement
provided by Borrowers in accordance with Section 2.12.

"UCC" means the Uniform Commercial Code of the State of New York or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

"Unfinanced Capital Expenditures" means Capital Expenditures not financed with
the proceeds of any incurrence of Debt (other than the incurrence of any
Revolving Loans).

"United States" means the United States of America.

32

 



"U.S. Tax Compliance Certificate" has the meaning set forth in Section
2.8(b)(i).

"Withholding Agent" means each Borrower and Agent.

"Work-In-Process" means Inventory that is not a product that is finished and
approved by a Borrower in accordance with applicable Laws and such Borrower's
normal business practices for release and delivery to customers.

"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder (including, without limitation, determinations made
pursuant to the exhibits hereto) shall be made, and all financial statements
required to be delivered hereunder shall be prepared on a consolidated basis in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of Holdings and its Consolidated Subsidiaries
delivered to Agent and each of Lenders on or prior to the Closing Date. If at
any time any change in GAAP would affect the computation of any financial ratio
or financial requirement set forth in any Financing Document, and either
Borrowers or the Required Lenders shall so request, Agent, Lenders and Borrowers
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided, however, that until so amended, (a) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (b) Borrowers shall provide to Agent and Lenders
financial statements and other documents required under this Agreement which
include a reconciliation between calculations of such ratio or requirement made
before and after giving effect to such change in GAAP. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Statement
of Financial Accounting Standards 159 (or any other Financial Accounting
Standard having a similar result or effect) to value any Debt or other
liabilities of any Credit Party or any Subsidiary of any Credit Party at "fair
value", as defined therein.

Section 1.3 Other Definitional and Interpretive Provisions. References in this
Agreement to "Articles", "Sections", "Annexes", "Exhibits", or "Schedules" shall
be to Articles, Sections, Annexes, Exhibits or Schedules of or to this Agreement
unless otherwise specifically provided. Any term defined herein may be used in
the singular or plural. "Include", "includes" and "including" shall be deemed to
be followed by "without limitation". Except as otherwise specified or limited
herein, references to any Person include the successors and assigns of such
Person. References "from" or "through" any date mean, unless otherwise
specified, "from and including" or "through and including", respectively. Unless
otherwise specified herein, the settlement of all payments and fundings
hereunder between or among the parties hereto shall be made in lawful money of
the United States and in immediately available funds. Except as otherwise
expressly provided herein, references to any statute or act shall include all
related current regulations and all amendments and any successor statutes, acts
and regulations. All amounts used for purposes of financial calculations
required to be made herein shall be without duplication. References to any
statute or act, without additional reference, shall be deemed to refer to
federal statutes and acts of the United States. References to any agreement,
instrument or document shall include all schedules, exhibits, annexes and other
attachments thereto. References to capitalized terms that are not defined
herein, but are defined in the UCC, shall have the meanings given them in the
UCC. All references herein to times of day shall be references to daylight or
standard time, as applicable.

33

 



Any reference herein or in any other Financing Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean (a) the payment or
repayment in full in immediately available funds of (i) the principal amount of,
and interest accrued and unpaid with respect to, all outstanding Loans, together
with the payment of any premium applicable to the repayment of the Loans, (ii)
all costs and expenses owing to Agent and/or Lenders hereunder or under any
other Financing Document that have accrued and are unpaid regardless of whether
demand has been made therefor, and (iii) all fees or charges that have accrued
hereunder or under any other Financing Document (including fees payable pursuant
to Section 2.2 and Section 2.5(b)) and are unpaid, (b) in the case of contingent
reimbursement obligations with respect to Letters of Credit, providing cash
collateral in respect thereof pursuant to Section 2.5(e), (c) the receipt by
Lender of cash collateral in order to secure any other contingent Obligations
for which a claim or demand for payment has been made on or prior to such time
or in respect of matters or circumstances known to Lender at such time that are
reasonably expected to result in any loss, cost, damage, or expense (including
attorneys' fees and legal expenses), such cash collateral to be in such amount
as Lender reasonably determines is appropriate to secure such contingent
Obligations, (d) the payment or repayment in full in immediately available funds
of all other outstanding Obligations (including the payment of any termination
amount then applicable (or which would or could become applicable as a result of
the repayment of the other Obligations) under Swap Contracts) other than (i)
unasserted contingent indemnification Obligations, and (ii) any Swap Contracts
that, at such time, are allowed by the applicable secured party to remain
outstanding without being required to be repaid, and (e) the termination of all
of the Revolving Loan Commitments of Lenders.

Section 1.4 Time is of the Essence. Time is of the essence in Borrower's and
each other Credit Party's performance under this Agreement and all other
Financing Documents.

ARTICLE 2 - LOANS AND LETTERS OF CREDIT

Section 2.1 Loans.

(a) [Reserved].

(b) Revolving Loans.

(i) Revolving Loans and Borrowings. On the terms and subject to the conditions
set forth herein, each Lender severally agrees to make loans to Borrowers from
time to time as set forth herein (each a "Revolving Loan", and collectively,
"Revolving Loans") equal to such Lender's Revolving Loan Commitment Percentage
of Revolving Loans requested by Borrowers hereunder, provided, however, that
after giving effect thereto, the Revolving Loan Outstandings shall not exceed
the Revolving Loan Limit. Borrowers shall deliver to Agent a Notice of Borrowing
with respect to each proposed Revolving Loan Borrowing, such Notice of Borrowing
to be delivered before 1:00 p.m. (Eastern time) two (2) Business Days prior to
the date of such proposed borrowing. Each Borrower and each Revolving Lender
hereby authorizes Agent to make Revolving Loans on behalf of Revolving Lenders,
at any time in its sole discretion, (A) as provided in Section 2.5(c), with
respect to obligations arising under Support Agreements and/or Lender Letters of
Credit, and (B) to pay principal owing in respect of the Loans and interest,
fees, expenses and other charges payable by any Credit Party from time to time
arising under this Agreement or any other Financing Document. The Borrowing Base
shall be determined by Agent based on the most recent Borrowing Base Certificate
delivered to Agent in accordance with this Agreement and such other information
as may be available to Agent, and shall, for the avoidance of doubt, take into
account any Borrowing Base reserves established by Agent from time to time
pursuant to Section 2.4 of this Agreement.

34

 



(ii) Mandatory Revolving Loan Repayments and Prepayments.

(A) The Revolving Loan Commitment shall terminate on the Termination Date. On
such Termination Date, there shall become due, and Borrowers shall pay, the
entire outstanding principal amount of each Revolving Loan, together with
accrued and unpaid Obligations pertaining thereto incurred to, but excluding the
Termination Date; provided, however, that such payment is made not later than
12:00 Noon (Eastern time) on the Termination Date.

(B) If at any time the Revolving Loan Outstandings exceed the Revolving Loan
Limit, then, on the next succeeding Business Day, Borrowers shall repay the
Revolving Loans or cash collateralize Letter of Credit Liabilities in the manner
specified in Section 2.5(e) or cause the cancellation of outstanding Letters of
Credit, or any combination of the foregoing, in an aggregate amount equal to
such excess.

(C) Principal payable on account of Revolving Loans shall be payable by
Borrowers to Agent (I) immediately upon the receipt by any Borrower or Agent of
any payments on or proceeds from any of the Accounts, to the extent of such
payments or proceeds, as further described in Section 2.11 below, and (II) in
full on the Termination Date.

(iii) Optional Prepayments. Borrowers may not terminate the Revolving Loan
Commitment other than in connection with a prepayment of all Obligations in full
and termination of the Revolving Loan Commitment and the Financing Documents in
accordance with Section 2.12.

35

 



(iv) LIBOR Rate.

(A) Except as provided in subsection (C) below, Revolving Loans shall accrue
interest at the LIBOR Rate plus the Applicable Margin.

(B) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable Law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in tax
laws (except changes of general applicability in corporate income tax laws) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), which additional or increased costs
would increase the cost of funding loans bearing interest based upon the LIBOR
Rate; provided, however, that notwithstanding anything in this Agreement to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a "change in applicable Law", regardless of the date
enacted, adopted or issued. In any such event, the affected Lender shall give
Borrowers and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrowers may, by notice to such affected
Lender (I) require such Lender to furnish to Borrowers a statement setting forth
the basis for adjusting such LIBOR Rate and the method for determining the
amount of such adjustment, or (II) repay the Loans bearing interest based upon
the LIBOR Rate with respect to which such adjustment is made.

(C) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain Loans bearing interest based upon the LIBOR Rate or to continue such
funding or maintaining, or to determine or charge interest rates at the LIBOR
Rate, such Lender shall give notice of such changed circumstances to Agent and
Borrowers and Agent promptly shall transmit the notice to each other Lender and
(I) in the case of any outstanding Loans of such Lender bearing interest based
upon the LIBOR Rate, the date specified in such Lender's notice shall be deemed
to be the last day of the Interest Period of such Loans, and interest upon such
Lender's Loans thereafter shall accrue interest at Base Rate plus the Applicable
Margin, and (II) such Loans shall continue to accrue interest at Base Rate plus
the Applicable Margin until such Lender determines that it would no longer be
unlawful or impractical to maintain such Loans at the LIBOR Rate.

36

 



(D) Anything to the contrary contained herein notwithstanding, neither Agent nor
any Lender is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues based on the
LIBOR Rate.

(c) [Reserved].

Section 2.2 Interest, Interest Calculations and Certain Fees.

(a) Interest. From and following the Closing Date, except as expressly set forth
in this Agreement, Loans and the other Obligations shall bear interest at the
sum of the LIBOR Rate plus the Applicable Margin. Interest on the Loans shall be
paid in arrears on the first (1st) day of each month and on the maturity of such
Loans, whether by acceleration or otherwise. Interest on all other Obligations
shall be payable upon demand. For purposes of calculating interest, all funds
transferred to the Payment Account for application to any Revolving Loans shall
be subject to a three (3) Business Day clearance period and all interest
accruing on such funds during such clearance period shall accrue for the benefit
of Agent, and not for the benefit of Lenders.

(b) Unused Line Fee. From and following the Closing Date, Borrowers shall pay
Agent, for the benefit of all Lenders committed to make Revolving Loans, in
accordance with their respective Pro Rata Shares, a fee in an amount equal to
(i) (A) the Revolving Loan Commitment minus (B) the average daily balance of the
sum of the Revolving Loan Outstandings during the preceding month, multiplied by
(ii) one-half of one percent (0.50%) per annum. Such fee is to be paid monthly
in arrears on the first day of each month.

(c) [Reserved].

(d) [Reserved].

(e) [Reserved].

(f) Deferred Revolving Loan Origination Fee. If Lenders' funding obligations in
respect of the Revolving Loan Commitment under this Agreement terminate for any
reason (whether by voluntary termination by Borrowers, by reason of the
occurrence of an Event of Default or otherwise, and whether before or after
acceleration of the Obligations) prior to the Commitment Expiry Date, Borrowers
shall pay to Agent, for the benefit of all Lenders committed to make Revolving
Loans on the Closing Date, a fee as compensation for the costs of such Lenders
being prepared to make funds available to Borrowers under this Agreement, equal
to an amount determined by multiplying the Revolving Loan Commitment by the
following applicable percentage amount: 2.5% for the first year following the
Closing Date, 1.0% for the second year following the Closing Date, and 0.5% for
the first six months of the third year following the Closing Date. All fees
payable pursuant to this paragraph shall be deemed fully earned and
non-refundable as of the Closing Date.

(g) Audit Fees. Borrowers shall pay to Agent, for its own account and not for
the benefit of any other Lenders, all reasonable fees and expenses in connection
with audits and inspections of Borrowers' books and records, audits, valuations
or appraisals of the Collateral, audits of Borrowers' compliance with applicable
Laws and such other matters as Agent reasonably shall deem appropriate, which
shall be due and payable on the first Business Day of the month following the
date of issuance by Agent of a written request for payment thereof to Borrowers.

37

 



(h) Wire Fees. Borrowers shall pay to Agent, for its own account and not for the
account of any other Lenders, on written demand, fees for incoming and outgoing
wires made for the account of Borrowers, such fees to be based on Agent's then
current wire fee schedule (available upon written request of the Borrowers);
provided, that such fee shall not exceed the actual costs incurred by Agent in
respect of such wires.

(i) Late Charges. If payments of principal (other than a final installment of
principal upon the Termination Date), interest due on the Obligations, or any
other amounts due hereunder or under the other Financing Documents are not
timely made and remain overdue for a period of five (5) days, Borrowers, without
notice or demand by Agent, promptly shall pay to Agent, for its own account and
not for the benefit of any other Lenders, as additional compensation to Agent in
administering the Obligations, an amount equal to two percent (2.0%) of each
delinquent payment.

(j) Computation of Interest and Related Fees. All interest and fees under each
Financing Document shall be calculated on the basis of a 360-day year for the
actual number of days elapsed. The date of funding of a Loan shall be included
in the calculation of interest. The date of payment of a Loan shall be excluded
from the calculation of interest. If a Loan is repaid on the same day that it is
made, one (1) day's interest shall be charged.

Section 2.3 Notes. The portion of the Loans made by each Lender shall be
evidenced, if so requested by such Lender, by one or more promissory notes
executed by Borrowers on a joint and several basis (each, a "Note") in an
original principal amount equal to such Lender's Revolving Loan Commitment
Amount.

Section 2.4 Reserves. Without limiting any other rights and remedies of Agent
hereunder or under the other Financing Documents, Agent shall have the right
(but not the obligation), at any time, to establish reserves against the
Borrowing Base (including without limitation the Dilution Reserve, the Overdue
AP Reserve, and Landlord Reserves), and to increase and decrease such reserves
from time to time, in each case if and to the extent that in Agent's good faith
credit judgment and discretion such reserves and/or adjustments are necessary or
desirable.

Section 2.5 Letters of Credit and Letter of Credit Fees.

(a) Letter of Credit. On the terms and subject to the conditions set forth
herein, the Revolving Loan Commitment may be used by Borrowers, in addition to
the making of Revolving Loans hereunder, for the issuance, prior to that date
which is one year prior to the Termination Date, by (i) Agent, of letters of
credit, Guarantees or other agreements or arrangements (each, a "Support
Agreement") to induce an LC Issuer to issue or increase the amount of, or extend
the expiry date of, one or more Letters of Credit and (ii) a Lender, identified
by Agent, as an LC Issuer, of one or more Lender Letters of Credit, so long as,
in each case:

38

 



(i) Agent shall have received a Notice of LC Credit Event at least five (5)
Business Days before the relevant date of issuance, increase or extension; and

(ii) after giving effect to such issuance, increase or extension, (A) the
aggregate Letter of Credit Liabilities do not exceed $0, and (B) the Revolving
Loan Outstandings do not exceed the Revolving Loan Limit.

Nothing in this Agreement shall be construed to obligate any Lender to issue,
increase the amount of or extend the expiry date of any Letter of Credit, which
act or acts, if any, shall be subject to agreements to be entered into from time
to time between Borrowers and such Lender. Each Lender that is an LC Issuer
hereby agrees to give Agent prompt written notice of each issuance of a Lender
Letter of Credit by such Lender and each payment made by such Lender in respect
of Lender Letters of Credit issued by such Lender.

Notwithstanding anything to the contrary set forth herein, Borrowers agree and
acknowledge that no part of the Revolving Loan Commitment will be available for
the issuance of a Letter of Credit until such times as Agent notifies Borrower
Representative that a Lender party to this Agreement is an LC Issuer.

(b) Letter of Credit Fee. Borrowers shall pay to Agent, for the benefit of the
Revolving Lenders in accordance with their respective Pro Rata Shares, a letter
of credit fee with respect to the Letter of Credit Liabilities for each Letter
of Credit, computed for each day from the date of issuance of such Letter of
Credit to the date that is the last day a drawing is available under such Letter
of Credit, at a rate per annum equal to the Applicable Margin then applicable to
Loans bearing interest based upon the LIBOR Rate. Such fee shall be payable in
arrears on the last day of each calendar month prior to the Termination Date and
on such date. In addition, Borrowers agree to pay promptly to the LC Issuer any
fronting or other fees that it may charge in connection with any Letter of
Credit.

(c) Reimbursement Obligations of Borrowers. If either (i) Agent shall make a
payment to an LC Issuer pursuant to a Support Agreement, or (ii) any Lender
shall notify Agent that it has made payment in respect of, a Lender Letter of
Credit, (A) the applicable Borrower shall reimburse Agent or such Lender, as
applicable, for the amount of such payment by the end of the day on which Agent
or such Lender shall make such payment and (B) Borrowers shall be deemed to have
immediately requested that Revolving Lenders make a Revolving Loan, in a
principal amount equal to the amount of such payment (but solely to the extent
such Borrower shall have failed to directly reimburse Agent or, with respect to
Lender Letters of Credit, the applicable LC Issuer, for the amount of such
payment). Agent shall promptly notify Revolving Lenders of any such deemed
request and each Revolving Lender hereby agrees to make available to Agent not
later than noon (Eastern time) on the Business Day following such notification
from Agent such Revolving Lender's Pro Rata Share of such Revolving Loan. Each
Revolving Lender hereby absolutely and unconditionally agrees to fund such
Revolving Lender's Pro Rata Share of the Loan described in the immediately
preceding sentence, unaffected by any circumstance whatsoever, including,
without limitation, (x) the occurrence and continuance of a Default or Event of
Default, (y) the fact that, whether before or after giving effect to the making
of any such Revolving Loan, the Revolving Loan Outstandings exceed or will
exceed the Revolving Loan Limit, and/or (z) the non-satisfaction of any
conditions set forth in Section 7.2. Agent hereby agrees to apply the gross
proceeds of each Revolving Loan deemed made pursuant to this Section 2.5(c) in
satisfaction of Borrowers' reimbursement obligations arising pursuant to this
Section 2.5(c). Borrowers shall pay interest, on demand, on all amounts so paid
by Agent pursuant to any Support Agreement or to any applicable Lender in
honoring a draw request under any Lender Letter of Credit for each day from the
date of such payment until Borrowers reimburse Agent or the applicable Lender
therefor (whether pursuant to clause (A) or (B) of the first sentence of this
subsection (c)) at a rate per annum equal to the sum of two percent (2%) plus
the interest rate applicable to Revolving Loans for such day.

39

 



(d) Reimbursement and Other Payments by Borrowers. The obligations of each
Borrower to reimburse Agent and/or the applicable LC Issuer pursuant to Section
2.5(c) shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement, under all circumstances
whatsoever, including the following:

(i) any lack of validity or enforceability of, or any amendment or waiver of or
any consent to departure from, any Letter of Credit or any related document;

(ii) the existence of any claim, set-off, defense or other right which any
Borrower may have at any time against the beneficiary of any Letter of Credit,
the LC Issuer (including any claim for improper payment), Agent, any Lender or
any other Person, whether in connection with any Financing Document or any
unrelated transaction, provided, however, that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;

(iii) any statement or any other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever;

(iv) any affiliation between the LC Issuer and Agent; or

(v) to the extent permitted under applicable law, any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing.

(e) Deposit Obligations of Borrowers. In the event any Letters of Credit are
outstanding at the time that Borrowers prepay in full or are required to repay
the Obligations or the Revolving Loan Commitment is terminated, Borrowers shall
(i) deposit with Agent for the benefit of all Revolving Lenders cash in an
amount equal to one hundred ten percent (110%) of the aggregate outstanding
Letter of Credit Liabilities to be available to Agent, for its benefit and the
benefit of issuers of Letters of Credit, to reimburse payments of drafts drawn
under such Letters of Credit and pay any fees and expenses related thereto, and
(ii) prepay the fee payable under Section 2.5(b) with respect to such Letters of
Credit for the full remaining terms of such Letters of Credit assuming that the
full amount of such Letters of Credit as of the date of such repayment or
termination remain outstanding until the end of such remaining terms. Upon
termination of any such Letter of Credit and so long as no Event of Default has
occurred and is continuing, the unearned portion of such prepaid fee
attributable to such Letter of Credit shall be refunded to Borrowers, together
with the deposit described in the preceding clause (i) attributable to such
Letter of Credit, but only to the extent not previously applied by Agent in the
manner described herein.

40

 



(f) Participations in Support Agreements and Lender Letters of Credit.

(i) Concurrently with the issuance of each Supported Letter of Credit, Agent
shall be deemed to have sold and transferred to each Revolving Lender, and each
such Revolving Lender shall be deemed irrevocably and immediately to have
purchased and received from Agent, without recourse or warranty, an undivided
interest and participation in, to the extent of such Lender's Pro Rata Share,
Agent's Support Agreement liabilities and obligations in respect of such
Supported Letter of Credit and Borrowers' Reimbursement Obligations with respect
thereto. Concurrently with the issuance of each Lender Letter of Credit, the LC
Issuer in respect thereof shall be deemed to have sold and transferred to each
Revolving Lender, and each such Revolving Lender shall be deemed irrevocably and
immediately to have purchased and received from such LC Issuer, without recourse
or warranty, an undivided interest and participation in, to the extent of such
Lender's Pro Rata Share, such Lender Letter of Credit and Borrowers'
Reimbursement Obligations with respect thereto. Any purchase obligation arising
pursuant to the immediately two preceding sentences shall be absolute and
unconditional and shall not be affected by any circumstances whatsoever.

(ii) If either (A) Agent makes any payment or disbursement under any Support
Agreement and/or (B) an LC Issuer makes any payment or disbursement under any
Lender Letter of Credit, and (I) Borrowers have not reimbursed Agent or the
applicable LC Issuer, as applicable, in full for such payment or disbursement in
accordance with Section 2.5(c), or (II) any reimbursement under any Support
Agreement or Lender Letter of Credit received by Agent or any LC Issuer, as
applicable, from any Credit Party is or must be returned or rescinded upon or
during any bankruptcy or reorganization of any Credit Party or otherwise, each
Revolving Lender shall be irrevocably and unconditionally obligated to pay to
Agent or the applicable LC Issuer, as applicable, its Pro Rata Share of such
payment or disbursement (but no such payment shall diminish the Obligations of
Borrowers under Section 2.5(c)). To the extent any such Revolving Lender shall
not have made such amount available to Agent or the applicable LC Issuer, as
applicable, before 12:00 Noon (Eastern time) on the Business Day on which such
Lender receives notice from Agent or the applicable LC Issuer, as applicable, of
such payment or disbursement, or return or rescission, as applicable, such
Lender agrees to pay interest on such amount to Agent or the applicable LC
Issuer, as applicable, forthwith on demand accruing daily at the Federal Funds
Rate, for the first three (3) days following such Lender's receipt of such
notice, and thereafter at the Base Rate plus the Applicable Margin in respect of
Revolving Loans. Any such Revolving Lender's failure to make available to Agent
or the applicable LC Issuer, as applicable, its Pro Rata Share of any such
payment or disbursement, or return or rescission, as applicable, shall not
relieve any other Lender of its obligation hereunder to make available such
other Revolving Lender's Pro Rata Share of such payment, but no Revolving Lender
shall be responsible for the failure of any other Lender to make available such
other Lender's Pro Rata Share of any such payment or disbursement, or return or
rescission.

41

 



Section 2.6 General Provisions Regarding Payment; Loan Account.

(a) All payments to be made by each Borrower under any Financing Document,
including payments of principal and interest made hereunder and pursuant to any
other Financing Document, and all fees, expenses, indemnities and
reimbursements, shall be made without set-off, recoupment or counterclaim. If
any payment hereunder becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension (it being understood and agreed that,
solely for purposes of calculating financial covenants and computations
contained herein and determining compliance therewith, if payment is made, in
full, on any such extended due date, such payment shall be deemed to have been
paid on the original due date without giving effect to any extension thereto).
Any payments received in the Payment Account before 12:00 Noon (Eastern time) on
any date shall be deemed received by Agent on such date, and any payments
received in the Payment Account at or after 12:00 Noon (Eastern time) on any
date shall be deemed received by Agent on the next succeeding Business Day.

(b) Agent shall maintain a loan account (the "Loan Account") on its books to
record Loans and other extensions of credit made by Lenders hereunder or under
any other Financing Document, and all payments thereon made by each Borrower.
All entries in the Loan Account shall be made in accordance with Agent's
customary accounting practices as in effect from time to time. The balance in
the Loan Account, as recorded in Agent's books and records at any time shall be
conclusive and binding evidence of the amounts due and owing to Agent by each
Borrower absent manifest error; provided, however, that any failure to so record
or any error in so recording shall not limit or otherwise affect any Borrower's
duty to pay all amounts owing hereunder or under any other Financing Document.
Agent shall endeavor to provide Borrowers with a monthly statement regarding the
Loan Account (but neither Agent nor any Lender shall have any liability if Agent
shall fail to provide any such statement). Unless any Borrower notifies Agent of
any objection to any such statement (specifically describing the basis for such
objection) within ninety (90) days after the date of receipt thereof, it shall
be deemed final, binding and conclusive upon Borrowers in all respects as to all
matters reflected therein.

Section 2.7 Maximum Interest. In no event shall the interest charged with
respect to the Loans or any other Obligations of any Borrower under any
Financing Document exceed the maximum amount permitted under the laws of the
State of New York or of any other applicable jurisdiction. Notwithstanding
anything to the contrary herein or elsewhere, if at any time the rate of
interest payable hereunder or under any Note or other Financing Document (the
"Stated Rate") would exceed the highest rate of interest permitted under any
applicable law to be charged (the "Maximum Lawful Rate"), then for so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the Stated Rate is less than the Maximum Lawful Rate, each Borrower
shall, to the extent permitted by law, continue to pay interest at the Maximum
Lawful Rate until such time as the total interest received is equal to the total
interest which would have been received had the Stated Rate been (but for the
operation of this provision) the interest rate payable. Thereafter, the interest
rate payable shall be the Stated Rate unless and until the Stated Rate again
would exceed the Maximum Lawful Rate, in which event this provision shall again
apply. In no event shall the total interest received by any Lender exceed the
amount which it could lawfully have received had the interest been calculated
for the full term hereof at the Maximum Lawful Rate. If, notwithstanding the
prior sentence, any Lender has received interest hereunder in excess of the
Maximum Lawful Rate, such excess amount shall be applied to the reduction of the
principal balance of the Loans or to other amounts (other than interest) payable
hereunder, and if no such principal or other amounts are then outstanding, such
excess or part thereof remaining shall be paid to Borrowers. In computing
interest payable with reference to the Maximum Lawful Rate applicable to any
Lender, such interest shall be calculated at a daily rate equal to the Maximum
Lawful Rate divided by the number of days in the year in which such calculation
is made.

42

 



Section 2.8 Taxes; Capital Adequacy.

(a) All payments of principal and interest on the Loans and all other amounts
payable hereunder or under any other Financing Document shall be made free and
clear of and without deduction for any present or future Taxes, except as
required by applicable Law. If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Law and if any
such withholding or deduction is in respect of any Indemnified Taxes, then
Credit Parties shall pay such additional amount or amounts as is necessary to
ensure that the net amount actually received by Agent and each Lender will equal
the full amount Agent and such Lender would have received had no such
withholding or deduction been required (including, without limitation, such
withholdings and deductions applicable to additional sums payable under this
Section 2.8). After payment of any Tax by a Credit Party to a Governmental
Authority pursuant to this Section 2.8, such Credit Party shall promptly forward
to Agent the original or a certified copy of an official receipt, a copy of the
return reporting such payment, or other documentation satisfactory to Agent
evidencing such payment to such authority. Borrowers shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of Agent timely reimburse it for the payment of, any Other Taxes.

(b) The Credit Parties shall jointly and severally indemnify Agent and Lenders,
within ten (10) days after demand thereof, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.8) payable or paid by Agent
or any Lender or required to be withheld or deducted from a payment to Agent or
any Lender and any expenses arising therefrom or with respect thereto (including
without limitation reasonable attorneys' and tax advisor fees and expenses),
whether or not such Indemnified Taxes and Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate in
reasonable detail as to the amount of such payment or liability delivered to
Borrower Representative by a Lender (with a copy to Agent), or by Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

43

 



(i) Each Lender that is not a "United States person" (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. federal income tax purposes and is a
party hereto on the Closing Date or purports to become an assignee of an
interest pursuant to Section 11.17(a) after the Closing Date (unless such Lender
was already a Lender hereunder immediately prior to such assignment) (each such
Lender a "Foreign Lender") shall, to the extent permitted by Law, execute and
deliver to Borrower Representative and Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower Representative or Agent) whichever
of the following is applicable: (A) in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party, (x) with
respect to payments of interest under any Financing Document, two (2) properly
completed and executed originals of United States Internal Revenue Service
("IRS") Forms W-8BEN or W-8BEN-E (or successor form) establishing an exemption
from, or reduction of, U.S. federal withholding tax pursuant to the "interest"
article of such tax treaty and (y) with respect to any other applicable payments
under any Financing Documents, two (2) properly completed and executed originals
of IRS Forms W-8BEN or W-8BEN-E (or successor form) establishing an exemption
from, or reduction of, U.S. federal withholding tax pursuant to the "business
profits" or "other income" article of such tax treaty; (B) two (2) executed
originals of Form W-8ECI (or successor form); (C) in the case of a Foreign
Lender claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit F-1 to the effect that such Foreign Lender is not a "bank" within the
meaning of Section 881(c)(3)(A) of the Code, a "10 percent shareholder" of any
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
"controlled foreign corporation" described in Section 881(c)(3)(C) of the Code
(a "U.S. Tax Compliance Certificate") and (y) two (2) executed originals of IRS
Forms W-8BEN or W-8BEN-E (or successor form); (D) to the extent a Foreign Lender
is not the beneficial owner, two (2) executed originals of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E (or successor form),
a U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9 (or successor form), and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner; or (E) other
applicable forms, certificates or documents prescribed by the IRS. Each Lender
agrees that if any form or certification it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Borrower Representative and Agent in writing of
its legal inability to do so. In addition, to the extent permitted by applicable
Law, such forms shall be delivered by each Foreign Lender upon the obsolescence
or invalidity of any form previously delivered by such Foreign Lender. Each
Foreign Lender shall promptly notify Borrower Representative at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to Borrower Representative (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).

44

 

 

(ii) Each Lender that is a "United States person" (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. federal income tax purposes and is a
party hereto on the Closing Date or purports to become an assignee of an
interest pursuant to Section 11.17(a) after the Closing Date (unless such Lender
was already a Lender hereunder immediately prior to such assignment) shall, to
the extent permitted by Law, provide to Borrower Representative and Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower
Representative or Agent), a properly completed and executed IRS Form W-9 or any
successor form certifying as to such Lender's entitlement to an exemption from
U.S. backup withholding and other applicable forms, certificates or documents
prescribed by the IRS or reasonably requested by Borrower Representative or
Agent. Each such Lender shall promptly notify Borrowers at any time it
determines that any certificate previously delivered to Borrower Representative
(or any other form of certification adopted by the U.S. governmental authorities
for such purposes) is no longer valid.

(iii) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower Representative and Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower Representative or Agent), executed
copies of any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. Federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit Borrowers or Agent to determine the withholding or
deduction required to be made.

(c) [Reserved].

(d) If any Lender determines, in its sole discretion exercised in good faith,
that it has received a refund in respect of any Taxes as to which it has been
indemnified by any Borrower pursuant to this Section 2.8 (including by the
payment of additional amounts pursuant to this Section 2.8), then it shall
promptly pay an amount equal to such refund to Borrowers, net of all reasonable
out-of-pocket expenses of such Lender or of Agent with respect thereto,
including any Taxes; provided, however, that Borrowers, upon the written request
of such Lender or Agent, agree to repay any amount paid over to Borrowers to
such Lender or to Agent (plus any related penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event such Lender or
Agent is required, for any reason, to disgorge or otherwise repay such refund.
Notwithstanding anything to the contrary in this Section 2.8, in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 2.8(d) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section 2.8 shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems in good faith to be confidential) to the
indemnifying party or any other Person.

45

 



(e) If a payment made to a Lender under any Financing Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower Representative and Agent at the time or times
prescribed by Law and at such time or times reasonably requested by Borrower
Representative or Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower Representative or
Agent as may be necessary for Borrowers and Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender's obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (e), "FATCA"
shall include any amendments made to FATCA after the date of this Agreement.

(f) Each Lender shall severally indemnify Agent, within ten (10) days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that any Credit Party has not already indemnified Agent for
such Indemnified Taxes and without limiting the obligation of the Credit Parties
to do so), (ii) any Taxes attributable to such Lender's failure to comply with
the provisions of Section 11.17 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by Agent in connection with any Financing Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes Agent to set off and apply any and all
amounts at any time owing to such Lender under any Financing Document or
otherwise payable by Agent to such Lender from any other source against any
amount due to Agent under this paragraph (f).

(g) Each party's obligations under Section 2.8(a) through (f) shall survive the
resignation or replacement of Agent or any assignment of rights by, or the
replacement of, a Lender, and the repayment, satisfaction or discharge of all
Obligations hereunder.

(h) If any Lender shall reasonably determine that the adoption or taking effect
of, or any change in, any applicable Law regarding capital adequacy, in each
instance, after the Closing Date, or any change after the Closing Date in the
interpretation, administration or application thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation,
administration or application thereof, or the compliance by any Lender or any
Person controlling such Lender with any request, guideline or directive
regarding capital adequacy (whether or not having the force of Law) of any such
Governmental Authority, central bank or comparable agency adopted or otherwise
taking effect after the Closing Date, has or would have the effect of reducing
the rate of return on such Lender's or such controlling Person's capital as a
consequence of such Lender's obligations hereunder to a level below that which
such Lender or such controlling Person could have achieved but for such
adoption, taking effect, change, interpretation, administration, application or
compliance (taking into consideration such Lender's or such controlling Person's
policies with respect to capital adequacy) then from time to time, upon demand
by such Lender (which demand shall be accompanied by a certificate setting forth
the basis for such demand and a calculation of the amount thereof in reasonable
detail, a copy of which shall be furnished to Agent), Borrowers shall promptly
pay to such Lender such additional amount as will compensate such Lender or such
controlling Person for such reduction, so long as such amounts have accrued on
or after the day which is two hundred seventy (270) days prior to the date on
which such Lender first made demand therefor; provided that notwithstanding
anything in this Agreement to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a "change in
applicable Law", regardless of the date enacted, adopted or issued.

46

 



(i) If any Lender requests compensation under any of Section 2.1(b)(iv) or
Section 2.8(h), or requires Borrowers to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 2.8, then, upon the written request of Borrower Representative, such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder (subject to the provisions of Section 11.17) to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or materially reduce amounts
payable pursuant to any such Section, as the case may be, in the future,
(ii) would not subject such Lender to any unreimbursed cost or expense and
(iii) would not otherwise be disadvantageous to such Lender (as determined in
its sole good faith discretion). Without limitation of the provisions of
Section 12.14, each Borrower hereby agrees to pay all reasonable and documented,
out-of-pocket costs and expenses incurred by any Lender in connection with any
such designation or assignment.

Section 2.9 Appointment of Borrower Representative.

(a) Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent and attorney-in-fact to request and receive Loans in
the name or on behalf of such Borrower and any other Borrowers, deliver Notices
of Borrowing, Notices of LC Credit Events and Borrowing Base Certificates, give
instructions with respect to the disbursement of the proceeds of the Loans,
requesting Letters of Credit, giving and receiving all other notices and
consents hereunder or under any of the other Financing Documents and taking all
other actions (including in respect of compliance with covenants) in the name or
on behalf of any Borrower or Borrowers pursuant to this Agreement and the other
Financing Documents. Agent and Lenders may disburse the Loans to such bank
account of Borrower Representative or a Borrower or otherwise make such Loans to
a Borrower, and LC Issuer may provide such Letters of Credit for the account of
a Borrower, in each case as Borrower Representative may designate or direct,
without notice to any other Borrower. Notwithstanding anything to the contrary
contained herein, Agent may at any time and from time to time require that Loans
to or for the account of any Borrower be disbursed directly to an operating
account of such Borrower.

(b) Borrower Representative hereby accepts the appointment by Borrowers to act
as the agent and attorney-in-fact of Borrowers pursuant to this Section 2.9.
Borrower Representative shall ensure that the disbursement of any Loans that are
at any time requested by or to be remitted to or for the account of a Borrower,
or the issuance of any Letter of Credit requested on behalf of a Borrower
hereunder, shall be remitted or issued to or for the account of such Borrower.

47

 



(c) Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent to receive statements on account and all other
notices from Agent, Lenders and LC Issuer with respect to the Obligations or
otherwise under or in connection with this Agreement and the other Financing
Documents.

(d) Any notice, election, representation, warranty, agreement or undertaking
made or delivered by or on behalf of any Borrower by Borrower Representative
shall be deemed for all purposes to have been made or delivered by such
Borrower, as the case may be, and shall be binding upon and enforceable against
such Borrower to the same extent as if made or delivered directly by such
Borrower.

(e) No resignation by or termination of the appointment of Borrower
Representative as agent and attorney-in-fact as aforesaid shall be effective,
except after ten (10) Business Days' prior written notice to Agent. If the
Borrower Representative resigns under this Agreement, Borrowers shall be
entitled to appoint a successor Borrower Representative (which shall be a
Borrower and shall be reasonably acceptable to Agent as such successor). Upon
the acceptance of its appointment as successor Borrower Representative
hereunder, such successor Borrower Representative shall succeed to all the
rights, powers and duties of the retiring Borrower Representative and the term
"Borrower Representative" shall mean such successor Borrower Representative for
all purposes of this Agreement and the other Financing Documents, and the
retiring or terminated Borrower Representative's appointment, powers and duties
as Borrower Representative shall be thereupon terminated.

Section 2.10 Joint and Several Liability; Rights of Contribution; Subordination
and Subrogation.

(a) Borrowers are defined collectively to include all Persons named as one of
the Borrowers herein and Guarantors are defined collectively to include all
Persons named as one of the Guarantors herein; provided, however, that any
references herein to "any Borrower", "any Guarantor", "each Borrower", "each
Guarantor" or similar references, shall be construed as a reference to each
individual Person named as one of the Borrowers or Guarantors herein. Each
Person so named shall be jointly and severally liable for all of the obligations
of the Credit Parties under this Agreement. Each Credit Party, individually,
expressly understands, agrees and acknowledges, that the credit facilities would
not be made available on the terms herein in the absence of the collective
credit of all of the Persons named as the Credit Parties herein, the joint and
several liability of all such Persons, and the cross-collateralization of the
Collateral of all such Persons. Accordingly, each Credit Party individually
acknowledges that the benefit to each of the Persons named as one of the Credit
Parties as a whole constitutes reasonably equivalent value, regardless of the
amount of the credit facilities actually borrowed by, advanced to, or the amount
of Collateral provided by, any individual Borrower or other Credit Party. In
addition, each entity named as one of the Credit Parties herein hereby
acknowledges and agrees that all of the representations, warranties, covenants,
obligations, conditions, agreements and other terms contained in this Agreement
shall be applicable to and shall be binding upon and measured and enforceable
individually against each Person named as one of the Credit Parties herein as
well as all such Persons when taken together. By way of illustration, but
without limiting the generality of the foregoing, the terms of Section 10.1 of
this Agreement are to be applied to each individual Person named as one of the
Credit Parties herein (as well as to all such Persons taken as a whole), such
that the occurrence of any of the events described in Section 10.1 of this
Agreement as to any Person named as one of the Credit Parties herein shall
constitute an Event of Default even if such event has not occurred as to any
other Persons named as the Credit Parties or as to all such Persons taken as a
whole.

48

 



(b) Notwithstanding any provisions of this Agreement to the contrary, it is
intended that the joint and several nature of the liability of each Credit Party
for the Obligations and the Liens granted by Credit Parties to secure the
Obligations, not constitute a Fraudulent Conveyance (as defined below).
Consequently, Agent, Lenders and each Credit Party agree that if the liability
of a Credit Party for the Obligations, or any Liens granted by such Credit Party
securing the Obligations would, but for the application of this sentence,
constitute a Fraudulent Conveyance, the liability of such Credit Party and the
Liens securing such liability shall be valid and enforceable only to the maximum
extent that would not cause such liability or such Lien to constitute a
Fraudulent Conveyance, and the liability of such Credit Party and this Agreement
shall automatically be deemed to have been amended accordingly. For purposes
hereof, the term "Fraudulent Conveyance" means a fraudulent conveyance under
Section 548 of Chapter 11 of Title II of the Bankruptcy Code or a fraudulent
conveyance or fraudulent transfer under the applicable provisions of any
fraudulent conveyance or fraudulent transfer law or similar law of any state,
nation or other governmental unit, as in effect from time to time.

(c) Agent is hereby authorized, without notice or demand (except as otherwise
specifically required under this Agreement) and without affecting the liability
of any Credit Party hereunder, at any time and from time to time, to (i) renew,
extend or otherwise increase the time for payment of the Obligations; (ii) with
the written agreement of any Borrower, change the terms relating to the
Obligations or otherwise modify, amend or change the terms of any Note or other
agreement, document or instrument now or hereafter executed by any Borrower and
delivered to Agent for any Lender; (iii) accept partial payments of the
Obligations; (iv) in accordance with the exercise of its rights as provided in
the Financing Documents and/or applicable law, take and hold any Collateral for
the payment of the Obligations or for the payment of any guaranties of the
Obligations and exchange, enforce, waive and release any such Collateral; (v) 
in accordance with the exercise of its rights as provided in the Financing
Documents and/or applicable law, apply any such Collateral and direct the order
or manner of sale thereof as Agent, in its sole discretion, may determine; and
(vi) in accordance with the exercise of its rights as provided in the Financing
Documents and/or applicable law, settle, release, compromise, collect or
otherwise liquidate the Obligations and any Collateral therefor in any manner,
all guarantor and surety defenses being hereby waived by each Credit Party.
Without limitations of the foregoing, with respect to the Obligations, each
Borrower hereby makes and adopts each of the agreements and waivers set forth in
each Guarantee, the same being incorporated hereby by reference. Except as
specifically provided in this Agreement or any of the other Financing Documents,
Agent shall have the exclusive right to determine the time and manner of
application of any payments or credits, whether received from any Credit Party
or any other source, and such determination shall be binding on all Credit
Parties. All such payments and credits may be applied, reversed and reapplied,
in whole or in part, to any of the Obligations that Agent shall determine, in
its sole discretion, without affecting the validity or enforceability of the
Obligations of the other Credit Party.

49

 



(d) Each Credit Party hereby agrees that, except as hereinafter provided, its
obligations hereunder shall be unconditional, irrespective of (i) the absence of
any attempt to collect the Obligations from any obligor or other action to
enforce the same; (ii) the waiver or consent by Agent with respect to any
provision of any instrument evidencing the Obligations, or any part thereof, or
any other agreement heretofore, now or hereafter executed by a Credit Party and
delivered to Agent; (iii) failure by Agent to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Obligations; (iv) the institution of any proceeding under the
Bankruptcy Code, or any similar proceeding, by or against a Credit Party or
Agent's election in any such proceeding of the application of Section 1111(b)(2)
of the Bankruptcy Code; (v) any borrowing or grant of a security interest by a
Credit Party as debtor-in-possession, under Section 364 of the Bankruptcy Code;
(vi) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of Agent's claim(s) for repayment of any of the Obligations; or
(vii) any other circumstance other than payment in full of the Obligations which
might otherwise constitute a legal or equitable discharge or defense of a
guarantor or surety.

(e) The Credit Parties hereby agree, as between themselves, that to the extent
that Agent, on behalf of Lenders, shall have received from any Credit Party any
Recovery Amount (as defined below), then the paying Credit Party shall have a
right of contribution against each other Credit Party in an amount equal to such
other Credit Party's contributive share of such Recovery Amount; provided,
however, that in the event any Credit Party suffers a Deficiency Amount (as
defined below), then the Credit Party suffering the Deficiency Amount shall be
entitled to seek and receive contribution from and against the other Credit
Parties in an amount equal to the Deficiency Amount; and provided, further, that
in no event shall the aggregate amounts so reimbursed by reason of the
contribution of any Credit Party equal or exceed an amount that would, if paid,
constitute or result in Fraudulent Conveyance. Until all Obligations have been
paid and satisfied in full, no payment made by or for the account of a Credit
Party including, without limitation, (i) a payment made by such Credit Party on
behalf of the liabilities of any other Credit Party, or (ii) a payment made by
any other Guarantor under any Guarantee, shall entitle such Credit Party, by
subrogation or otherwise, to any payment from such other Credit Party or from or
out of such other Credit Party's property. The right of each Credit Party to
receive any contribution under this Section 2.10(e) or by subrogation or
otherwise from any other Credit Party shall be subordinate in right of payment
to the Obligations and such Credit Party shall not exercise any right or remedy
against such other Credit Party or any property of such other Credit Party by
reason of any performance of such Credit Party of its joint and several
obligations hereunder, until the Obligations have been indefeasibly paid and
satisfied in full, and no Credit Party shall exercise any right or remedy with
respect to this Section 2.10(e) until the Obligations have been indefeasibly
paid and satisfied in full. As used in this Section 2.10(e), the term "Recovery
Amount" means the amount of proceeds received by or credited to Agent from the
exercise of any remedy of Lenders under this Agreement or the other Financing
Documents, including, without limitation, the sale of any Collateral. As used in
this Section 2.10(e), the term "Deficiency Amount" means any amount that is less
than the entire amount a Credit Party is entitled to receive by way of
contribution or subrogation from, but that has not been paid by, the other
Credit Parties in respect of any Recovery Amount attributable to the Credit
Party entitled to contribution, until the Deficiency Amount has been reduced to
$0 through contributions and reimbursements made under the terms of this Section
2.10(e) or otherwise.

50

 



(f) Each Qualified ECP Credit Party hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Credit Party to honor
all of its obligations under this Section 2.10 in respect of Swap Obligations.
The obligations of each Qualified ECP Credit Party under this Section 2.10 shall
remain in full force and effect until the Commitments are terminated, all
Letters of Credit have expired or been cancelled, replaced, backstopped or cash
collateralized, and all Obligations payable by the Borrowers and the Guarantors
under this Agreement and all other Financing Documents shall have been paid in
full. Each Qualified ECP Credit Party intends that this Section 2.10(f)
constitute, and this Section 2.10(f) shall be deemed to constitute, a "keepwell,
support, or other agreement" for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 2.11 Collections and Lockbox Account.

(a) Borrowers shall maintain a lockbox (the "Lockbox") with a United States
depository institution designated from time to time by Agent (the "Lockbox
Bank"), subject to the provisions of this Agreement, and shall execute with the
Lockbox Bank a Deposit Account Control Agreement and such other agreements
related to such Lockbox as Agent may require. Borrowers shall ensure that all
collections of Accounts are paid directly from Account Debtors (i) into the
Lockbox for deposit into the Lockbox Account and/or (ii) directly into the
Lockbox Account; provided, however, unless Agent shall otherwise direct by
written notice to Borrowers, Borrowers shall be permitted to cause Account
Debtors who are individuals to pay Accounts directly to Borrowers, which
Borrowers shall then administer and apply in the manner required below. All
funds deposited into a Lockbox Account shall be transferred into the Payment
Account by the close of each Business Day.

(b) [Reserved]

(c) Notwithstanding anything in any lockbox agreement or Deposit Account Control
Agreement to the contrary, Borrowers agree that they shall be liable for any
fees and charges in effect from time to time and charged by the Lockbox Bank in
connection with the Lockbox, the Lockbox Account, and that Agent shall have no
liability therefor. Borrowers hereby indemnify and agree to hold Agent harmless
from any and all liabilities, claims, losses and demands whatsoever, including
reasonable attorneys' fees and expenses, arising from or relating to actions of
Agent or the Lockbox Bank pursuant to this Section or any lockbox agreement or
Deposit Account Control Agreement or similar agreement, except to the extent of
such losses arising solely from Agent's gross negligence or willful misconduct.

(d) Agent shall apply, on a daily basis, all funds transferred into the Payment
Account pursuant to this Section to reduce the outstanding Revolving Loans in
such order of application as Agent shall elect. If as the result of collections
of Accounts pursuant to the terms and conditions of this Section, a credit
balance exists with respect to the Loan Account, such credit balance shall not
accrue interest in favor of Borrowers, but Agent shall transfer such funds into
an account designated by Borrower Representative for so long as no Event of
Default exists.

51

 



(e) To the extent that any collections of Accounts or proceeds of other
Collateral are not sent directly to the Lockbox or Lockbox Account but are
received by any Borrower, such collections shall be held in trust for the
benefit of Agent pursuant to an express trust created hereby and immediately
remitted, in the form received, to applicable Lockbox or Lockbox Account. No
such funds received by any Borrower shall be commingled with other funds of the
Borrowers.

(f) Borrowers acknowledge and agree that compliance with the terms of this
Section is essential, and that Agent and Lenders will suffer immediate and
irreparable injury and have no adequate remedy at law, if any Borrower, through
acts or omissions, causes or permits Account Debtors to send payments other than
to the Lockbox or Lockbox Accounts or if any Borrower fails to promptly deposit
collections of Accounts or proceeds of other Collateral in the Lockbox Account
as herein required. Accordingly, in addition to all other rights and remedies of
Agent and Lenders hereunder, Agent shall have the right to seek specific
performance of the Borrowers' obligations under this Section, and any other
equitable relief as Agent may deem necessary or appropriate, and Borrowers waive
any requirement for the posting of a bond in connection with such equitable
relief.

(g) Borrowers shall not, and Borrowers shall not suffer or permit any Credit
Party to, (i) withdraw any amounts from any Lockbox Account, (ii) change the
procedures or sweep instructions under the agreements governing any Lockbox
Accounts, or (iii) send to or deposit in any Lockbox Account any funds other
than payments made with respect to and proceeds of Accounts or other Collateral.
Borrowers shall, and shall cause each Credit Party to, cooperate with Agent in
the identification and reconciliation on a daily basis of all amounts received
in or required to be deposited into the Lockbox Accounts. If more than five
percent (5%) of the collections of Accounts received by Borrowers during any
given calendar month period is not identified or reconciled to the reasonable
satisfaction of Agent within ten (10) Business Days of receipt, Agent shall not
be obligated to make further advances under this Agreement until such amount is
identified or is reconciled to the reasonable satisfaction of Agent, as the case
may be. In addition, if any such amount cannot be identified or reconciled to
the reasonable satisfaction of Agent, Agent may utilize its own staff or, if it
reasonably deems necessary, engage an outside auditor, in either case at
Borrowers' expense (which in the case of Agent's own staff shall be in
accordance with Agent's then prevailing customary charges (plus reasonable
expenses)), to make such examination and report as may be necessary to identify
and reconcile such amount.

(h) If any Borrower breaches its obligation to direct payments of the proceeds
of the Collateral to the Lockbox Account, Agent, as the irrevocably made,
constituted and appointed true and lawful attorney for Borrowers, may, by the
signature or other act of any of Agent's authorized representatives (without
requiring any of them to do so), direct any Account Debtor to pay proceeds of
the Collateral to Borrowers by directing payment to the Lockbox Account.

52

 



Section 2.12 Termination; Restriction on Termination.

(a) Termination by Lenders. In addition to the rights set forth in Section 10.2,
Agent may, and at the direction of Required Lenders shall, terminate this
Agreement without notice upon or after the occurrence and during the continuance
of an Event of Default.

(b) Termination by Borrowers. Upon at least ten (10) days' prior written notice
to Agent and Lenders, Borrowers may, at its option, terminate this Agreement;
provided, however, that no such termination shall be effective until Borrowers
have (i) paid or collateralized to Agent's satisfaction all of the Obligations
in immediately available funds, all Letters of Credit and Support Agreements
have expired, terminated or have been cash collateralized to Agent's
satisfaction, and (ii) complied with Section 2.2(f). Any notice of termination
given by Borrowers shall be irrevocable unless all Lenders otherwise agree in
writing and no Lender shall have any obligation to make any Loans or issue or
procure any Letters of Credit or Support Agreements on or after the termination
date stated in such notice. Borrowers may elect to terminate this Agreement in
its entirety only. No section of this Agreement or type of Loan available
hereunder may be terminated singly.

(c) Effectiveness of Termination. All of the Obligations shall be immediately
due and payable upon the Termination Date. All undertakings, agreements,
covenants, warranties and representations of Borrowers contained in the
Financing Documents shall survive any such termination and Agent shall retain
its Liens in the Collateral and Agent and each Lender shall retain all of its
rights and remedies under the Financing Documents notwithstanding such
termination until all Obligations have been discharged or paid, in full, in
immediately available funds, including, without limitation, all Obligations
under Section 2.2(f) and the terms of any fee letter resulting from such
termination. Notwithstanding the foregoing or the payment in full of the
Obligations, Agent shall not be required to terminate its Liens in the
Collateral unless, with respect to any loss or damage Agent may incur as a
result of dishonored checks or other items of payment received by Agent from
Borrower or any Account Debtor and applied to the Obligations, Agent shall, at
its option, (i) have received a written agreement satisfactory to Agent,
executed by Borrowers and by any Person whose loans or other advances to
Borrowers are used in whole or in part to satisfy the Obligations, indemnifying
Agent and each Lender from any such loss or damage or (ii) have retained cash
Collateral or other Collateral for such period of time as Agent, in its
discretion, may reasonably deem necessary to protect Agent and each Lender from
any such loss or damage.

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

To induce Agent and Lenders to enter into this Agreement and to make the Loans
and other credit accommodations contemplated hereby, each Borrower hereby
represents and warrants to Agent and each Lender that:

Section 3.1 Existence and Power. Each Credit Party is an entity as specified on
Schedule 3.1, is duly organized, validly existing and in good standing under the
laws of the jurisdiction specified on Schedule 3.1 and no other jurisdiction,
has the same legal name as it appears in such Credit Party's Organizational
Documents and an organizational identification number (if any), in each case as
specified on Schedule 3.1, and has all powers and all Permits necessary or
desirable in the operation of its business as presently conducted or as proposed
to be conducted, except where the failure to have such Permits would not
reasonably be expected to have a Material Adverse Effect. Each Credit Party is
qualified to do business as a foreign entity in each jurisdiction in which it is
required to be so qualified, which jurisdictions as of the Closing Date are
specified on Schedule 3.1, except where the failure to be so qualified would not
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Schedule 3.1, no Credit Party (a) has had, over the five (5) year period
preceding the Closing Date, any name other than its current name, or (b) was
incorporated or organized under the laws of any jurisdiction other than its
current jurisdiction of incorporation or organization.

53

 



Section 3.2 Organization and Governmental Authorization; No Contravention. The
execution, delivery and performance by each Credit Party of each of the
Financing Documents to which it is a party are within its powers, have been duly
authorized by all necessary action pursuant to its Organizational Documents,
require no further action by or in respect of, or filing with, any Governmental
Authority and do not violate, conflict with or cause a breach or a default under
(a) any Law applicable to any Credit Party or any of the Organizational
Documents of any Credit Party, or (b) any agreement or instrument binding upon
it, except for such violations, conflicts, breaches or defaults as would not,
with respect to this clause (b), reasonably be expected to have a Material
Adverse Effect.

Section 3.3 Binding Effect. Each of the Financing Documents to which any Credit
Party is a party constitutes a valid and binding agreement or instrument of such
Credit Party, enforceable against such Credit Party in accordance with its
respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors' rights generally and by general equitable principles.

Section 3.4 Capitalization. The authorized equity securities of each of the
Credit Parties as of the Closing Date are as set forth on Schedule 3.4. All
issued and outstanding equity securities of each of the Credit Parties are duly
authorized and validly issued, fully paid, nonassessable, free and clear of all
Liens other than those in favor of Agent for the benefit of Agent and Lenders,
and such equity securities were issued in compliance with all applicable Laws.
The identity of the holders of the equity securities of each of the Credit
Parties and the percentage of their fully-diluted ownership of the equity
securities of each of the Credit Parties as of the Closing Date is set forth on
Schedule 3.4. No shares of the capital stock or other equity securities of any
Credit Party, other than those described above, are issued and outstanding as of
the Closing Date. Except as set forth on Schedule 3.4, as of the Closing Date
there are no preemptive or other outstanding rights, options, warrants,
conversion rights or similar agreements or understandings for the purchase or
acquisition from any Credit Party of any equity securities of any such entity.

Section 3.5 Financial Information. All information delivered to Agent and
pertaining to the financial condition of any Credit Party fairly presents the
financial position of such Credit Party as of such date in conformity with GAAP
(and as to unaudited financial statements, subject to normal year-end
adjustments and the absence of footnote disclosures). Since July 31, 2019, there
has been no material adverse change in the business, operations, properties,
prospects or condition (financial or otherwise) of any Credit Party.

54

 



Section 3.6 Litigation. Except as set forth on Schedule 3.6 as of the Closing
Date, and except as hereafter disclosed to Agent in writing, there is no
Litigation pending against, or, to any Borrower's knowledge, threatened against
or affecting any Credit Party. There is no Litigation pending in which an
adverse decision would reasonably be expected to have a Material Adverse Effect
or which in any manner draws into question the validity of any of the Financing
Documents.

Section 3.7 Ownership of Property. Each Borrower and each of its Subsidiaries is
the lawful owner of, has good and marketable title to and is in lawful
possession of, or has valid leasehold interests in, all properties and other
assets (real or personal, tangible, intangible or mixed) purported or reported
to be owned or leased (as the case may be) by such Person.

Section 3.8 No Default. No Event of Default, or to Borrowers' knowledge no
Default, has occurred and is continuing. No Credit Party is in breach or default
under or with respect to any contract, agreement, lease or other instrument to
which it is a party or by which its property is bound or affected, which breach
or default would reasonably be expected to have a Material Adverse Effect.

Section 3.9 Labor Matters. As of the Closing Date, there are no strikes or other
labor disputes pending or, to any Borrower's knowledge, threatened against any
Credit Party. Except to the extent such violations would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect,
(a) hours worked and payments made to the employees of the Credit Parties have
not been in violation of the Fair Labor Standards Act or any other applicable
Law dealing with such matters, and (b) all payments due from the Credit Parties,
or for which any claim may be made against any of them, on account of wages and
employee and retiree health and welfare insurance and other benefits have been
paid or accrued as a liability on their books, as the case may be. The
consummation of the transactions contemplated by the Financing Documents will
not give rise to a right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which it is a party or by
which it is bound.

Section 3.10 Regulated Entities. No Credit Party is an "investment company" or a
company "controlled" by an "investment company" or a "subsidiary" of an
"investment company," all within the meaning of the Investment Company Act of
1940.

Section 3.11 Margin Regulations. None of the proceeds from the Loans have been
or will be used, directly or indirectly, for the purpose of purchasing or
carrying any "margin stock" (as defined in Regulation U of the Federal Reserve
Board), for the purpose of reducing or retiring any indebtedness which was
originally incurred to purchase or carry any "margin stock" or for any other
purpose which might cause any of the Loans to be considered a "purpose credit"
within the meaning of Regulation T, U or X of the Federal Reserve Board.

Section 3.12 Compliance With Laws; Anti-Terrorism Laws.

(a) Each Credit Party is in compliance with the requirements of all applicable
Laws, except for such Laws the noncompliance with which would not reasonably be
expected to have a Material Adverse Effect.

55

 



(b) None of the Credit Parties or their Subsidiaries, and, to the knowledge of
the Credit Parties, none of their other Affiliates (i) is in violation of any
Anti-Terrorism Law, (ii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law, (iii) is a
Blocked Person, or is controlled by a Blocked Person, (iv) is acting or will act
for or on behalf of a Blocked Person, (v) is associated with, or will become
associated with, a Blocked Person or (vi) is providing, or will provide,
material, financial or technical support or other services to or in support of
acts of terrorism of a Blocked Person. No Credit Party nor any Subsidiary
thereof, nor, to the knowledge of any Credit Party, any of its other Affiliates
or agents acting or benefiting in any capacity in connection with the
transactions contemplated by this Agreement, (A) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Blocked Person, or (B) deals in, or otherwise engages
in any transaction relating to, any property or interest in property blocked
pursuant to Executive Order No. 13224, any similar executive order or other
Anti-Terrorism Law.

Section 3.13 Taxes. All federal, state and local Tax returns, reports and
statements required to be filed by or on behalf of each Credit Party have been
filed with the appropriate Governmental Authorities in all jurisdictions in
which such returns, reports and statements are required to be filed and, except
to the extent subject to a Permitted Contest, all Taxes (including real property
Taxes) and other charges shown to be due and payable in respect thereof have
been timely paid prior to the date on which any fine, penalty, interest, late
charge or loss may be added thereto for nonpayment thereof. Except to the extent
subject to a Permitted Contest, all state and local sales and use Taxes required
to be paid by each Credit Party have been paid. All federal and state returns
have been filed by each Credit Party for all periods for which returns were due
with respect to employee income tax withholding, social security and
unemployment taxes, and, except to the extent subject to a Permitted Contest,
the amounts shown thereon to be due and payable have been paid in full or
adequate provisions therefor have been made.

Section 3.14 Compliance with ERISA.

(a) Each ERISA Plan (and the related trusts and funding agreements) complies in
form and in operation with, has been administered in compliance with, and the
terms of each ERISA Plan satisfy, the applicable requirements of ERISA and the
Code and all other applicable laws in all material respects. Each ERISA Plan
which is intended to be qualified under Section 401(a) of the Code is so
qualified, and the United States Internal Revenue Service has issued a favorable
determination letter or opinion letter with respect to each such ERISA Plan
which may be relied on currently. No Credit Party has incurred liability for any
material excise tax under any of Sections 4971 through 5000A of the Code.

(b) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Borrower and each Subsidiary
is in compliance with the applicable provisions of ERISA and the provision of
the Code and all other applicable laws relating to ERISA Plans and the
regulations and published interpretations therein. During the thirty-six (36)
month period prior to the Closing Date or the making of any Loan or the issuance
of any Letter of Credit, (i) no steps have been taken to terminate any Pension
Plan, and (ii) no contribution failure has occurred with respect to any Pension
Plan sufficient to give rise to a Lien under Section 303(k) of ERISA or Section
430(k) of the Code. No condition exists or event or transaction has occurred
with respect to any Pension Plan which could result in the incurrence by any
Credit Party of any material liability, fine or penalty. No Credit Party has
incurred liability to the PBGC (other than for current premiums) with respect to
any employee Pension Plan. All contributions (if any) have been made on a timely
basis to any Multiemployer Plan that are required to be made by any Credit Party
or any other member of the Controlled Group under the terms of the plan or of
any collective bargaining agreement or by applicable Law; no Credit Party nor
any member of the Controlled Group has withdrawn or partially withdrawn from any
Multiemployer Plan, incurred any withdrawal liability with respect to any such
plan or received notice of any claim or demand for withdrawal liability or
partial withdrawal liability from any such plan, and no condition has occurred
which, if continued, could result in a withdrawal or partial withdrawal from any
such plan, and no Credit Party nor any member of the Controlled Group has
received any notice that any Multiemployer Plan is insolvent, that increased
contributions may be required to avoid a reduction in plan benefits or the
imposition of any excise tax, that any such plan is or has been funded at a rate
less than that required under Section 412 of the Code or that any such plan is
or may be terminated.

56

 



Section 3.15 Consummation of Financing Documents; Brokers. Except for fees
payable to Agent and/or Lenders, no broker, finder or other intermediary has
brought about the obtaining, making or closing of the transactions contemplated
by the Financing Documents, and no Credit Party has or will have any obligation
to any Person in respect of any finder's or brokerage fees, commissions or other
expenses in connection herewith or therewith.

Section 3.16 Related Transactions. All transactions contemplated by the
Financing Documents to be consummated on or prior to the date hereof have been
so consummated (including, without limitation, the disbursement and transfer of
all funds in connection therewith) in all material respects pursuant to the
provisions of the applicable Financing Documents, true and complete copies of
which have been delivered to Agent, and in compliance with all applicable Law,
except for such Laws the noncompliance with which would not reasonably be
expected to have a Material Adverse Effect.

Section 3.17 Material Contracts. Except for the Financing Documents and the
other agreements set forth on Schedule 3.17 (collectively with the Financing
Documents, the "Material Contracts"), as of the Closing Date there are no
(a) employment agreements covering the management of any Credit Party,
(b) collective bargaining agreements or other similar labor agreements covering
any employees of any Credit Party, (c) agreements for managerial, consulting or
similar services to which any Credit Party is a party or by which it is bound,
(d) agreements regarding any Credit Party, its assets or operations or any
investment therein to which any of its equity holders is a party or by which it
is bound, (e) real estate leases, Intellectual Property licenses or other lease
or license agreements to which any Credit Party is a party, either as lessor or
lessee, or as licensor or licensee (other than licenses arising from the
purchase of "off the shelf" products), (f) customer, distribution, marketing or
supply agreements to which any Credit Party is a party, in each case with
respect to the preceding clauses (a) through (f) requiring payment of more than
$1,000,000 in any year, (g) partnership agreements to which any Credit Party is
a general partner or joint venture agreements to which any Credit Party is a
party, (h) third party billing arrangements to which any Credit Party is a
party, or (i) any other agreements or instruments to which any Credit Party is a
party, and the breach, nonperformance or cancellation of which, or the failure
of which to renew, would reasonably be expected to have a Material Adverse
Effect. Schedule 3.17 sets forth, with respect to each real estate lease
agreement to which any Borrower is a party (as a lessee) as of the Closing Date,
the address of the subject property and the annual rental (or, where applicable,
a general description of the method of computing the annual rental). The
consummation of the transactions contemplated by the Financing Documents will
not give rise to a right of termination in favor of any party to any Material
Contract (other than any Credit Party), except for such Material Contracts the
noncompliance with which would not reasonably be expected to have a Material
Adverse Effect.

57

 



Section 3.18 Compliance with Environmental Requirements; No Hazardous Materials.
Except in each case as set forth on Schedule 3.18 or as otherwise would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect:

(a) no notice, notification, demand, request for information, citation, summons,
complaint or order has been issued, no complaint has been filed, no penalty has
been assessed and no investigation or review is pending, or to any Borrower's
knowledge, threatened by any Governmental Authority or other Person with respect
to any (i) alleged violation by any Credit Party of any Environmental Law,
(ii) alleged failure by any Credit Party to have any Permits required in
connection with the conduct of its business or to comply with the terms and
conditions thereof, (iii) any generation, treatment, storage, recycling,
transportation or disposal of any Hazardous Materials, or (iv) release of
Hazardous Materials; and

(b) no property now owned or leased by any Credit Party and, to the knowledge of
each Borrower, no such property previously owned or leased by any Credit Party,
to which any Credit Party has, directly or indirectly, transported or arranged
for the transportation of any Hazardous Materials, is listed or, to any
Borrower's knowledge, proposed for listing, on the National Priorities List
promulgated pursuant to CERCLA, or CERCLIS (as defined in CERCLA) or any similar
state list or is the subject of federal, state or local enforcement actions or,
to the knowledge of any Borrower, other investigations which may lead to claims
against any Credit Party for clean-up costs, remedial work, damage to natural
resources or personal injury claims, including, without limitation, claims under
CERCLA.

For purposes of this Section 3.18, each Credit Party shall be deemed to include
any business or business entity (including a corporation) that is, in whole or
in part, a predecessor of such Credit Party.

Section 3.19 Intellectual Property. Each Credit Party owns, is licensed to use
or otherwise has the right to use, all Intellectual Property that is material to
the condition (financial or other), business or operations of such Credit Party.
All Intellectual Property existing as of the Closing Date which is issued,
registered or pending with any United States or foreign Governmental Authority
(including, without limitation, any and all applications for the registration of
any Intellectual Property with any such United States or foreign Governmental
Authority) and all licenses under which any Borrower is the licensee of any such
registered Intellectual Property (or any such application for the registration
of Intellectual Property) owned by another Person are set forth on Schedule
3.19. Such Schedule 3.19 indicates in each case whether such registered
Intellectual Property (or application therefor) is owned or licensed by such
Credit Party, and in the case of any such licensed registered Intellectual
Property (or application therefor), lists the name and address of the licensor
and the name and date of the agreement pursuant to which such item of
Intellectual Property is licensed and whether or not such license is an
exclusive license and indicates whether there are any purported restrictions in
such license on the ability to such Credit Party to grant a security interest in
and/or to transfer any of its rights as a licensee under such license. Except as
indicated on Schedule 3.19, the applicable Credit Party is the sole and
exclusive owner of the entire and unencumbered right, title and interest in and
to each such registered Intellectual Property (or application therefor)
purported to be owned by such Credit Party, free and clear of any Liens and/or
licenses in favor of third parties or agreements or covenants not to sue such
third parties for infringement. All registered Intellectual Property of each
Credit Party is duly and properly registered, filed or issued in the appropriate
office and jurisdictions for such registrations, filings or issuances, except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect. No Credit Party is party to, nor bound by, any material license
or other agreement with respect to which any Credit Party is the licensee that
prohibits or otherwise restricts such Credit Party from granting a security
interest in such Credit Party's interest in such license or agreement or other
property. To each Borrower's knowledge, each Credit Party conducts its business
without infringement or claim of infringement of any Intellectual Property
rights of others and there is no infringement or claim of infringement by others
of any Intellectual Property rights of any Credit Party, which infringement or
claim of infringement would reasonably be expected to have a Material Adverse
Effect.

58

 



Section 3.20 Solvency. Each Borrower and each other Credit Party is Solvent.

Section 3.21 Full Disclosure. None of the written information (financial or
otherwise) furnished by or on behalf of any Credit Party to Agent or any Lender
in connection with the consummation of the transactions contemplated by the
Financing Documents, contains any untrue statement of a material fact or omits
to state a material fact necessary to make the statements contained herein or
therein not misleading in light of the circumstances under which such statements
were made. All financial projections delivered to Agent and Lenders by Borrowers
(or their agents) have been prepared on the basis of the assumptions stated
therein. Such projections represent Borrowers' best estimate of such Borrower's
future financial performance and such assumptions are believed by such Borrower
to be fair and reasonable in light of current business conditions; provided,
however, that Borrowers can give no assurance that such projections will be
attained.

Section 3.22 Interest Rate. The rate of interest paid hereunder and the method
and manner of the calculation thereof do not violate any usury or other law or
applicable Laws or any of the Organizational Documents.

Section 3.23 Subsidiaries. The Borrowers do not own any stock, partnership
interests, limited liability company interests or other equity securities except
for Permitted Investments.

Section 3.24 Certain Subsidiaries and Affiliates of Borrowers. Neither (i)
ModusLink Finance LLC, a Delaware limited liability company, (ii) SalesLink LLC,
a Delaware limited liability company, nor (iii) any of the Ireland Subsidiaries
engages in any operations or business, has any material liabilities, or owns any
material assets.

59

 



ARTICLE 4 - AFFIRMATIVE COVENANTS

Each Borrower agrees that, so long as any Credit Exposure exists:

Section 4.1 Financial Statements and Other Reports. Each Borrower will deliver
to Agent: (a) as soon as available, but no later than thirty (30) days after the
last day of each month, a company prepared consolidated balance sheet and income
statement (including year-to-date results) covering Borrowers' and their
Consolidated Subsidiaries' consolidated operations during the period, prepared
under GAAP (subject to the absence of footnotes and normal year-end
adjustments), consistently applied, setting forth in comparative form the
corresponding figures as at the end of the corresponding month of the previous
fiscal year and the projected figures for such period based upon the projections
required hereunder, all in reasonable detail, certified by a Responsible Officer
of ModusLink and in a form acceptable to Agent; (b) together with the financial
reporting package described in (a) above, evidence (such as payroll statement
from payroll service provider) of payment and satisfaction of all payroll,
withholding and similar taxes due and owing by Borrowers and their Domestic
Subsidiaries with respect to the payroll period(s) occurring during such month;
(c) as soon as available, but no later than ninety (90) days after the last day
of Borrowers' fiscal year, (i) audited consolidated financial statements of
Holdings and its Consolidated Subsidiaries prepared under GAAP, consistently
applied, together with an unqualified opinion on the financial statements from
an independent certified public accounting firm acceptable to Agent in its
reasonable discretion and (ii) company prepared reconciling financial statements
covering Borrowers' and their Consolidated Subsidiaries' consolidated operations
during the period covered by the audit referred to in the foregoing clause (i),
prepared under GAAP, consistently applied, with reasonable detail and in a form
acceptable to Agent, and certified by a Responsible Officer of ModusLink;
(d) within fifteen (15) days of delivery or filing thereof, copies of all
statements, reports and notices made available to Borrowers security holders or
to any holders of Subordinated Debt and copies of all reports and other filings
made by Borrowers with any stock exchange on which any securities of any
Borrower are traded and/or the SEC; (e) a prompt written report of any legal
actions pending or threatened against any Borrower or any of its Subsidiaries
that would reasonably be expected to result in damages or costs to any Borrower
or any of its Subsidiaries of Five Hundred Thousand Dollars ($500,000) or more;
(f) prompt written notice of an event that materially and adversely affects the
value of any Intellectual Property; (g) no later than forty-five (45) days after
the first day of each fiscal year of Borrowers', a month by month projected
operating budget in the form of Exhibit E attached hereto; and (h) promptly
following request therefor, such other financial information and information,
reports or statements regarding the Borrowers, their business and the Collateral
as Agent may from time to time reasonably request. Each Borrower will, within
thirty (30) days after the last day of each month, deliver to Agent with the
monthly financial statements described in clause (a) above, a duly completed
Compliance Certificate signed by a Responsible Officer setting forth
calculations of the financial covenant set forth in this Agreement. Promptly
upon their becoming available, Borrowers shall deliver to Agent copies of all
Swap Contracts and Material Contracts. Each Borrower will, within ten (10) days
after the last day of each month, deliver to Agent a duly completed Borrowing
Base Certificate signed by a Responsible Officer, with aged listings of accounts
receivable and accounts payable (by invoice date). Borrowers shall, every ninety
(90) days on a schedule to be designated by Agent, and at such other times as
Agent shall request, deliver to Agent a schedule of Eligible Accounts denoting
the fifteen (15) largest Account Debtors during such quarter.

60

 



Section 4.2 Payment and Performance of Obligations. Each Borrower (a) will pay
and discharge, and cause each Subsidiary to pay and discharge, on a timely basis
as and when due, all of their respective obligations and liabilities, except for
such obligations and/or liabilities (i) that are the subject of a Permitted
Contest, and (ii) the nonpayment or nondischarge of which would not reasonably
be expected to have a Material Adverse Effect or result in a Lien against any
Collateral, except for Permitted Liens, (b) without limiting anything contained
in the foregoing clause (a), pay all amounts due and owing in respect of Taxes
(including without limitation, payroll and withholdings tax liabilities) on a
timely basis as and when due, and in any case prior to the date on which any
fine, penalty, interest, late charge or loss may be added thereto for nonpayment
thereof, (c) will maintain, and cause each Subsidiary to maintain, in accordance
with GAAP, appropriate reserves for the accrual of all of their respective
obligations and liabilities, and (d) will not breach or permit any Subsidiary to
breach, or permit to exist any default under, the terms of any lease,
commitment, contract, instrument or obligation to which it is a party, or by
which its properties or assets are bound, except for such breaches or defaults
which would not reasonably be expected to have a Material Adverse Effect.

Section 4.3 Maintenance of Existence. Each Borrower will preserve, renew and
keep in full force and effect and in good standing, and will cause each
Subsidiary to preserve, renew and keep in full force and effect and in good
standing, their respective existence and their respective rights, privileges and
franchises necessary or desirable in the normal conduct of business.

Section 4.4 Maintenance of Property; Insurance.

(a) Each Borrower will keep, and will cause each Subsidiary to keep, all
property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted. If all or any part of the Collateral
useful and necessary in its business, or upon which any Borrowing Base is
calculated, becomes damaged or destroyed, each Borrower will, and will cause
each Subsidiary to, promptly and completely repair and/or restore the affected
Collateral in a good and workmanlike manner.

(b) Upon completion of any Permitted Contest, Borrowers shall, and will cause
each Subsidiary to, promptly pay the amount due, if any, and deliver to Agent
proof of the completion of the contest and payment of the amount due, if any,
following which Agent shall return the security, if any, deposited with Agent
pursuant to the definition of Permitted Contest.

(c) Each Borrower will maintain (i) casualty insurance on all real and personal
property on an all risks basis (including the perils of flood, windstorm and
quake), covering the repair and replacement cost of all such property and
coverage, business interruption and rent loss coverages with extended period of
indemnity (for the period reasonably required by Agent from time to time) and
indemnity for extra expense, in each case without application of coinsurance and
with agreed amount endorsements, (ii) general and professional liability
insurance, and (iii) such other insurance coverage in such amounts and with
respect to such risks as Agent may reasonably request from time to time;
provided, however, that, in no event shall such insurance be in amounts or with
coverage materially less than, or with carriers with qualifications materially
inferior to, any of the insurance or carriers in existence as of the Closing
Date (or required to be in existence after the Closing Date under a Financing
Document). All such insurance shall be provided by insurers having an A.M. Best
policyholders rating reasonably acceptable to Agent. A true and complete listing
of such insurance as of the Closing Date, including issuers, coverages and
deductibles, is attached hereto as Schedule 4.4.

61

 



(d) On or prior to the Closing Date, and at all times thereafter, Borrowers will
cause Agent to be named as an additional insured, assignee and lender loss payee
(which shall include, as applicable, identification as mortgagee), as
applicable, on each insurance policy required to be maintained pursuant to this
Section 4.4 pursuant to endorsements in form and substance acceptable to Agent.
Borrowers shall deliver to Agent and Lenders (i) on the Closing Date, a
certificate from Borrowers' insurance broker dated such date showing the amount
of coverage as of such date, and that such policies will include effective
waivers (whether under the terms of any such policy or otherwise) by the insurer
of all claims for insurance premiums against all loss payees and additional
insureds and all rights of subrogation against all loss payees and additional
insureds, and that if all or any part of such policy is canceled, terminated or
expires, the insurer will forthwith give notice thereof to each additional
insured, assignee and loss payee and that no cancellation, reduction in amount
or material change in coverage thereof shall be effective until at least thirty
(30) days after receipt by each additional insured, assignee and loss payee of
written notice thereof, (ii) on an annual basis, and upon the reasonable request
of any Lender through Agent from time to time full information as to the
insurance carried, (iii) within five (5) days of receipt of notice from any
insurer, a copy of any notice of cancellation, nonrenewal or material change in
coverage from that existing on the date of this Agreement, (iv) forthwith,
notice of any cancellation or nonrenewal of coverage, and (v) at least thirty
(30) days prior to expiration of any policy of insurance, evidence of renewal of
such insurance upon the terms and conditions herein required.

(e) In the event Borrowers fail to provide Agent with evidence of the insurance
coverage required by this Agreement, Agent may, upon at least one Business Day
prior notice to Borrowers, purchase insurance at Borrowers' expense to protect
Agent's interests in the Collateral. This insurance may, but need not, protect
such Borrowers' interests. The coverage purchased by Agent may not pay any claim
made by a Credit Party or any claim that is made against such Credit Party in
connection with the Collateral. Borrowers may later cancel any insurance
purchased by Agent, but only after providing Agent with evidence that such
Credit Party has obtained insurance as required by this Agreement. If Agent
purchases insurance for the Collateral, Borrowers will be responsible for the
costs of that insurance to the fullest extent provided by law, including
interest and other charges imposed by Agent in connection with the placement of
the insurance, until the effective date of the cancellation or expiration of the
insurance. The costs of the insurance may be added to the Obligations. The costs
of the insurance may be more than the cost of insurance Borrowers are able to
obtain on their own.

Section 4.5 Compliance with Laws and Material Contracts. Each Borrower will
comply, and cause each Subsidiary to comply, with the requirements of all
applicable Laws and Material Contracts, except to the extent that failure to so
comply would not reasonably be expected to (a) have a Material Adverse Effect,
or (b) result in any Lien upon either (i) a material portion of the assets of
any such Person in favor of any Governmental Authority, or (ii) any Collateral
which is part of the Borrowing Base.

62

 



Section 4.6 Inspection of Property, Books and Records.

(a) Each Borrower will keep, and will cause each Subsidiary to keep, proper
books of record substantially in accordance with GAAP in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities; and will permit, and will cause each Subsidiary to
permit, at the sole cost of the applicable Borrower or any applicable
Subsidiary, representatives of Agent and of any Lender to visit and inspect any
of their respective properties, to examine and make abstracts or copies from any
of their respective books and records, to conduct a collateral audit and
analysis of their respective operations and the Collateral, to verify the amount
and age of the Accounts, the identity and credit of the respective Account
Debtors, to review the billing practices of Borrowers and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants as often as may reasonably be
desired. In the absence of a Default or an Event of Default, Agent or any Lender
exercising any rights pursuant to this Section 4.6 shall give the applicable
Borrower or any applicable Subsidiary at least 5 Business Days' prior notice of
such exercise and conduct any such visit or inspection during regular business
hours. No notice or restriction on access time for visits and inspections shall
be required during the existence and continuance of any Default or any time
during which Agent reasonably believes a Default exists.

(b) Notwithstanding anything to the contrary set forth in this Agreement
(including without limitation Section 2.2(g) hereof), Borrowers shall not be
obligated to reimburse Agent for more than three (3) collateral audits in any
calendar year, except for collateral audits conducted prior to the Closing Date
or in connection with a proposed Permitted Acquisition (whether or not
consummated).

Section 4.7 Use of Proceeds. Borrowers shall use the proceeds of Revolving Loans
solely for (a) transaction fees incurred in connection with the Financing
Documents and the refinancing on the Closing Date of Debt, (b) for working
capital needs of Borrowers and their Domestic Subsidiaries who are Credit
Parties, and (c) to consummate Permitted Acquisitions. No portion of the
proceeds of the Loans will be used for family, personal, agricultural or
household use.

Section 4.8 Estoppel Certificates. After written request by Agent, Borrowers,
within fifteen (15) days and at their expense, will furnish Agent with a
statement, duly acknowledged and certified, setting forth (a) the amount of the
original principal amount of the Loans, and the unpaid principal amount of the
Loans, (b) the rate of interest of the Loans, (c) the date payments of interest
and/or principal were last paid, (d) any offsets or defenses to the payment of
the Obligations, and if any are alleged, the nature thereof, (e) that the Notes
(if any) and this Agreement have not been modified or if modified, giving
particulars of such modification, and (f) that there has occurred and is then
continuing no Default or if such Default exists, the nature thereof, the period
of time it has existed, and the action being taken to remedy such Default. After
written request by Agent, Borrowers, within fifteen (15) days and at their
expense, will furnish Agent with a certificate, signed by a Responsible Officer
of Borrowers, updating all of the representations and warranties contained in
this Agreement and the other Financing Documents and certifying that all of the
representations and warranties contained in this Agreement and the other
Financing Documents, as updated pursuant to such certificate, are true, accurate
and complete as of the date of such certificate.

63

 



Section 4.9 Notices of Litigation and Defaults. Borrowers will give prompt
written notice to Agent (a) of any litigation or governmental proceedings
pending or threatened (in writing) against Borrowers or any other Credit Party
which would reasonably be expected to have a Material Adverse Effect or which in
any manner calls into question the validity or enforceability of any Financing
Document, (b) upon any Borrower becoming aware of the existence of any Default
or Event of Default, (c) if any Credit Party is in breach or default under or
with respect to any Material Contract, or if any Credit Party is in breach or
default under or with respect to any other contract, agreement, lease or other
instrument to which it is a party or by which its property is bound or affected,
which breach or default would reasonably be expected to have a Material Adverse
Effect, (d) of any strikes or other labor disputes pending or, to any Borrower's
knowledge, threatened against any Borrower or any Subsidiary, (e) if there is
any infringement or claim of infringement by any other Person with respect to
any Intellectual Property rights of any Credit Party that would reasonably be
expected to have a Material Adverse Effect, or if there is any claim by any
other Person that any Credit Party in the conduct of its business is infringing
on the Intellectual Property Rights of others, and (f) of all returns,
recoveries, disputes and claims that involve more than $500,000. Borrowers
represent and warrant that Schedule 4.9 sets forth a complete list of all
matters existing as of the Closing Date for which notice would be required under
this Section and all litigation or governmental proceedings pending or
threatened (in writing) against Borrowers or any other Credit Party as of the
Closing Date.

Section 4.10 Hazardous Materials; Remediation.

(a) If any release or disposal of Hazardous Materials shall occur or shall have
occurred on any real property or any other assets of any Borrower or any other
Credit Party, such Borrower will cause, or direct the applicable Credit Party to
cause, the prompt containment and removal of such Hazardous Materials and the
remediation of such real property or other assets as is necessary to comply with
all Environmental Laws and to preserve the value of such real property or other
assets. Without limiting the generality of the foregoing, each Borrower shall,
and shall cause each other Credit Party to, comply with each Environmental Law
requiring the performance at any real property by any Borrower or any other
Credit Party of activities in response to the release or threatened release of a
Hazardous Material.

(b) Borrowers will provide Agent within thirty (30) days after written demand
therefor with a bond, letter of credit or similar financial assurance evidencing
to the reasonable satisfaction of Agent that sufficient funds are available to
pay the cost of removing, treating and disposing of any Hazardous Materials or
Hazardous Materials Contamination and discharging any assessment which may be
established on any property as a result thereof, such demand to be made, if at
all, upon Agent's reasonable business determination that the failure to remove,
treat or dispose of any Hazardous Materials or Hazardous Materials
Contamination, or the failure to discharge any such assessment would reasonably
be expected to have a Material Adverse Effect.

64

 



Section 4.11 Further Assurances.

(a) Each Borrower will, and will cause each Subsidiary to, at its own cost and
expense, promptly and duly take, execute, acknowledge and deliver all such
further acts, documents and assurances as may from time to time be necessary or
as Agent or the Required Lenders may from time to time reasonably request in
order to carry out the intent and purposes of the Financing Documents and the
transactions contemplated thereby, including all such actions to (i) establish,
create, preserve, protect and perfect a first priority Lien (subject only to
Permitted Liens) in favor of Agent for itself and for the benefit of Lenders on
the Collateral (including Collateral acquired after the date hereof), and
(ii) unless Agent shall agree otherwise in writing, cause all Subsidiaries of
Borrowers to be jointly and severally obligated with the other Credit Parties
under all covenants and obligations under this Agreement, including the
obligation to repay the Obligations; provided that, unless otherwise required by
Agent or Required Lenders, no Foreign Subsidiary or Foreign Subsidiary Holdco of
any Credit Party shall be required to comply with this clause (ii). Without
limiting the generality of the foregoing, (x) Borrowers shall, at the time of
the delivery of any Compliance Certificate disclosing the acquisition by any
Credit Party of any registered Intellectual Property or application for the
registration of Intellectual Property, deliver to Agent a duly completed and
executed supplement to the applicable Credit Party's Patent Security Agreement
or Trademark Security Agreement in the form of the respective Exhibit thereto,
and (y) at the request of Agent, following the disclosure by Borrowers on any
Compliance Certificate of the acquisition by any Credit Party of any rights
under a license as a licensee with respect to any registered Intellectual
Property or application for the registration of any Intellectual Property owned
by another Person, Borrowers shall, or shall cause the applicable Credit Party
to, execute any documents requested by Agent to establish, create, preserve,
protect and perfect a first priority lien in favor of Agent, to the extent
legally possible, in such Credit Party's rights under such license and shall use
their commercially reasonable best efforts to obtain the written consent of the
licensor which such license to the granting in favor of Agent of a Lien on such
Credit Party's rights as licensee under such license.

(b) Upon receipt of an affidavit of an authorized representative of Agent or a
Lender as to the loss, theft, destruction or mutilation of any Note or any other
Financing Document which is not of public record, and, in the case of any such
mutilation, upon surrender and cancellation of such Note or other applicable
Financing Document, Borrowers will issue, in lieu thereof, a replacement Note or
other applicable Financing Document, dated the date of such lost, stolen,
destroyed or mutilated Note or other Financing Document in the same principal
amount thereof and otherwise of like tenor.

65

 



(c) Upon the formation or acquisition of a new Subsidiary, or the formation or
creation of any Person as a result of a statutory division of any Credit Party
(other than Holdings), Borrowers shall (i) pledge, have pledged or cause or have
caused to be pledged to Agent pursuant to a pledge agreement in form and
substance satisfactory to Agent, all of the outstanding shares of equity
interests or other equity interests of such Person, along with undated stock or
equivalent powers for such certificates, executed in blank; provided, that,
unless otherwise required by Agent or Required Lenders, only sixty-five percent
(65%) of the total outstanding voting equity interests of any first tier
Subsidiary of a Credit Party that is a CFC or Foreign Subsidiary Holdco (and,
unless otherwise required by Agent or Required Lenders, none of the equity
interests of any Subsidiary of such CFC or Foreign Subsidiary Holdco) shall be
required to be pledged (which pledge, if requested by Agent, shall be governed
by the laws of the jurisdiction of such Subsidiary); provided further, that
notwithstanding the foregoing, each Borrower shall, and shall cause each of its
Subsidiaries that is a Credit Party to, pledge 100% of the equity interests that
it directly owns in each Protected CFC; (ii) unless Agent shall agree otherwise
in writing, cause such Person to take such other actions (including entering
into or joining any Security Documents) as are necessary or advisable in the
reasonable opinion of Agent in order to grant Agent, acting on behalf of
Lenders, a first priority Lien on all real and personal property of such Person
in existence as of such date and in all after acquired property, which first
priority Liens are required to be granted pursuant to this Agreement; provided
that, unless otherwise required by Agent or Required Lenders, no Foreign
Subsidiary or Foreign Subsidiary Holdco of Borrowers shall be required to comply
with this clause (ii), which such documents, if requested by Agent, shall be
governed by the laws of the jurisdiction of such Person, (iii) unless Agent
shall agree otherwise in writing, cause such Person to either (x) if such Person
is not a Foreign Subsidiary or Foreign Subsidiary Holdco and Agent so elects,
become a Borrower hereunder with joint and several liability for all obligations
of Borrowers hereunder and under the other Financing Documents pursuant to a
joinder agreement or other similar agreement in form and substance satisfactory
to Agent, or (y) to become a Guarantor of the obligations of Borrowers hereunder
and under the other Financing Documents pursuant to a guaranty and suretyship
agreement in form and substance satisfactory to Agent; provided that, unless
otherwise required by Agent or Required Lenders, no Foreign Subsidiary or
Foreign Subsidiary Holdco of Borrowers shall be required to comply with this
clause (iii); and (iv) cause such Person to deliver certified copies of such
Person's certificate or articles of incorporation, together with good standing
certificates, by-laws (or other operating agreement or governing documents),
resolutions of the Board of Directors or other governing body, approving and
authorize the execution and delivery of the Security Documents, incumbency
certificates and to execute and/or deliver such other documents and legal
opinions or to take such other actions as may be requested by Agent, in each
case, in form and substance satisfactory to Agent.

(d) Borrowers shall (i) use their commercially reasonable efforts to obtain a
Collateral Access Agreement from the lessor of each leased property or mortgagee
of owned property with respect to any business location where any portion of the
Collateral included in or proposed to be included in the Borrowing Base is
stored or located, and (ii) except as otherwise agreed to by Agent, obtain a
Collateral Access Agreement from the lessor of leased property or mortgagee of
owed real property with respect to at least one (1) location where the records
relating to such Collateral and/or software and equipment relating to such
records or Collateral is stored or located. Borrowers shall timely and fully pay
and perform its obligations under all leases and other agreements with respect
to each leased location where any Collateral, or any records related thereto, is
or may be located.

(e) Notwithstanding anything to the contrary set forth herein or in any other
Financing Agreement, upon the request of Agent or Required Lenders after the
occurrence and during the continuation of an Event of Default, Borrowers shall
cause all Subsidiaries of Borrowers (including without limitation Foreign
Subsidiaries and Foreign Subsidiary Holdcos of Borrowers existing as of the
Closing Date) to be jointly and severally obligated with the other Credit
Parties under all covenants and obligations under this Agreement, including the
obligation to repay the Obligations, and to grant and assign to Agent, for the
benefit of itself and Lenders, a continuing first priority Lien on and security
interest in, upon, and to the personal property of such Subsidiary as security
for the payment and performance of the Obligations, all of which such documents,
if requested by Agent or Required Lenders, shall be governed by the laws of the
jurisdiction of such Subsidiary.

66

 



Section 4.12 [Reserved].

Section 4.13 Power of Attorney. Each of the authorized representatives of Agent
is hereby irrevocably made, constituted and appointed the true and lawful
attorney for Borrowers (without requiring any of them to act as such) with full
power of substitution to do the following: (a) endorse the name of Borrowers
upon any and all checks, drafts, money orders, and other instruments for the
payment of money that are payable to Borrowers and constitute collections on
Borrowers' Accounts; (b) so long as Agent has provided not less than five (5)
Business Days' prior written notice to Borrowers to perform the same and
Borrowers have failed to take such action, execute in the name of Borrowers any
schedules, assignments, instruments, documents, and statements that Borrowers
are obligated to give Agent under this Agreement; (c) after the occurrence and
during the continuance of an Event of Default, take any action Borrowers are
required to take under this Agreement; (d) so long as Agent has provided not
less than five (5) Business Days' prior written notice to Borrowers to perform
the same and Borrowers have failed to take such action, do such other and
further acts and deeds in the name of Borrowers that Agent may reasonably deem
necessary or desirable to enforce its rights with regard to any Account or other
Collateral or perfect Agent's security interest or Lien in any Collateral; and
(e) after the occurrence and during the continuance of an Event of Default, do
such other and further acts and deeds in the name of Borrowers that Agent may
deem necessary or desirable to enforce its rights with regard to any Account or
other Collateral. This power of attorney shall be irrevocable and coupled with
an interest.

Section 4.14 Borrowing Base Collateral Administration.

(a) All data and other information relating to Accounts or other intangible
Collateral shall at all times be kept by Borrowers, at their respective
principal offices and shall not be moved from such locations without
(i) providing prior written notice to Agent, and (ii) obtaining the prior
written consent of Agent, which consent shall not be unreasonably withheld.

(b) Borrowers shall provide prompt written notice to each Person who either is
currently an Account Debtor or becomes an Account Debtor at any time following
the date of this Agreement that directs each Account Debtor to make payments
into the Lockbox, and hereby authorizes Agent, upon Borrowers' failure to send
such notices within ten (10) days after the date of this Agreement (or ten (10)
days after the Person becomes an Account Debtor), to send any and all similar
notices to such Person. Agent reserves the right to notify Account Debtors that
Agent has been granted a Lien upon all Accounts.

(c) Borrowers will conduct a full cycle count of the Inventory at least once per
year and at such other times as Agent requests, and Borrowers shall provide to
Agent a written accounting of such physical count in form and substance
satisfactory to Agent. Each Borrower will use commercially reasonable efforts to
at all times keep its Inventory in good and marketable condition. In addition to
the foregoing, from time to time, Agent may require Borrowers to obtain and
deliver to Agent appraisal reports in form and substance and from appraisers
reasonably satisfactory to Agent stating the then current fair market values of
all or any portion of Inventory owned by each Borrower or any Subsidiaries.

67

 



Section 4.15 Maintenance of Management. Borrowers will notify Agent promptly in
writing of any change in any Borrower's board of directors or executive
officers.

ARTICLE 5 - NEGATIVE COVENANTS

Each Borrower agrees that, so long as any Credit Exposure exists:

Section 5.1 Debt; Contingent Obligations. No Borrower will, or will permit any
Subsidiary to, directly or indirectly, create, incur, assume, guarantee or
otherwise become or remain directly or indirectly liable with respect to, any
Debt, except for Permitted Debt. No Borrower will, or will permit any Subsidiary
to, directly or indirectly, create, assume, incur or suffer to exist any
Contingent Obligations, except for Permitted Contingent Obligations.

Section 5.2 Liens. No Borrower will, or will permit any Subsidiary to, directly
or indirectly, create, assume or suffer to exist any Lien on any asset now owned
or hereafter acquired by it, except for Permitted Liens.

Section 5.3 Restricted Distributions. No Borrower will, or will permit any
Subsidiary to, directly or indirectly, declare, order, pay, make or set apart
any sum for any Restricted Distribution, except for Permitted Distributions.

Section 5.4 Restrictive Agreements. No Borrower will, or will permit any
Subsidiary to, directly or indirectly (a) enter into or assume any agreement
(other than the Financing Documents and any agreements for purchase money debt
permitted under clause (c) of the definition of Permitted Debt) prohibiting the
creation or assumption of any Lien upon its properties or assets, whether now
owned or hereafter acquired, or (b) create or otherwise cause or suffer to exist
or become effective any consensual encumbrance or restriction of any kind
(except as provided by the Financing Documents) on the ability of any Subsidiary
to: (i) pay or make Restricted Distributions to any Borrower or any other
Subsidiary; (ii) pay any Debt owed to any Borrower or any other Subsidiary;
(iii) make loans or advances to any Borrower or any other Subsidiary of a
Borrower; or (iv) transfer any of its property or assets to any Borrower or any
other Subsidiary.

Section 5.5 Payments and Modifications of Subordinated Debt. No Borrower will,
or will permit any Subsidiary to, directly or indirectly (a) declare, pay, make
or set aside any amount for payment in respect of Subordinated Debt, except for
payments made in full compliance with and expressly permitted under the
Subordination Agreement applicable thereto, (b) amend or otherwise modify the
terms of any Subordinated Debt, except for amendments or modifications made in
full compliance with the Subordination Agreement applicable thereto,
(c) declare, pay, make or set aside any amount for payment in respect of any
Debt hereinafter incurred that, by its terms, or by separate agreement, is
subordinated to the Obligations, except for payments made in full compliance
with and expressly permitted under the subordination provisions applicable
thereto (including, for the avoidance of doubt, any Permitted Intercompany
Advances that are subordinated to the Obligations), or (d) amend or otherwise
modify the terms of any such Debt if the effect of such amendment or
modification is to (i) increase the interest rate or fees on, or change the
manner or timing of payment of, such Debt, (ii) accelerate or shorten the dates
upon which payments of principal or interest are due on, or the principal amount
of, such Debt, (iii) change in a manner adverse to any Credit Party or Agent any
event of default or add or make more restrictive any covenant with respect to
such Debt, (iv) change in a manner adverse to any Credit Party or Agent the
prepayment provisions of such Debt or any of the defined terms related thereto
(it being agreed that any change resulting in the imposition of a new prepayment
or an increase to the amount of, or an earlier due date with respect to payment
of, any prepayment, would be adverse to Credit Parties and Agent), (v) change
the subordination provisions thereof (or the subordination terms of any guaranty
thereof), or (vi) change or amend any other term if such change or amendment
would materially increase the obligations of the obligor or confer additional
material rights on the holder of such Debt in a manner adverse to Borrowers, any
Subsidiaries, Agents or Lenders. Borrowers shall, prior to entering into any
such amendment or modification, deliver to Agent reasonably in advance of the
execution thereof, any final or execution form copy thereof.

68

 



Section 5.6 Consolidations, Mergers and Sales of Assets; Change in Control. No
Borrower will, or will permit any Subsidiary to, directly or indirectly:
(a) consolidate or merge or amalgamate with or into any other Person, except (i)
in order to consummate a Permitted Acquisition (provided, that (x) a Borrower
must be the surviving entity of any such merger to which it is a party (and no
merger may occur between Holdings and any Borrower), and (y) a Credit Party must
be the surviving entity of any merger to which it is a party with any non-Credit
Party), (ii) any merger between a Credit Party and a Subsidiary of such Credit
Party that is not a Credit Party, so long as such Credit Party is the surviving
entity of any such merger, and (iii) any merger between Subsidiaries of any
Credit Party that are not Credit Parties; (b) undergo any statutory division; or
(c) consummate any Asset Disposition other than (i) Permitted Asset Dispositions
and (ii) the liquidation or dissolution of non-operating Subsidiaries of any
Credit Party that are not themselves a Credit Party (other than any such
Subsidiary the equity interests of which (or any portion thereof) is subject to
a Lien in favor of Agent) with nominal assets and nominal liabilities, so long
as all of the assets (including any interest in any equity interests) of such
liquidating or dissolving Subsidiary are transferred to a Credit Party or
Subsidiary of a Credit Party that is not liquidating or dissolving. No Borrower
will suffer or permit to occur any Change in Control.

Section 5.7 Purchase of Assets, Investments. No Borrower will, or will permit
any Subsidiary to, directly or indirectly (a) acquire or enter into any
agreement to acquire any assets other than (i) in the Ordinary Course of
Business, (ii) pursuant to a Permitted Acquisition, or (iii) as permitted under
clause (h) of the definition of Permitted Investments; (b) engage or enter into
any agreement to engage in any joint venture or partnership with any other
Person; or (c) acquire or own or enter into any agreement to acquire or own any
Investment in any Person other than Permitted Investments.

Section 5.8 Transactions with Affiliates. No Borrower will, or will permit any
Subsidiary to, directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate of any Credit Party, other
than: (a) transactions (including the payment of accounts payable and receipt of
accounts receivable in the Ordinary Course of Business pursuant thereto)
contemplated by the agreements disclosed on Schedule 5.8, in each case as in
effect on the Closing Date; provided, that, with respect to the making of any
payment thereunder by a Credit Party to a non-Credit Party, (i) at the time of
the making of such payment, no Event of Default has occurred and is continuing
or would result therefrom, and (ii) commencing February 1, 2020, immediately
before and for the period of 90 consecutive days after giving pro forma effect
to such payment, Revolving Loan Availability is greater than $3,000,000, (b)
transactions that such Borrower and/or Subsidiary, as applicable, is otherwise
expressly permitted to enter into with such Affiliate by the terms of this
Agreement, in each case subject to any dollar cap, contingency, limitation or
other requirement applicable thereto, and (c) transactions that are disclosed to
Agent in advance of being entered into and which contain terms that are no less
favorable to the applicable Borrower or any Subsidiary, as the case may be, than
those which might be obtained from a third party that is not an Affiliate of any
Credit Party.

69

 



Section 5.9 Modification of Organizational Documents. No Borrower will, or will
permit any of its Subsidiaries to, directly or indirectly, amend or otherwise
modify any Organizational Documents of such Person, except for Permitted
Modifications.

Section 5.10 Modification of Certain Agreements. No Borrower will, or will
permit any Subsidiary to, directly or indirectly, amend or otherwise modify any
Material Contract, which amendment or modification in any case: (a) is contrary
to the terms of this Agreement or any other Financing Document; (b) would
reasonably be expected to be adverse to the rights, interests or privileges of
Agent or Lenders or their ability to enforce the same; (c) results in the
imposition or expansion in any material respect of any obligation of or
restriction or burden on any Borrower or any Subsidiary; or (d) reduces in any
material respect any rights or benefits of any Borrower or any Subsidiaries (it
being understood and agreed that any such determination shall be in the
discretion of Agent).

Section 5.11 Conduct of Business. No Borrower will, or will permit any
Subsidiary to, directly or indirectly, engage in any line of business other than
those businesses engaged in on the Closing Date and described on Schedule 5.11
and businesses reasonably related thereto. No Borrower will, or will permit any
Subsidiary to, other than in the Ordinary Course of Business, change its normal
billing payment and reimbursement policies and procedures with respect to its
Accounts (including, without limitation, the amount and timing of finance
charges, fees and write-offs).

Section 5.12 Lease Payments. No Borrower will, or will permit any Subsidiary to,
directly or indirectly, incur or assume (whether pursuant to a Guarantee or
otherwise) any liability for rental payments except in the Ordinary Course of
Business.

Section 5.13 Limitation on Sale and Leaseback Transactions. No Borrower will, or
will permit any Subsidiary to, directly or indirectly, enter into any
arrangement with any Person whereby, in a substantially contemporaneous
transaction, any Borrower or any Subsidiaries sells or transfers all or
substantially all of its right, title and interest in an asset and, in
connection therewith, acquires or leases back the right to use such asset.

Section 5.14 Deposit Accounts and Securities Accounts; Payroll and Benefits
Accounts. No Credit Party will, or will permit any Subsidiary to, directly or
indirectly, establish any new Deposit Account or Securities Account without
prior written notice to Agent, and unless Agent, such Credit Party or such
Subsidiary and the bank, financial institution or securities intermediary at
which the account is to be opened enter into a Deposit Account Control Agreement
or Securities Account Control Agreement prior to or concurrently with the
establishment of such Deposit Account or Securities Account. Credit Parties
represent and warrant that Schedule 5.14 lists all of the Deposit Accounts and
Securities Accounts of each Credit Party as of the Closing Date. The provisions
of this Section requiring Deposit Account Control Agreements shall not apply to
Deposit Accounts exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of Credit Parties' employees and
identified to Agent by Credit Parties as such; provided, however, that at all
times that any Obligations remain outstanding, Credit Parties shall maintain one
or more separate Deposit Accounts to hold any and all amounts to be used for
payroll, payroll taxes and other employee wage and benefit payments, and shall
not commingle any monies allocated for such purposes with funds in any other
Deposit Account.

70

 



Section 5.15 Compliance with Anti-Terrorism Laws. Agent hereby notifies
Borrowers that pursuant to the requirements of Anti-Terrorism Laws, and Agent's
policies and practices, Agent is required to obtain, verify and record certain
information and documentation that identifies Borrowers and their equity
holders, directors and officers, which information includes the name and address
of each Borrower and its equity holders, directors, managers and officers and
such other information that will allow Agent to identify such party in
accordance with Anti-Terrorism Laws. No Borrower will, or will permit any
Subsidiary to, directly or indirectly, knowingly enter into any Material
Contracts with any Blocked Person or any Person listed on the OFAC Lists. Each
Borrower shall immediately notify Agent if such Borrower has knowledge that any
Borrower, any additional Credit Party or any of their respective Affiliates or
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is or becomes a Blocked Person or (a) is
convicted on, (b) pleads nolo contendere to, (c) is indicted on, or (d) is
arraigned and held over on charges involving money laundering or predicate
crimes to money laundering. No Borrower will, or will permit any Subsidiary to,
directly or indirectly, (i) conduct any business or engage in any transaction or
dealing with any Blocked Person, including, without limitation, the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law.

Section 5.16 Agreements Regarding Receivables. No Borrower may backdate,
postdate or redate any of its invoices. No Borrower may make any sales on
extended dating or credit terms beyond that customary in such Borrower's
industry. In addition to the Borrowing Base Certificates to be delivered in
accordance with this Agreement, Borrower Representative shall notify Agent
promptly upon any Borrower's learning thereof, in the event any Eligible Account
becomes ineligible for any reason, other than the aging of such Account, and of
the reasons for such ineligibility. Borrower Representative shall also notify
Agent promptly of all material disputes and claims with respect to the Accounts
of any Borrower, and such Borrower will settle or adjust such material disputes
and claims at no expense to Agent; provided, however, no Borrower may, without
Agent's consent, grant (a) any discount, credit or allowance in respect of its
Accounts (i) which is outside the Ordinary Course of Business or (ii) which
discount, credit or allowance exceeds an amount equal to $500,000 in the
aggregate with respect to any individual Account of (b) any materially adverse
extension, compromise or settlement to any customer or account debtor with
respect to any then Eligible Account. Nothing permitted by this Section 5.16,
however, may be construed to alter in any the criteria for Eligible Accounts or
Eligible Inventory provided in Section 1.1.

71

 



ARTICLE 6 - FINANCIAL COVENANTS

Section 6.1 [Reserved].

Section 6.2 Fixed Charge Coverage Ratio. Borrowers will not permit the Fixed
Charge Coverage Ratio for any Defined Period, as tested monthly, to be less than
1.00 to 1.00.

Section 6.3 Evidence of Compliance. Borrowers shall furnish to Agent, (a)
together with the financial reporting required of Borrowers in Section 4.1
hereof, a Compliance Certificate calculating the covenants set forth in this and
evidence that no Event of Default specified in this Article has occurred, and
(b) together with the delivery of each Borrowing Base Certificate, a calculation
of each of Revolving Loan Availability and Excess Availability as of the close
of business on such date. Each Compliance Certificate shall include, without
limitation, (i) a statement and report, on a form approved by Agent, detailing
Borrowers' calculations, and (ii) if requested by Agent, back-up documentation
(including, without limitation, invoices, receipts and other evidence of costs
incurred during such quarter as Agent shall reasonably require) evidencing the
propriety of the calculations.

ARTICLE 7 - CONDITIONS

Section 7.1 Conditions to Closing. The obligation of each Lender to make the
initial Loans, of Agent to issue any Support Agreements on the Closing Date and
of any LC Issuer to issue any Lender Letter of Credit on the Closing Date shall
be subject to the receipt by Agent of each agreement, document and instrument
set forth on the closing checklist prepared by Agent or its counsel, each in
form and substance satisfactory to Agent, and such other closing deliverables
reasonably requested by Agent and Lenders, and to the satisfaction of the
following conditions precedent, each to the satisfaction of Agent and Lenders
and their respective counsel in their sole discretion:

(a) [reserved];

(b) the payment of all fees, expenses and other amounts due and payable under
each Financing Document;

(c) since July 31, 2019, the absence of any material adverse change in any
aspect of the business, operations, properties, prospects or condition
(financial or otherwise) of any Credit Party or any seller of any assets or
business to be purchased by any Borrower contemporaneous with the Closing Date,
or any event or condition which would reasonably be expected to result in such a
material adverse change; and

(d) the receipt of the initial Borrowing Base Certificate, prepared as of the
Closing Date.

72

 



Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Financing
Document and each other document, agreement and/or instrument required to be
approved by Agent, Required Lenders or Lenders, as applicable, on the Closing
Date.

Section 7.2 Conditions to Each Loan, Support Agreement and Lender Letter of
Credit. The obligation of Lenders to make a Loan (other than Revolving Loans
made pursuant to Section 2.5(c)) or an advance in respect of any Loan, of Agent
to issue any Support Agreement or of any LC Issuer to issue any Lender Letter of
Credit (including on the Closing Date) is subject to the satisfaction of the
following additional conditions:

(a) in the case of a Revolving Loan Borrowing, receipt by Agent of a Notice of
Borrowing (or telephonic notice if permitted by this Agreement) and updated
Borrowing Base Certificate, in the case of any Support Agreement or Lender
Letter of Credit, receipt by Agent of a Notice of LC Credit Event in accordance
with Section 2.5(a);

(b) the fact that, immediately after such borrowing and after application of the
proceeds thereof or after such issuance, the Revolving Loan Outstandings will
not exceed the Revolving Loan Limit;

(c) the fact that, immediately before and after such advance or issuance, no
Default or Event of Default shall have occurred and be continuing;

(d) the fact that the representations and warranties of each Credit Party
contained in the Financing Documents shall be true, correct and complete in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
borrowing or issuance, except to the extent that any such representation or
warranty relates to a specific date in which case such representation or
warranty shall be true, correct and complete in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date;

(e) the fact that no material adverse change in the condition (financial or
otherwise), properties, business, prospects, or operations of Borrowers or any
other Credit Party shall have occurred and be continuing with respect to
Borrowers or any Credit Party since the date of this Agreement;

(f) for any Revolving Loan Borrowing on or after February 1, 2020, evidence that
Borrowers have Excess Availability of at least $3,000,000 as of February 1,
2020; and

Each giving of a Notice of LC Credit Event hereunder, each giving of a Notice of
Borrowing hereunder and each acceptance by any Borrower of the proceeds of any
Loan made hereunder shall be deemed to be (y) a representation and warranty by
each Borrower on the date of such notice or acceptance as to the facts specified
in this Section, and (z) a restatement by each Borrower that each and every one
of the representations made by it in any of the Financing Documents is true and
correct as of such date (except to the extent that such representations and
warranties expressly relate solely to an earlier date).

73

 



Section 7.3 Searches. Before the Closing Date, and thereafter (as and when
reasonably determined by Agent), Agent shall have the right to perform, all at
Borrowers' expense, the searches described in clauses (a), (b), and (c) below
against Borrowers and any other Credit Party, the results of which are to be
consistent with Borrowers' representations and warranties under this Agreement
and the satisfactory results of which shall be a condition precedent to all
advances of Loan proceeds, all issuances of Lender Letters of Credit and all
undertakings in respect of Support Agreements: (a) UCC searches with the
Secretary of State of the jurisdiction in which the applicable Person is
organized; (b) judgment, pending litigation, federal Tax lien, personal property
Tax lien, and corporate and partnership Tax lien searches, in each jurisdiction
searched under clause (a) above; and (c) searches of applicable corporate,
limited liability company, partnership and related records to confirm the
continued existence, organization and good standing of the applicable Person and
the exact legal name under which such Person is organized.

Section 7.4 Post-Closing Requirements. Borrowers shall complete each of the
post-closing obligations and/or provide to Agent each of the documents,
instruments, agreements and information listed on Schedule 7.4 attached hereto
on or before the date set forth for each such item thereon, each of which shall
be completed or provided in form and substance satisfactory to Agent.

ARTICLE 8 - [RESERVED]

ARTICLE 9 - SECURITY AGREEMENT

Section 9.1 Generally. As security for the payment and performance of the
Obligations, without limiting any other grant of a Lien and security interest in
any Security Document, each Credit Party hereby assigns and grants to Agent, for
the benefit of itself and Lenders, a continuing first priority Lien on and
security interest in, upon, and to the personal property set forth on Schedule
9.1 attached hereto and made a part hereof.

Section 9.2 Representations and Warranties and Covenants Relating to Collateral.

(a) Schedule 9.2 sets forth (i) each chief executive office and principal place
of business of each Credit Party, and (ii) all of the addresses (including all
warehouses) at which any of the Collateral is located and/or books and records
of the Credit Parties regarding any of the Collateral are kept, which such
Schedule 9.2 indicates in each case which Credit Party(ies) have Collateral
and/or books and records located at such address, and, in the case of any such
address not owned by one or more of the Credit Party(ies), indicates the nature
of such location (e.g., leased business location operated by Credit Party(ies),
third party warehouse, consignment location, processor location, etc.) and the
name and address of the third party owning and/or operating such location.

(b) Without limiting the generality of Section 3.2, except as indicated on
Schedule 3.19 with respect to any rights of any Credit Party as a licensee under
any license of Intellectual Property owned by another Person, and except for the
filing of financing statements under the UCC, no authorization, approval or
other action by, and no notice to or filing with, any Governmental Authority or
consent of any other Person is required for (i) the grant by each Credit Party
to Agent of the security interests and Liens in the Collateral provided for
under this Agreement and the other Security Documents (if any), or (ii) the
exercise by Agent of its rights and remedies with respect to the Collateral
provided for under this Agreement and the other Security Documents or under any
applicable Law, including the UCC and neither any such grant of Liens in favor
of Agent or exercise of rights by Agent shall violate or cause a default under
any agreement between any Credit Party and any other Person relating to any such
Collateral, including any license to which a Credit Party is a party, whether as
licensor or licensee, with respect to any Intellectual Property, whether owned
by such Credit Party or any other Person.

74

 



(c) As of the Closing Date, no Credit Party has any ownership interest in any
Chattel Paper (as defined in Article 9 of the UCC), letter of credit rights,
commercial tort claims, Instruments, documents or investment property (other
than equity interests in any Subsidiaries of such Credit Party disclosed on
Schedule 3.4) and Credit Parties shall give notice to Agent promptly (but in any
event not later than the delivery by Borrowers of the next Compliance
Certificate required pursuant to Section 4.1 above) upon the acquisition by any
Credit Party of any such Chattel Paper, letter of credit rights, commercial tort
claims, Instruments, documents, investment property. No Person other than Agent
or (if applicable) any Lender has "control" (as defined in Article 9 of the UCC)
over any Deposit Account, investment property (including Securities Accounts and
commodities account), letter of credit rights or electronic chattel paper in
which any Credit Party has any interest (except for such control arising by
operation of law in favor of any bank or securities intermediary or commodities
intermediary with whom any Deposit Account, Securities Account or commodities
account of the Credit Parties is maintained).

(d) No Credit Party shall take any of the following actions or make any of the
following changes unless Borrowers have given at least ten (10) Business Days
prior written notice to Agent of their intention to take any such action (which
such written notice shall include an updated version of any Schedule impacted by
such change) and have executed any and all documents, instruments and agreements
and taken any other actions which Agent may request after receiving such written
notice in order to protect and preserve the Liens, rights and remedies of Agent
with respect to the Collateral: (i) change the legal name or organizational
identification number of any Credit Party as it appears in official filings in
the jurisdiction of its organization, (ii) change the jurisdiction of
incorporation or formation of any Borrower or Credit Party or allow any Borrower
or Credit Party to designate any jurisdiction as an additional jurisdiction of
incorporation for such Borrower or Credit Party, or change the type of entity
that it is, or (iii) change its chief executive office, principal place of
business, or the location of its records concerning the Collateral or move any
Collateral to or place any Collateral on any location that is not then listed on
the Schedules and/or establish any business location at any location that is not
then listed on the Schedules.

(e) Borrowers shall not adjust, settle or compromise the amount or payment of
any Account, or release wholly or partly any Account Debtor, or allow any credit
or discount thereon (other than adjustments, settlements, compromises, credits
and discounts in the Ordinary Course of Business, made while no Default exists
and in amounts which are not material with respect to the Account and which,
after giving effect thereto, do not cause the Borrowing Base to be less than the
Revolving Loan Outstandings) without the prior written consent of Agent. Without
limiting the generality of this Agreement or any other provisions of any of the
Financing Documents relating to the rights of Agent after the occurrence and
during the continuance of an Event of Default, Agent shall have the right at any
time after the occurrence and during the continuance of an Event of Default to:
(i) exercise the rights of Borrowers with respect to the obligation of any
Account Debtor to make payment or otherwise render performance to Borrowers and
with respect to any property that secures the obligations of any Account Debtor
or any other Person obligated on the Collateral, and (ii) adjust, settle or
compromise the amount or payment of such Accounts.

75

 



(f) Without limiting the generality of Sections 9.2(c) and 9.2(e):

(i) Borrowers shall deliver to Agent all tangible Chattel Paper and all
Instruments and documents owned by any Credit Party and constituting part of the
Collateral duly endorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance satisfactory to Agent.
Borrowers shall provide Agent with "control" (as defined in Article 9 of the
UCC) of all electronic Chattel Paper owned by any Credit Party and constituting
part of the Collateral by having Agent identified as the assignee on the records
pertaining to the single authoritative copy thereof and otherwise complying with
the applicable elements of control set forth in the UCC. Borrowers also shall
deliver to Agent all security agreements securing any such Chattel Paper and
securing any such Instruments. Each Credit Party will mark conspicuously all
such Chattel Paper and all such Instruments and documents with a legend, in form
and substance satisfactory to Agent, indicating that such Chattel Paper and such
instruments and documents are subject to the security interests and Liens in
favor of Agent created pursuant to this Agreement and the Security Documents.
Credit Parties shall comply with all the provisions of Section 5.14 with respect
to the Deposit Accounts and Securities Accounts of Credit Parties.

(ii) Borrowers shall deliver to Agent all letters of credit on which any Credit
Party is the beneficiary and which give rise to letter of credit rights owned by
such Credit Party which constitute part of the Collateral in each case duly
endorsed and accompanied by duly executed instruments of transfer or assignment,
all in form and substance satisfactory to Agent. The Credit Parties shall take
any and all actions as may be necessary or desirable, or that Agent may request,
from time to time, to cause Agent to obtain exclusive "control" (as defined in
Article 9 of the UCC) of any such letter of credit rights in a manner acceptable
to Agent.

(iii) Borrowers shall promptly advise Agent upon any Credit Party becoming aware
that it has any interests in any commercial tort claim that constitutes part of
the Collateral, which such notice shall include descriptions of the events and
circumstances giving rise to such commercial tort claim and the dates such
events and circumstances occurred, the potential defendants with respect such
commercial tort claim and any court proceedings that have been instituted with
respect to such commercial tort claims, and the Credit Parties shall, with
respect to any such commercial tort claim, execute and deliver to Agent such
documents as Agent shall request to perfect, preserve or protect the Liens,
rights and remedies of Agent with respect to any such commercial tort claim.

76

 



(iv) Except for Accounts and Inventory in an aggregate amount not to exceed
$500,000, no Accounts or Inventory or other Collateral shall at any time be in
the possession or control of any warehouse, consignee, bailee or any of any
Credit Party's agents or processors without prior written notice to Agent and
the receipt by Agent, if Agent has so requested, of warehouse receipts,
consignment agreements or bailee lien waivers (as applicable) satisfactory to
Agent prior to the commencement of such possession or control. Borrowers have
notified Agent that Inventory is currently located at the locations set forth on
Schedule 9.2. Borrowers shall, upon the request of Agent, notify any such
warehouse, consignee, bailee, agent or processor of the security interests and
Liens in favor of Agent created pursuant to this Agreement and the Security
Documents, instruct such Person to hold all such Collateral for Agent's account
subject to Agent's instructions and shall obtain an acknowledgement from such
Person that such Person holds the Collateral for Agent's benefit.

(v) The Credit Parties shall cause all equipment and other tangible Personal
Property other than Inventory to be maintained and preserved in the same
condition, repair and in working order as when new, ordinary wear and tear
excepted, and shall promptly make or cause to be made all repairs, replacements
and other improvements in connection therewith that are necessary or desirable
to such end. Upon request of Agent, The Credit Parties shall promptly deliver to
Agent any and all certificates of title, applications for title or similar
evidence of ownership of all such tangible Personal Property and shall cause
Agent to be named as lienholder on any such certificate of title or other
evidence of ownership. The Credit Parties shall not permit any such tangible
Personal Property to become fixtures to real estate unless such real estate is
subject to a Lien in favor of Agent.

(vi) Each Credit Party hereby authorizes Agent to file without the signature of
such Credit Party one or more UCC financing statements relating to liens on
personal property relating to all or any part of the Collateral, which financing
statements may list Agent as the "secured party" and such Credit Party as the
"debtor" and which describe and indicate the collateral covered thereby as all
or any part of the Collateral under the Financing Documents (including an
indication of the collateral covered by any such financing statement as "all
assets" of such Credit Party now owned or hereafter acquired), in such
jurisdictions as Agent from time to time determines are appropriate, and to file
without the signature of such Credit Party any continuations of or corrective
amendments to any such financing statements, in any such case in order for Agent
to perfect, preserve or protect the Liens, rights and remedies of Agent with
respect to the Collateral. Each Credit Party also ratifies its authorization for
Agent to have filed in any jurisdiction any initial financing statements or
amendments thereto if filed prior to the date hereof.

(vii) As of the Closing Date, no Credit Party holds, and after the Closing Date
Borrowers shall promptly notify Agent in writing upon creation or acquisition by
any Credit Party of, any Collateral which constitutes a claim against any
Governmental Authority, including, without limitation, the federal government of
the United States or any instrumentality or agency thereof, the assignment of
which claim is restricted by any applicable Law, including, without limitation,
the federal Assignment of Claims Act and any other comparable Law. Upon the
request of Agent, the Credit Parties shall take such steps as may be necessary
or desirable, or that Agent may request, to comply with any such applicable Law.

77

 



(viii) Borrowers shall furnish to Agent from time to time any statements and
schedules further identifying or describing the Collateral and any other
information, reports or evidence concerning the Collateral as Agent may
reasonably request from time to time.

ARTICLE 10 - EVENTS OF DEFAULT

Section 10.1 Events of Default. For purposes of the Financing Documents, the
occurrence of any of the following conditions and/or events, whether voluntary
or involuntary, by operation of law or otherwise, shall constitute an "Event of
Default":

(a) (i) any Borrower shall fail to pay when due any principal, interest, premium
or fee under any Financing Document or any other amount payable under any
Financing Document, (ii) there shall occur any default in the performance of or
compliance with any of the following sections of this Agreement: Section 2.11,
Section 4.2(b), Section 4.4(c), Section 4.6 and Article 5, or (iii) there shall
occur any default in the performance of or compliance with Section 4.1 and/or
Article 6 of this Agreement;

(b) any Credit Party defaults in the performance of or compliance with any term
contained in this Agreement or in any other Financing Document (other than
occurrences described in other provisions of this Section 10.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied by the Credit Party or waived by Agent within fifteen
(15) days after the earlier of (i) receipt by Borrower Representative of notice
from Agent or Required Lenders of such default, or (ii) actual knowledge of any
Borrower or any other Credit Party of such default;

(c) any representation, warranty, certification or statement made by any Credit
Party or any other Person in any Financing Document or in any certificate,
financial statement or other document delivered pursuant to any Financing
Document is incorrect in any respect (or in any material respect if such
representation, warranty, certification or statement is not by its terms already
qualified as to materiality) when made (or deemed made);

(d) (i) failure of any Credit Party to pay when due or within any applicable
grace period any principal, interest or other amount on Debt (other than the
Loans) or in respect of any Swap Contract, or the occurrence of any breach,
default, condition or event with respect to any Debt (other than the Loans) or
in respect of any Swap Contract, if the effect of such failure or occurrence is
to cause or to permit the holder or holders of any such Debt, or the
counterparty under any such Swap Contract, to cause, Debt or other liabilities
having an individual principal amount in excess of $1,000,000 (or any amount,
solely with respect to Swap Contracts) or having an aggregate principal amount
in excess of $1,000,000 (or any amount, solely with respect to Swap Contracts)
to become or be declared due prior to its stated maturity, or (ii) the
occurrence of any breach or default under any terms or provisions of any
Subordinated Debt Document or under any agreement subordinating the Subordinated
Debt to all or any portion of the Obligations or the occurrence of any event
requiring the prepayment of any Subordinated Debt;

78

 



(e) any Credit Party or any Subsidiary of Borrower shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

(f) an involuntary case or other proceeding shall be commenced against any
Credit Party or any Subsidiary of a Borrower seeking liquidation, reorganization
or other relief with respect to it or its debts under any bankruptcy, insolvency
or other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of forty-five (45) days; or
an order for relief shall be entered against any Credit Party or any Subsidiary
of a Borrower under applicable federal bankruptcy, insolvency or other similar
law in respect of (i) bankruptcy, liquidation, winding-up, dissolution or
suspension of general operations, (ii) composition, rescheduling,
reorganization, arrangement or readjustment of, or other relief from, or stay of
proceedings to enforce, some or all of the debts or obligations, or
(iii) possession, foreclosure, seizure or retention, sale or other disposition
of, or other proceedings to enforce security over, all or any substantial part
of the assets of such Credit Party or Subsidiary;

(g) (i) institution of any steps by any Person to terminate a Pension Plan if as
a result of such termination any Credit Party or any member of the Controlled
Group could be required to make a contribution to such Pension Plan, or could
incur a liability or obligation to such Pension Plan, in excess of $1,000,000,
(ii) a contribution failure occurs with respect to any Pension Plan sufficient
to give rise to a Lien under Section 303(k) of ERISA or Section 403(k) of the
Code, or (iii) there shall occur any withdrawal or partial withdrawal from a
Multiemployer Plan and the withdrawal liability (without unaccrued interest) to
Multiemployer Plans as a result of such withdrawal (including any outstanding
withdrawal liability that any Credit Party or any member of the Controlled Group
have incurred on the date of such withdrawal) exceeds $1,000,000;

(h) one or more judgments or orders for the payment of money (not paid or fully
covered by insurance maintained in accordance with the requirements of this
Agreement and as to which the relevant insurance company has acknowledged
coverage) aggregating in excess of $1,000,000 shall be rendered against any or
all Credit Parties and either (i) enforcement proceedings shall have been
commenced by any creditor upon any such judgments or orders, or (ii) there shall
be any period of thirty (30) consecutive days during which a stay of enforcement
of any such judgments or orders, by reason of a pending appeal, bond or
otherwise, shall not be in effect;

79

 



(i) any Lien created by any of the Security Documents shall at any time fail to
constitute a valid and perfected Lien on all of the Collateral purported to be
encumbered thereby, subject to no prior or equal Lien except Permitted Liens, or
any Credit Party shall so assert;

(j) the commencement by any Governmental Authority of criminal proceedings
against any Credit Party, other than criminal proceedings in connection with any
global privacy laws the result of which such proceedings would not reasonably be
expected to result in a Material Adverse Effect;

(k) a default or event of default occurs under any Guarantee of any portion of
the Obligations;

(l) any Borrower makes any payment on account of any Debt that has been
subordinated to any of the Obligations, other than payments specifically
permitted by the terms of such subordination;

(m) [reserved];

(n) the occurrence of any fact, event or circumstance that would reasonably be
expected to result in a Material Adverse Effect, if such default shall have
continued unremedied for a period of ten (10) days after written notice from
Agent;

(o) Agent determines, based on information available to it and in its reasonable
judgment, that there is a reasonable likelihood that Borrowers shall fail to
comply with the financial covenant in Article 6 during the next succeeding
financial reporting period;

(p) [reserved];

(q) there shall occur a material adverse change in the financial condition or
business prospects of any Borrower, or if Agent in good faith deems Lenders
insecure as a result of acts or events bearing upon the financial condition of
any Borrower or the repayment of the Loans, which default shall have continued
unremedied for a period of ten (10) days after written notice from Agent;

(r) [reserved]; or

(s) (i) ModusLink Finance LLC, a Delaware limited liability company, (ii)
SalesLink LLC, a Delaware limited liability company, or (iii) any of the Ireland
Subsidiaries engages in any operations or business, has any material
liabilities, or owns any material assets.

Notwithstanding the foregoing, if a Credit Party fails to comply with any same
provision of this Agreement three (3) times in any twelve (12) month period and
Agent has given to Borrower Representative in connection with each such failure
any notice to which Borrowers would be entitled under this Section before such
failure could become an Event of Default, then all subsequent failures by a
Credit Party to comply with such provision of this Agreement shall effect an
immediate Event of Default (without the expiration of any applicable cure
period) with respect to all subsequent failures by a Credit Party to comply with
such provision of this Agreement, and Agent thereupon may exercise any remedy
set forth in this Article 10 without affording Borrowers any opportunity to cure
such Event of Default.

80

 



All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

Section 10.2 Acceleration and Suspension or Termination of Revolving Loan
Commitment. Upon the occurrence and during the continuance of an Event of
Default, Agent may, and shall if requested by Required Lenders, (a) by notice to
Borrower Representative suspend or terminate the Revolving Loan Commitment and
the obligations of Agent and Lenders with respect thereto, in whole or in part
(and, if in part, each Lender's Revolving Loan Commitment shall be reduced in
accordance with its Pro Rata Share), and/or (b) by notice to Borrower
Representative declare all or any portion of the Obligations to be, and the
Obligations shall thereupon become, immediately due and payable, with accrued
interest thereon, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower and Borrowers will pay the
same; provided, however, that in the case of any of the Events of Default
specified in Section 10.1(e) or 10.1(f) above, without any notice to any
Borrower or any other act by Agent or Lenders, the Revolving Loan Commitment and
the obligations of Agent and Lenders with respect thereto shall thereupon
immediately and automatically terminate and all of the Obligations shall become
immediately and automatically due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by each
Borrower and Borrowers will pay the same.

Section 10.3 UCC Remedies.

(a) Upon the occurrence of and during the continuance of an Event of Default
under this Agreement or the other Financing Documents, Agent, in addition to all
other rights, options, and remedies granted to Agent under this Agreement or at
law or in equity, may exercise, either directly or through one or more assignees
or designees, all rights and remedies granted to it under all Financing
Documents and under the UCC in effect in the applicable jurisdiction(s) and
under any other applicable law; including, without limitation:

(i) the right to take possession of, send notices regarding, and collect
directly the Collateral, with or without judicial process;

(ii) the right to (by its own means or with judicial assistance) enter any of
Credit Parties' premises and take possession of the Collateral, or render it
unusable, or to render it usable or saleable, or dispose of the Collateral on
such premises in compliance with subsection (iii) below and to take possession
of Credit Parties' original books and records, to obtain access to Credit
Parties' data processing equipment, computer hardware and software relating to
the Collateral and to use all of the foregoing and the information contained
therein in any manner Agent reasonably deems appropriate, without any liability
for rent, storage, utilities, or other sums, and Credit Parties shall not resist
or interfere with such action (if Credit Parties' books and records are prepared
or maintained by an accounting service, contractor or other third party agent,
Credit Parties hereby irrevocably authorize such service, contractor or other
agent, upon notice by Agent to such Person that an Event of Default has occurred
and is continuing, to deliver to Agent or its designees such books and records,
and to follow Agent's instructions with respect to further services to be
rendered);

81

 



(iii) the right to require Credit Parties at Credit Parties' expense to assemble
all or any part of the Collateral and make it available to Agent at any place
designated by Lender;

(iv) the right to notify postal authorities to change the address for delivery
of Credit Parties' mail to an address designated by Agent and to receive, open
and dispose of all mail addressed to any Borrower; and/or

(v) the right to enforce Credit Parties' rights against Account Debtors and
other obligors, including, without limitation, (i) the right to collect Accounts
directly in Agent's own name (as agent for Lenders) and to charge the collection
costs and expenses, including attorneys' fees, to Credit Parties, and (ii) the
right, in the name of Agent or any designee of Agent or Credit Parties, to
verify the validity, amount or any other matter relating to any Accounts by
mail, telephone, telegraph or otherwise, including, without limitation,
verification of Credit Parties' compliance with applicable Laws. Credit Parties
shall cooperate fully with Agent in an effort to facilitate and promptly
conclude such verification process. Such verification may include contacts
between Agent and applicable federal, state and local regulatory authorities
having jurisdiction over the Credit Parties' affairs, all of which contacts
Credit Parties hereby irrevocably authorize.

(b) Each Credit Party agrees that a notice received by it at least ten (10) days
before the time of any intended public sale, or the time after which any private
sale or other disposition of the Collateral is to be made, shall be deemed to be
reasonable notice of such sale or other disposition. If permitted by applicable
law, any perishable Collateral which threatens to speedily decline in value or
which is sold on a recognized market may be sold immediately by Agent without
prior notice to Credit Parties. At any sale or disposition of Collateral, Agent
may (to the extent permitted by applicable law) purchase all or any part of the
Collateral, free from any right of redemption by Credit Parties, which right is
hereby waived and released. Each Borrower covenants and agrees not to interfere
with or impose any obstacle to Agent's exercise of its rights and remedies with
respect to the Collateral. Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale. Agent may comply with any applicable
state or federal law requirements in connection with a disposition of the
Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral. Agent may sell the
Collateral without giving any warranties as to the Collateral. Agent may
specifically disclaim any warranties of title or the like. This procedure will
not be considered to adversely affect the commercial reasonableness of any sale
of the Collateral. If Agent sells any of the Collateral upon credit, Credit
Parties will be credited only with payments actually made by the purchaser,
received by Agent and applied to the indebtedness of the purchaser. In the event
the purchaser fails to pay for the Collateral, Agent may resell the Collateral
and Credit Parties shall be credited with the proceeds of the sale. Credit
Parties shall remain liable for any deficiency if the proceeds of any sale or
disposition of the Collateral are insufficient to pay all Obligations.

82

 



(c) Without restricting the generality of the foregoing and for the purposes
aforesaid, each Credit Party hereby appoints and constitutes Agent its lawful
attorney-in-fact with full power of substitution in the Collateral, upon the
occurrence and during the continuance of an Event of Default, to (i) use
unadvanced funds remaining under this Agreement or which may be reserved,
escrowed or set aside for any purposes hereunder at any time, or to advance
funds in excess of the face amount of the Revolving Loan Commitments, (ii) pay,
settle or compromise all existing bills and claims, which may be Liens or
security interests, or to avoid such bills and claims becoming Liens against the
Collateral, (iii) execute all applications and certificates in the name of such
Credit Party and to prosecute and defend all actions or proceedings in
connection with the Collateral, and (iv) do any and every act which such
Borrower might do in its own behalf; it being understood and agreed that this
power of attorney in this subsection (c) shall be a power coupled with an
interest and cannot be revoked.

(d) Agent and each Lender is hereby granted a non-exclusive, royalty-free
license or other right to use, without charge, Credit Parties' labels, mask
works, rights of use of any name, any other Intellectual Property and
advertising matter, and any similar property as it pertains to the Collateral,
in completing production of, advertising for sale, and selling any Collateral
and, in connection with Agent's exercise of its rights under this Article,
Credit Parties' rights under all licenses (whether as licensor or licensee) and
all franchise agreements inure to Agent's and each Lender's benefit.

Section 10.4 Cash Collateral. If (a) any Event of Default specified in Section
10.1(e) or 10.1(f) shall occur, (b) the Obligations shall have otherwise been
accelerated pursuant to Section 10.2, or (c) the Revolving Loan Commitment and
the obligations of Agent and Lenders with respect thereto shall have been
terminated pursuant to Section 10.2, then without any request or the taking of
any other action by Agent or Lenders, Borrowers shall immediately comply with
the provisions of Section 2.5(e) with respect to the deposit of cash collateral
to secure the existing Letter of Credit Liability and future payment of related
fees.

Section 10.5 Default Rate of Interest. At the election of Agent or Required
Lenders, after the occurrence of an Event of Default and for so long as it
continues, (a) the Loans and other Obligations shall bear interest at rates that
are two percent (2.0%) per annum in excess of the rates otherwise payable under
this Agreement, and (b) the fee described in Section 2.5(b) shall increase by a
rate that is two percent (2.0%) in excess of the rate otherwise payable under
such Section; provided, however, that in the case of any Event of Default
specified in Section 10.1(e) or 10.1(f) above, such default rates shall apply
immediately and automatically without the need for any election or action of any
kind on the part of Agent or any Lender.

Section 10.6 Setoff Rights. During the continuance of any Event of Default, each
Lender is hereby authorized by each Credit Party at any time or from time to
time, with reasonably prompt subsequent notice to such Credit Party (any prior
or contemporaneous notice being hereby expressly waived) to set off and to
appropriate and to apply any and all (a) balances held by such Lender or any of
such Lender's Affiliates at any of its offices for the account of such Credit
Party or any of its Subsidiaries (regardless of whether such balances are then
due to such Credit Party or its Subsidiaries), and (b) other property at any
time held or owing by such Lender to or for the credit or for the account of
such Credit Party or any of its Subsidiaries, against and on account of any of
the Obligations; except that no Lender shall exercise any such right without the
prior written consent of Agent. Any Lender exercising a right to set off shall
purchase for cash (and the other Lenders shall sell) interests in each of such
other Lender's Pro Rata Share of the Obligations as would be necessary to cause
all Lenders to share the amount so set off with each other Lender in accordance
with their respective Pro Rata Share of the Obligations. Each Credit Party
agrees, to the fullest extent permitted by law, that any Lender and any of such
Lender's Affiliates may exercise its right to set off with respect to the
Obligations as provided in this Section 10.6.

83

 



Section 10.7 Application of Proceeds.

(a) Notwithstanding anything to the contrary contained in this Agreement, upon
the occurrence and during the continuance of an Event of Default, each Borrower
irrevocably waives the right to direct the application of any and all payments
at any time or times thereafter received by Agent from or on behalf of such
Borrower or any Guarantor of all or any part of the Obligations, and, as between
Borrowers on the one hand and Agent and Lenders on the other, Agent shall have
the continuing and exclusive right to apply and to reapply any and all payments
received against the Obligations in such manner as Agent may deem advisable
notwithstanding any previous application by Agent.

(b) Subject to the other terms and conditions contained herein (including,
without limitation, Section 2.11 hereof), absent the occurrence and continuance
of an Event of Default, Agent shall apply any and all payments received by Agent
in respect of the Obligations, and any and all proceeds of Collateral (including
proceeds of any business interruption insurance policy) received by Agent, in
the following order: first, to all fees, costs, indemnities, liabilities,
obligations and expenses incurred by or owing to Agent with respect to this
Agreement, the other Financing Documents or the Collateral; second, to all fees,
costs, indemnities, liabilities, obligations and expenses incurred by or owing
to any Lender with respect to this Agreement, the other Financing Documents or
the Collateral; third, to accrued and unpaid interest on the Obligations
(including any interest which, but for the provisions of the Bankruptcy Code,
would have accrued on such amounts); fourth, to the principal amount of the
Obligations outstanding and to provide cash collateral to secure any and all
Letter of Credit Liability and future payment of related fees, as provided for
in Section 2.5(e); fifth to any other indebtedness or obligations of Borrowers
owing to Agent or any Lender under the Financing Documents; sixth, to the
Obligations owing to any Eligible Swap Counterparty in respect of any Swap
Contracts; and seventh, to Borrowers (by transferring such funds into an account
designated by Borrower Representative) or to whomever may be lawfully entitled
to receive such balance. In carrying out the foregoing, (y) amounts received
shall be applied in the numerical order provided until exhausted prior to the
application to the next succeeding category, and (z) each of the Persons
entitled to receive a payment in any particular category shall receive an amount
equal to its Pro Rata Share of amounts available to be applied pursuant thereto
for such category.

(c) Following the occurrence and continuance of an Event of Default, but absent
the occurrence and continuance of an Acceleration Event, Agent shall apply any
and all payments received by Agent in respect of the Obligations, and any and
all proceeds of Collateral received by Agent, in such order as Agent may from
time to time elect.

84

 



(d) Notwithstanding anything to the contrary contained in this Agreement, if an
Acceleration Event shall have occurred, and so long as it continues, Agent shall
apply any and all payments received by Agent in respect of the Obligations, and
any and all proceeds of Collateral received by Agent, in the following order:
first, to all fees, costs, indemnities, liabilities, obligations and expenses
incurred by or owing to Agent with respect to this Agreement, the other
Financing Documents or the Collateral; second, to all fees, costs, indemnities,
liabilities, obligations and expenses incurred by or owing to any Lender with
respect to this Agreement, the other Financing Documents or the Collateral;
third, to accrued and unpaid interest on the Obligations (including any interest
which, but for the provisions of the Bankruptcy Code, would have accrued on such
amounts); fourth, to the principal amount of the Obligations outstanding and to
provide cash collateral to secure any and all Letter of Credit Liability and
future payment of related fees, as provided for in Section 2.5(e); fifth to any
other indebtedness or obligations of Borrowers owing to Agent or any Lender
under the Financing Documents; and sixth, to the Obligations owing to any
Eligible Swap Counterparty in respect of any Swap Contracts. Any balance
remaining shall be delivered to Borrowers or to whomever may be lawfully
entitled to receive such balance or as a court of competent jurisdiction may
direct. In carrying out the foregoing, (y) amounts received shall be applied in
the numerical order provided until exhausted prior to the application to the
next succeeding category, and (z) each of the Persons entitled to receive a
payment in any particular category shall receive an amount equal to its Pro Rata
Share of amounts available to be applied pursuant thereto for such category.

Section 10.8 Waivers.

(a) Except as otherwise provided for in this Agreement and to the fullest extent
permitted by applicable law, each Credit Party waives: (i) presentment, demand
and protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Financing Documents, any notes,
commercial paper, accounts, contracts, documents, Instruments, Chattel Paper and
Guarantees at any time held by Lenders on which any Credit Party may in any way
be liable, and hereby ratifies and confirms whatever Lenders may do in this
regard; (ii) all rights to notice and a hearing prior to Agent's or any Lender's
taking possession or control of, or to Agent's or any Lender's replevy,
attachment or levy upon, any Collateral or any bond or security which might be
required by any court prior to allowing Agent or any Lender to exercise any of
its remedies; and (iii) the benefit of all valuation, appraisal and exemption
Laws. Each Credit Party acknowledges that it has been advised by counsel of its
choices and decisions with respect to this Agreement, the other Financing
Documents and the transactions evidenced hereby and thereby.

(b) Each Credit Party for itself and all its successors and assigns, (i) agrees
that its liability shall not be in any manner affected by any indulgence,
extension of time, renewal, waiver, or modification granted or consented to by
Lender; (ii) consents to any indulgences and all extensions of time, renewals,
waivers, or modifications that may be granted by Agent or any Lender with
respect to the payment or other provisions of the Financing Documents, and to
any substitution, exchange or release of the Collateral, or any part thereof,
with or without substitution, and agrees to the addition or release of any
Credit Party, endorsers, guarantors, or sureties, or whether primarily or
secondarily liable, without notice to any other Credit Party and without
affecting its liability hereunder; (iii) agrees that its liability shall be
unconditional and without regard to the liability of any other Credit Party,
Agent or any Lender for any tax on the indebtedness; and (iv) to the fullest
extent permitted by law, expressly waives the benefit of any statute or rule of
law or equity now provided, or which may hereafter be provided, which would
produce a result contrary to or in conflict with the foregoing.

85

 



(c) To the extent that Agent or any Lender may have acquiesced in any
noncompliance with any requirements or conditions precedent to the closing of
the Loans or to any subsequent disbursement of Loan proceeds, such acquiescence
shall not be deemed to constitute a waiver by Agent or any Lender of such
requirements with respect to any future disbursements of Loan proceeds and Agent
may at any time after such acquiescence require Credit Parties to comply with
all such requirements. Any forbearance by Agent or Lender in exercising any
right or remedy under any of the Financing Documents, or otherwise afforded by
applicable law, including any failure to accelerate the maturity date of the
Loans, shall not be a waiver of or preclude the exercise of any right or remedy
nor shall it serve as a novation of the Obligations or as a reinstatement of the
Loans or a waiver of such right of acceleration or the right to insist upon
strict compliance of the terms of the Financing Documents. Agent's or any
Lender's acceptance of payment of any sum secured by any of the Financing
Documents after the due date of such payment shall not be a waiver of Agent's
and such Lender's right to either require prompt payment when due of all other
sums so secured or to declare a default for failure to make prompt payment. The
procurement of insurance or the payment of taxes or other Liens or charges by
Agent as the result of an Event of Default shall not be a waiver of Agent's
right to accelerate the maturity of the Loans, nor shall Agent's receipt of any
condemnation awards, insurance proceeds, or damages under this Agreement operate
to cure or waive any Credit Party's default in payment of sums secured by any of
the Financing Documents.

(d) Without limiting the generality of anything contained in this Agreement or
the other Financing Documents, each Credit Party agrees that if an Event of
Default is continuing (i) Agent and Lenders shall not be subject to any "one
action" or "election of remedies" law or rule, and (ii) all Liens and other
rights, remedies or privileges provided to Agent or Lenders shall remain in full
force and effect until Agent or Lenders have exhausted all remedies against the
Collateral and any other properties owned by Credit Parties and the Financing
Documents and other security instruments or agreements securing the Loans have
been foreclosed, sold and/or otherwise realized upon in satisfaction of Credit
Parties' obligations under the Financing Documents.

(e) Nothing contained herein or in any other Financing Document shall be
construed as requiring Agent or any Lender to resort to any part of the
Collateral for the satisfaction of any of Credit Parties' obligations under the
Financing Documents in preference or priority to any other Collateral, and Agent
may seek satisfaction out of all of the Collateral or any part thereof, in its
absolute discretion in respect of Credit Parties ' obligations under the
Financing Documents. In addition, Agent shall have the right from time to time
to partially foreclose upon any Collateral in any manner and for any amounts
secured by the Financing Documents then due and payable as determined by Agent
in its sole discretion, including, without limitation, the following
circumstances: (i) in the event any Credit Party defaults beyond any applicable
grace period in the payment of one or more scheduled payments of principal
and/or interest, Agent may foreclose upon all or any part of the Collateral to
recover such delinquent payments, or (ii) in the event Agent elects to
accelerate less than the entire outstanding principal balance of the Loans,
Agent may foreclose all or any part of the Collateral to recover so much of the
principal balance of the Loans as Lender may accelerate and such other sums
secured by one or more of the Financing Documents as Agent may elect.
Notwithstanding one or more partial foreclosures, any unforeclosed Collateral
shall remain subject to the Financing Documents to secure payment of sums
secured by the Financing Documents and not previously recovered.

86

 



(f) To the fullest extent permitted by law, each Credit Party, for itself and
its successors and assigns, waives in the event of foreclosure of any or all of
the Collateral any equitable right otherwise available to any Credit Party which
would require the separate sale of any of the Collateral or require Agent or
Lenders to exhaust their remedies against any part of the Collateral before
proceeding against any other part of the Collateral; and further in the event of
such foreclosure each Credit Party does hereby expressly consent to and
authorize, at the option of Agent, the foreclosure and sale either separately or
together of each part of the Collateral.

Section 10.9 Injunctive Relief. The parties acknowledge and agree that, in the
event of a breach or threatened breach of any Credit Party's obligations under
any Financing Documents, Agent and Lenders may have no adequate remedy in money
damages and, accordingly, shall be entitled to seek an injunction (including,
without limitation, a temporary restraining order, preliminary injunction, writ
of attachment, or order compelling an audit) against such breach or threatened
breach, including, without limitation, maintaining any cash management and
collection procedure described herein. However, no specification in this
Agreement of a specific legal or equitable remedy shall be construed as a waiver
or prohibition against any other legal or equitable remedies in the event of a
breach or threatened breach of any provision of this Agreement. Each Credit
Party waives, to the fullest extent permitted by law, the requirement of the
posting of any bond in connection with such injunctive relief. By joining in the
Financing Documents as a Credit Party, each Credit Party specifically joins in
this Section as if this Section were a part of each Financing Document executed
by such Credit Party.

Section 10.10 Marshalling; Payments Set Aside. Neither Agent nor any Lender
shall be under any obligation to marshal any assets in payment of any or all of
the Obligations. To the extent that any Borrower makes any payment or Agent
enforces its Liens or Agent or any Lender exercises its right of set-off, and
such payment or the proceeds of such enforcement or set-off is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid by anyone, then to the extent of such recovery, the Obligations or
part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not been made or such enforcement or set-off had not occurred.

ARTICLE 11 - AGENT

Section 11.1 Appointment and Authorization. Each Lender hereby irrevocably
appoints and authorizes Agent to enter into each of the Financing Documents to
which it is a party (other than this Agreement) on its behalf and to take such
actions as Agent on its behalf and to exercise such powers under the Financing
Documents as are delegated to Agent by the terms thereof, together with all such
powers as are reasonably incidental thereto. Subject to the terms of Section
11.16 and to the terms of the other Financing Documents, Agent is authorized and
empowered to amend, modify, or waive any provisions of this Agreement or the
other Financing Documents on behalf of Lenders. The provisions of this Article
11 are solely for the benefit of Agent and Lenders and neither any Borrower nor
any other Credit Party shall have any rights as a third party beneficiary of any
of the provisions hereof. In performing its functions and duties under this
Agreement, Agent shall act solely as agent of Lenders and does not assume and
shall not be deemed to have assumed any obligation toward or relationship of
agency or trust with or for any Borrower or any other Credit Party. Agent may
perform any of its duties hereunder, or under the Financing Documents, by or
through its agents, servicers, trustees, investment managers or employees.

87

 



Section 11.2 Agent and Affiliates. Agent shall have the same rights and powers
under the Financing Documents as any other Lender and may exercise or refrain
from exercising the same as though it were not Agent, and Agent and its
Affiliates may lend money to, invest in and generally engage in any kind of
business with each Credit Party or Affiliate of any Credit Party as if it were
not Agent hereunder.

Section 11.3 Action by Agent. The duties of Agent shall be mechanical and
administrative in nature. Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender. Nothing in this Agreement or
any of the Financing Documents is intended to or shall be construed to impose
upon Agent any obligations in respect of this Agreement or any of the Financing
Documents except as expressly set forth herein or therein.

Section 11.4 Consultation with Experts. Agent may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.

Section 11.5 Liability of Agent. Neither Agent nor any of its directors,
officers, agents, trustees, investment managers, servicers or employees shall be
liable to any Lender for any action taken or not taken by it in connection with
the Financing Documents, except that Agent shall be liable with respect to its
specific duties set forth hereunder but only to the extent of its own gross
negligence or willful misconduct in the discharge thereof as determined by a
final non-appealable judgment of a court of competent jurisdiction. Neither
Agent nor any of its directors, officers, agents, trustees, investment managers,
servicers or employees shall be responsible for or have any duty to ascertain,
inquire into or verify (a) any statement, warranty or representation made in
connection with any Financing Document or any borrowing hereunder; (b) the
performance or observance of any of the covenants or agreements specified in any
Financing Document; (c) the satisfaction of any condition specified in any
Financing Document; (d) the validity, effectiveness, sufficiency or genuineness
of any Financing Document, any Lien purported to be created or perfected thereby
or any other instrument or writing furnished in connection therewith; (e) the
existence or non-existence of any Default or Event of Default; or (f) the
financial condition of any Credit Party. Agent shall not incur any liability by
acting in reliance upon any notice, consent, certificate, statement, or other
writing (which may be a bank wire, facsimile or electronic transmission or
similar writing) believed by it to be genuine or to be signed by the proper
party or parties. Agent shall not be liable for any apportionment or
distribution of payments made by it in good faith and if any such apportionment
or distribution is subsequently determined to have been made in error the sole
recourse of any Lender to whom payment was due but not made, shall be to recover
from other Lenders any payment in excess of the amount to which they are
determined to be entitled (and such other Lenders hereby agree to return to such
Lender any such erroneous payments received by them).

88

 



Section 11.6 Indemnification. Each Lender shall, in accordance with its Pro Rata
Share, indemnify Agent (to the extent not reimbursed by Borrowers) upon demand
against any cost, expense (including counsel fees and disbursements), claim,
demand, action, loss or liability (except such as result from Agent's gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction) that Agent may suffer or incur in
connection with the Financing Documents or any action taken or omitted by Agent
hereunder or thereunder. If any indemnity furnished to Agent for any purpose
shall, in the opinion of Agent, be insufficient or become impaired, Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against even if so directed by Required Lenders until such
additional indemnity is furnished.

Section 11.7 Right to Request and Act on Instructions. Agent may at any time
request instructions from Lenders with respect to any actions or approvals which
by the terms of this Agreement or of any of the Financing Documents Agent is
permitted or desires to take or to grant, and if such instructions are promptly
requested, Agent shall be absolutely entitled to refrain from taking any action
or to withhold any approval and shall not be under any liability whatsoever to
any Person for refraining from any action or withholding any approval under any
of the Financing Documents until it shall have received such instructions from
Required Lenders or all or such other portion of Lenders as shall be prescribed
by this Agreement. Without limiting the foregoing, no Lender shall have any
right of action whatsoever against Agent as a result of Agent acting or
refraining from acting under this Agreement or any of the other Financing
Documents in accordance with the instructions of Required Lenders (or all or
such other portion of Lenders as shall be prescribed by this Agreement) and,
notwithstanding the instructions of Required Lenders (or such other applicable
portion of Lenders), Agent shall have no obligation to take any action if it
believes, in good faith, that such action would violate applicable Law or
exposes Agent to any liability for which it has not received satisfactory
indemnification in accordance with the provisions of Section 11.6.

Section 11.8 Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under the Financing Documents.

Section 11.9 Collateral Matters. Lenders irrevocably authorize Agent, at its
option and in its discretion, to (a) release any Lien granted to or held by
Agent under any Security Document (i) upon termination of the Loan Commitment
and payment in full of all Obligations, and, to the extent required by Agent in
its sole discretion, the expiration, termination or cash collateralization (to
the satisfaction of Agent) of all Swap Contracts secured, in whole or in part,
by any Collateral; or (ii) constituting property sold or disposed of as part of
or in connection with any disposition permitted under any Financing Document (it
being understood and agreed that Agent may conclusively rely without further
inquiry on a certificate of a Responsible Officer as to the sale or other
disposition of property being made in full compliance with the provisions of the
Financing Documents); and (b) subordinate any Lien granted to or held by Agent
under any Security Document to a Permitted Lien that is allowed to have priority
over the Liens granted to or held by Agent pursuant to the definition of
"Permitted Liens". Upon request by Agent at any time, Lenders will confirm
Agent's authority to release and/or subordinate particular types or items of
Collateral pursuant to this Section 11.9.

89

 



Section 11.10 Agency for Perfection. Agent and each Lender hereby appoint each
other Lender as agent for the purpose of perfecting Agent's security interest in
assets which, in accordance with the Uniform Commercial Code in any applicable
jurisdiction, can be perfected by possession or control. Should any Lender
(other than Agent) obtain possession or control of any such assets, such Lender
shall notify Agent thereof, and, promptly upon Agent's request therefor, shall
deliver such assets to Agent or in accordance with Agent's instructions or
transfer control to Agent in accordance with Agent's instructions. Each Lender
agrees that it will not have any right individually to enforce or seek to
enforce any Security Document or to realize upon any Collateral for the Loan
unless instructed to do so by Agent (or consented to by Agent), it being
understood and agreed that such rights and remedies may be exercised only by
Agent.

Section 11.11 Notice of Default. Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default except with respect
to defaults in the payment of principal, interest and fees required to be paid
to Agent for the account of Lenders, unless Agent shall have received written
notice from a Lender or a Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a "notice of
default". Agent will notify each Lender of its receipt of any such notice. Agent
shall take such action with respect to such Default or Event of Default as may
be requested by Required Lenders (or all or such other portion of Lenders as
shall be prescribed by this Agreement) in accordance with the terms hereof.
Unless and until Agent has received any such request, Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable or in the
best interests of Lenders.

Section 11.12 Assignment by Agent; Resignation of Agent; Successor Agent.

(a) Agent may at any time assign its rights, powers, privileges and duties
hereunder to (i) another Lender, or (ii) any Person to whom Agent, in its
capacity as a Lender, has assigned (or will assign, in conjunction with such
assignment of agency rights hereunder) 50% or more of its Loan, in each case
without the consent of Lenders or Borrowers. Following any such assignment,
Agent shall give notice to Lenders and Borrowers. An assignment by Agent
pursuant to this subsection (a) shall not be deemed a resignation by Agent for
purposes of subsection (b) below.

(b) Without limiting the rights of Agent to designate an assignee pursuant to
subsection (a) above, Agent may at any time give notice of its resignation to
Lenders and Borrowers. Upon receipt of any such notice of resignation, Required
Lenders shall have the right to appoint a successor Agent. If no such successor
shall have been so appointed by Required Lenders and shall have accepted such
appointment within ten (10) Business Days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of Lenders, appoint a
successor Agent; provided, however, that if Agent shall notify Borrowers and
Lenders that no Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice from Agent
that no Person has accepted such appointment and, from and following delivery of
such notice, (i) the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Financing Documents, and (ii) all
payments, communications and determinations provided to be made by, to or
through Agent shall instead be made by or to each Lender directly, until such
time as Required Lenders appoint a successor Agent as provided for above in this
paragraph.

90

 



(c) Upon (i) an assignment permitted by subsection (a) above, or (ii) the
acceptance of a successor's appointment as Agent pursuant to subsection (b)
above, such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Financing Documents (if not already discharged
therefrom as provided above in this paragraph). The fees payable by Borrowers to
a successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between Borrowers and such successor. After the retiring
Agent's resignation hereunder and under the other Financing Documents, the
provisions of this Article and Section 11.12 shall continue in effect for the
benefit of such retiring Agent and its sub-agents in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
or was continuing to act as Agent.

Section 11.13 Payment and Sharing of Payment.

(a) Revolving Loan Advances, Payments and Settlements; Interest and Fee
Payments.

(i) Agent shall have the right, on behalf of Revolving Lenders to disburse funds
to Borrowers for all Revolving Loans requested or deemed requested by Borrowers
pursuant to the terms of this Agreement. Agent shall be conclusively entitled to
assume, for purposes of the preceding sentence, that each Revolving Lender,
other than any Non-Funding Lenders, will fund its Pro Rata Share of all
Revolving Loans requested by Borrowers. Each Revolving Lender shall reimburse
Agent on demand, in accordance with the provisions of the immediately following
paragraph, for all funds disbursed on its behalf by Agent pursuant to the first
sentence of this clause (i), or if Agent so requests, each Revolving Lender will
remit to Agent its Pro Rata Share of any Revolving Loan before Agent disburses
the same to a Borrower. If Agent elects to require that each Revolving Lender
make funds available to Agent, prior to a disbursement by Agent to a Borrower,
Agent shall advise each Revolving Lender by telephone, facsimile or e-mail of
the amount of such Revolving Lender's Pro Rata Share of the Revolving Loan
requested by such Borrower no later than noon (Eastern time) on the date of
funding of such Revolving Loan, and each such Revolving Lender shall pay Agent
on such date such Revolving Lender's Pro Rata Share of such requested Revolving
Loan, in same day funds, by wire transfer to the Payment Account, or such other
account as may be identified by Agent to Revolving Lenders from time to time. If
any Lender fails to pay the amount of its Pro Rata Share of any funds advanced
by Agent pursuant to the first sentence of this clause (i) within one (1)
Business Day after Agent's demand, Agent shall promptly notify Borrower
Representative, and Borrowers shall immediately repay such amount to Agent. Any
repayment required by Borrowers pursuant to this Section 11.13 shall be
accompanied by accrued interest thereon from and including the date such amount
is made available to a Borrower to but excluding the date of payment at the rate
of interest then applicable to Revolving Loans. Nothing in this Section 11.13 or
elsewhere in this Agreement or the other Financing Documents shall be deemed to
require Agent to advance funds on behalf of any Lender or to relieve any Lender
from its obligation to fulfill its commitments hereunder or to prejudice any
rights that Agent or any Borrower may have against any Lender as a result of any
default by such Lender hereunder.

91

 



(ii) On a Business Day of each week as selected from time to time by Agent, or
more frequently (including daily), if Agent so elects (each such day being a
"Settlement Date"), Agent will advise each Revolving Lender by telephone,
facsimile or e-mail of the amount of each such Revolving Lender's percentage
interest of the Revolving Loan balance as of the close of business of the
Business Day immediately preceding the Settlement Date. In the event that
payments are necessary to adjust the amount of such Revolving Lender's actual
percentage interest of the Revolving Loans to such Lender's required percentage
interest of the Revolving Loan balance as of any Settlement Date, the Revolving
Lender from which such payment is due shall pay Agent, without setoff or
discount, to the Payment Account before 1:00 p.m. (Eastern time) on the Business
Day following the Settlement Date the full amount necessary to make such
adjustment. Any obligation arising pursuant to the immediately preceding
sentence shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever. In the event settlement shall not have occurred by the
date and time specified in the second preceding sentence, interest shall accrue
on the unsettled amount at the rate of interest then applicable to Revolving
Loans.

(iii) On each Settlement Date, Agent shall advise each Revolving Lender by
telephone, facsimile or e-mail of the amount of such Revolving Lender's
percentage interest of principal, interest and fees paid for the benefit of
Revolving Lenders with respect to each applicable Revolving Loan, to the extent
of such Revolving Lender's Revolving Loan Exposure with respect thereto, and
shall make payment to such Revolving Lender before 1:00 p.m. (Eastern time) on
the Business Day following the Settlement Date of such amounts in accordance
with wire instructions delivered by such Revolving Lender to Agent, as the same
may be modified from time to time by written notice to Agent; provided, however,
that, in the case such Revolving Lender is a Defaulted Lender, Agent shall be
entitled to set off the funding short-fall against that Defaulted Lender's
respective share of all payments received from any Borrower.

(iv) On the Closing Date, Agent, on behalf of Lenders, may elect to advance to
Borrowers the full amount of the initial Loans to be made on the Closing Date
prior to receiving funds from Lenders, in reliance upon each Lender's commitment
to make its Pro Rata Share of such Loans to Borrowers in a timely manner on such
date. If Agent elects to advance the initial Loans to Borrower in such manner,
Agent shall be entitled to receive all interest that accrues on the Closing Date
on each Lender's Pro Rata Share of such Loans unless Agent receives such
Lender's Pro Rata Share of such Loans before 3:00 p.m. (Eastern time) on the
Closing Date.

92

 



(v) It is understood that for purposes of advances to Borrowers made pursuant to
this Section 11.13, Agent will be using the funds of Agent, and pending
settlement, (A) all funds transferred from the Payment Account to the
outstanding Revolving Loans shall be applied first to advances made by Agent to
Borrowers pursuant to this Section 11.13, and (B) all interest accruing on such
advances shall be payable to Agent.

(vi) The provisions of this Section 11.13(a) shall be deemed to be binding upon
Agent and Lenders notwithstanding the occurrence of any Default or Event of
Default, or any insolvency or bankruptcy proceeding pertaining to any Borrower
or any other Credit Party.

(b) [Reserved].

(c) Return of Payments.

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from a
Borrower and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind, together with interest accruing on a
daily basis at the Federal Funds Rate.

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to any Borrower or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Financing Document, Agent will
not be required to distribute any portion thereof to any Lender. In addition,
each Lender will repay to Agent on demand any portion of such amount that Agent
has distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

(d) Defaulted Lenders. The failure of any Defaulted Lender to make any payment
required by it hereunder shall not relieve any other Lender of its obligations
to make payment, but neither any other Lender nor Agent shall be responsible for
the failure of any Defaulted Lender to make any payment required hereunder.
Notwithstanding anything set forth herein to the contrary, a Defaulted Lender
shall not have any voting or consent rights under or with respect to any
Financing Document or constitute a "Lender" (or be included in the calculation
of "Required Lenders" hereunder) for any voting or consent rights under or with
respect to any Financing Document.

93

 



(e) Sharing of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of any Loan (other than pursuant to the terms of Section 2.8(d)) in
excess of its Pro Rata Share of payments entitled pursuant to the other
provisions of this Section 11.13, such Lender shall purchase from the other
Lenders such participations in extensions of credit made by such other Lenders
(without recourse, representation or warranty) as shall be necessary to cause
such purchasing Lender to share the excess payment or other recovery ratably
with each of them; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter required to be returned or otherwise
recovered from such purchasing Lender, such portion of such purchase shall be
rescinded and each Lender which has sold a participation to the purchasing
Lender shall repay to the purchasing Lender the purchase price to the ratable
extent of such return or recovery, without interest. Each Borrower agrees that
any Lender so purchasing a participation from another Lender pursuant to this
clause (e) may, to the fullest extent permitted by law, exercise all its rights
of payment (including pursuant to Section 10.6) with respect to such
participation as fully as if such Lender were the direct creditor of Borrowers
in the amount of such participation). If under any applicable bankruptcy,
insolvency or other similar law, any Lender receives a secured claim in lieu of
a setoff to which this clause (e) applies, such Lender shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of Lenders entitled under this clause (e) to share in
the benefits of any recovery on such secured claim.

Section 11.14 Right to Perform, Preserve and Protect. If any Credit Party fails
to perform any obligation hereunder or under any other Financing Document, Agent
itself may, but shall not be obligated to, cause such obligation to be performed
at Borrowers' expense. Agent is further authorized by Borrowers and Lenders to
make expenditures from time to time which Agent, in its reasonable business
judgment, deems necessary or desirable to (a) preserve or protect the business
conducted by Borrowers, the Collateral, or any portion thereof, and/or
(b) enhance the likelihood of, or maximize the amount of, repayment of the Loan
and other Obligations. Each Borrower hereby agrees to reimburse Agent on demand
for any and all costs, liabilities and obligations incurred by Agent pursuant to
this Section 11.14. Each Lender hereby agrees to indemnify Agent upon demand for
any and all costs, liabilities and obligations incurred by Agent pursuant to
this Section 11.14, in accordance with the provisions of Section 11.6.

Section 11.15 Additional Titled Agents. Except for rights and powers, if any,
expressly reserved under this Agreement to any bookrunner, arranger or to any
titled agent named on the cover page of this Agreement, other than Agent
(collectively, the "Additional Titled Agents"), and except for obligations,
liabilities, duties and responsibilities, if any, expressly assumed under this
Agreement by any Additional Titled Agent, no Additional Titled Agent, in such
capacity, has any rights, powers, liabilities, duties or responsibilities
hereunder or under any of the other Financing Documents. Without limiting the
foregoing, no Additional Titled Agent shall have nor be deemed to have a
fiduciary relationship with any Lender. At any time that any Lender serving as
an Additional Titled Agent shall have transferred to any other Person (other
than any Affiliates) all of its interests in the Loan, such Lender shall be
deemed to have concurrently resigned as such Additional Titled Agent.

94

 



Section 11.16 Amendments and Waivers.

(a) No provision of this Agreement or any other Financing Document may be
materially amended, waived or otherwise modified unless such amendment, waiver
or other modification is in writing and is signed or otherwise approved by
Borrowers, the Required Lenders and any other Lender to the extent required
under Section 11.16(b); provided, however, that Agent shall be entitled, in its
sole and absolute discretion, to provide its written consent to a proposed Swap
Contract, in each case without the consent of any other Lender.

(b) In addition to the required signatures under Section 11.16(a), no provision
of this Agreement or any other Financing Document may be amended, waived or
otherwise modified unless such amendment, waiver or other modification is in
writing and is signed or otherwise approved by the following Persons:

(i) if any amendment, waiver or other modification would increase a Lender's
Revolving Loan Commitment, by such Lender; and/or

(ii) if the rights or duties of Agent or LC Issuer are affected thereby, by
Agent and LC Issuer, as the case may be;

provided, however, that, in each of (i) and (ii) above, no such amendment,
waiver or other modification shall, unless signed or otherwise approved in
writing by all Lenders directly affected thereby, (A) reduce the principal of,
rate of interest on or any fees with respect to any Loan or Reimbursement
Obligation or forgive any principal, interest (other than default interest) or
fees (other than late charges) with respect to any Loan or Reimbursement
Obligation; (B) postpone the date fixed for, or waive, any payment (other than
any mandatory prepayment pursuant to Section 2.1(b)(ii)) of principal of any
Loan or of any Reimbursement Obligation, or of interest on any Loan or
Reimbursement Obligation (other than default interest) or any fees provided for
hereunder (other than late charges) or postpone the date of termination of any
commitment of any Lender hereunder; (C) change the definition of the term
Required Lenders or the percentage of Lenders which shall be required for
Lenders to take any action hereunder; (D) release all or substantially all of
the Collateral, authorize any Borrower to sell or otherwise dispose of all or
substantially all of the Collateral or release any Guarantor of all or any
portion of the Obligations or its Guarantee obligations with respect thereto,
except, in each case with respect to this clause (D), as otherwise may be
provided in this Agreement or the other Financing Documents (including in
connection with any disposition permitted hereunder); (E) amend, waive or
otherwise modify this Section 11.16(b) or the definitions of the terms used in
this Section 11.16(b) insofar as the definitions affect the substance of this
Section 11.16(b); (F) consent to the assignment, delegation or other transfer by
any Credit Party of any of its rights and obligations under any Financing
Document or release any Borrower of its payment obligations under any Financing
Document, except, in each case with respect to this clause (F), pursuant to a
merger or consolidation permitted pursuant to this Agreement; or (G) amend any
of the provisions of Section 10.7 or amend any of the definitions Pro Rata
Share, Revolving Loan Commitment, Revolving Loan Commitment Amount, Revolving
Loan Commitment Percentage or that provide for Lenders to receive their Pro Rata
Shares of any fees, payments, setoffs or proceeds of Collateral hereunder. It is
hereby understood and agreed that all Lenders shall be deemed directly affected
by an amendment, waiver or other modification of the type described in the
preceding clauses (C), (D), (E), (F) and (G) of the preceding sentence.

95

 



Section 11.17 Assignments and Participations.

(a) Assignments.

(i) Any Lender may at any time assign to one or more Eligible Assignees all or
any portion of such Lender's Loan together with all related obligations of such
Lender hereunder. Except as Agent may otherwise agree, the amount of any such
assignment (determined as of the date of the applicable Assignment Agreement or,
if a "Trade Date" is specified in such Assignment Agreement, as of such Trade
Date) shall be in a minimum aggregate amount equal to $1,000,000 or, if less,
the assignor's entire interests in the outstanding Loan; provided, however,
that, in connection with simultaneous assignments to two or more related
Approved Funds, such Approved Funds shall be treated as one assignee for
purposes of determining compliance with the minimum assignment size referred to
above. Borrowers and Agent shall be entitled to continue to deal solely and
directly with such Lender in connection with the interests so assigned to an
Eligible Assignee until Agent shall have received and accepted an effective
Assignment Agreement executed, delivered and fully completed by the applicable
parties thereto and a processing fee of $3,500 to be paid by the assigning
Lender; provided, however, that only one processing fee shall be payable in
connection with simultaneous assignments to two or more related Approved Funds.

(ii) From and after the date on which the conditions described above have been
met, (A) such Eligible Assignee shall be deemed automatically to have become a
party hereto and, to the extent of the interests assigned to such Eligible
Assignee pursuant to such Assignment Agreement, shall have the rights and
obligations of a Lender hereunder, and (B) the assigning Lender, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment Agreement, shall be released from its rights and obligations
hereunder (other than those that survive termination pursuant to Section 12.1).
Upon the request of the Eligible Assignee (and, as applicable, the assigning
Lender) pursuant to an effective Assignment Agreement, each Borrower shall
execute and deliver to Agent for delivery to the Eligible Assignee (and, as
applicable, the assigning Lender) Notes in the aggregate principal amount of the
Eligible Assignee's Loan (and, as applicable, Notes in the principal amount of
that portion of the principal amount of the Loan retained by the assigning
Lender). Upon receipt by the assigning Lender of such Note, the assigning Lender
shall return to Borrower Representative any prior Note held by it.

(iii) Agent, acting solely for this purpose as an agent of each Borrower, shall
maintain at the office of its servicer located in Bethesda, Maryland a copy of
each Assignment Agreement delivered to it and a register for the recordation of
the names and addresses of each Lender, and the commitments of, and principal
amount and stated interest of the Loan owing to, such Lender pursuant to the
terms hereof. The entries in such register shall be conclusive, and Borrower,
Agent and Lenders may treat each Person whose name is recorded therein pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. No assignment shall be effective unless
recorded in such register. Such register shall be available for inspection by
Borrower and any Lender, at any reasonable time upon reasonable prior notice to
Agent. The parties intend that the register be maintained such that the Loans
are in "registered form" for the purposes of the Code.

96

 



(iv) Notwithstanding the foregoing provisions of this Section 11.17(a) or any
other provision of this Agreement, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, however, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(v) Notwithstanding the foregoing provisions of this Section 11.17(a) or any
other provision of this Agreement, Agent has the right, but not the obligation,
to effectuate assignments of Loan via an electronic settlement system acceptable
to Agent as designated in writing from time to time to Lenders by Agent (the
"Settlement Service"). At any time when Agent elects, in its sole discretion, to
implement such Settlement Service, each such assignment shall be effected by the
assigning Lender and proposed assignee pursuant to the procedures then in effect
under the Settlement Service, which procedures shall be consistent with the
other provisions of this Section 11.17(a). Each assigning Lender and proposed
Eligible Assignee shall comply with the requirements of the Settlement Service
in connection with effecting any assignment of Loan pursuant to the Settlement
Service. With the prior written approval of Agent, Agent's approval of such
Eligible Assignee shall be deemed to have been automatically granted with
respect to any transfer effected through the Settlement Service. Assignments and
assumptions of the Loan shall be effected by the provisions otherwise set forth
herein until Agent notifies Lenders of the Settlement Service as set forth
herein.

(b) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or Agent, sell to one or more Persons (other than any
Borrower or any Borrower's Affiliates) participating interests in its Loan,
commitments or other interests hereunder (any such Person, a "Participant"). In
the event of a sale by a Lender of a participating interest to a Participant,
(i) such Lender's obligations hereunder shall remain unchanged for all purposes,
(ii) Borrowers and Agent shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations hereunder, and
(iii) all amounts payable by each Borrower shall be determined as if such Lender
had not sold such participation and shall be paid directly to such Lender;
provided each participant shall be entitled to payments under Section 2.8 as if
such participant were a Lender if such participant complies with Section 2.8(c)
as if it were a Lender accepting an interest in a Loan through an assignment.
Each Borrower agrees that if amounts outstanding under this Agreement are due
and payable (as a result of acceleration or otherwise), each Participant shall
be deemed to have the right of set-off in respect of its participating interest
in amounts owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement; provided, however, that such right of set-off shall be subject to the
obligation of each Participant to share with Lenders, and Lenders agree to share
with each Participant, as provided in Section 11.5. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of Borrowers
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant's interest
in the Obligations (each, a "Participant Register"). The entries in the
Participant Registers shall be conclusive, absent manifest error. Each
Participant Register shall be available for inspection by Borrowers and Agent at
any reasonable time upon reasonable prior notice to the applicable Lender;
provided, that no Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant's interest in any commitments,
loans, letters of credit or its other obligations under any Financing Document)
to any Person (including Borrowers) except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under the Code including Section 5f.103-1(c) of
the United States Treasury Regulations. For the avoidance of doubt, Agent (in
its capacity as Agent) shall have no responsibility for maintaining a
participant register.

97

 



(c) Replacement of Lenders. Within thirty (30) days after: (i) receipt by Agent
of notice and demand from any Lender for payment of additional costs as provided
in Section 2.8(d), which demand shall not have been revoked, (ii) any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.8(a) or 2.8(b),
(iii) any Lender is a Defaulted Lender, and the circumstances causing such
status shall not have been cured or waived; or (iv) any failure by any Lender to
consent to a requested amendment, waiver or modification to any Financing
Document in which Required Lenders have already consented to such amendment,
waiver or modification but the consent of each Lender, or each Lender affected
thereby, is required with respect thereto (each relevant Lender in the foregoing
clauses (i) through (iv) being an "Affected Lender") each of Borrower
Representative and Agent may, at its option, notify such Affected Lender and, in
the case of Borrowers' election, Agent, of such Person's intention to obtain, at
Borrowers' expense, a replacement Lender ("Replacement Lender") for such Lender,
which Replacement Lender shall be an Eligible Assignee and, in the event the
Replacement Lender is to replace an Affected Lender described in the preceding
clause (iv), such Replacement Lender consents to the requested amendment, waiver
or modification making the replaced Lender an Affected Lender. In the event
Borrowers or Agent, as applicable, obtains a Replacement Lender within ninety
(90) days following notice of its intention to do so, the Affected Lender shall
sell, at par, and assign all of its Loan and funding commitments hereunder to
such Replacement Lender in accordance with the procedures set forth in Section
11.17(a); provided, however, that (A) Borrowers shall have reimbursed such
Lender for its increased costs and additional payments for which it is entitled
to reimbursement under Section 2.8(a) through (h), as applicable, of this
Agreement through the date of such sale and assignment, and (B) Borrowers shall
pay to Agent the $3,500 processing fee in respect of such assignment. In the
event that a replaced Lender does not execute an Assignment Agreement pursuant
to Section 11.17(a) within five (5) Business Days after receipt by such replaced
Lender of notice of replacement pursuant to this Section 11.17(c) and
presentation to such replaced Lender of an Assignment Agreement evidencing an
assignment pursuant to this Section 11.17(c), such replaced Lender shall be
deemed to have consented to the terms of such Assignment Agreement, and any such
Assignment Agreement executed by Agent, the Replacement Lender and, to the
extent required pursuant to Section 11.17(a), Borrowers, shall be effective for
purposes of this Section 11.17(c) and Section 11.17(a). Upon any such assignment
and payment, such replaced Lender shall no longer constitute a "Lender" for
purposes hereof, other than with respect to such rights and obligations that
survive termination as set forth in Section 12.1.

98

 



(d) Credit Party Assignments. No Credit Party may assign, delegate or otherwise
transfer any of its rights or other obligations hereunder or under any other
Financing Document without the prior written consent of Agent and each Lender.

Section 11.18 Funding and Settlement Provisions Applicable When Non-Funding
Lenders Exist. So long as Agent has not waived the conditions to the funding of
Revolving Loans set forth in Section 7.2, any Lender may deliver a notice to
Agent stating that such Lender shall cease making Revolving Loans due to the
non-satisfaction of one or more conditions to funding Loans set forth in Section
7.2, and specifying any such non-satisfied conditions. Any Lender delivering any
such notice shall become a non-funding Lender (a "Non-Funding Lender") for
purposes of this Agreement commencing on the Business Day following receipt by
Agent of such notice, and shall cease to be a Non-Funding Lender on the date on
which such Lender has either revoked the effectiveness of such notice or
acknowledged in writing to each of Agent the satisfaction of the condition(s)
specified in such notice, or Required Lenders waive the conditions to the
funding of such Loans giving rise to such notice by Non-Funding Lender. Each
Non-Funding Lender shall remain a Lender for purposes of this Agreement to the
extent that such Non-Funding Lender has Revolving Loan Outstandings in excess of
$0; provided, however, that during any period of time that any Non-Funding
Lender exists, and notwithstanding any provision to the contrary set forth
herein, the following provisions shall apply:

(a) For purposes of determining the Pro Rata Share of each Revolving Lender
under clause (c) of the definition of such term, each Non-Funding Lender shall
be deemed to have a Revolving Loan Commitment Amount as in effect immediately
before such Lender became a Non-Funding Lender.

(b) Except as provided in clause (a) above, the Revolving Loan Commitment Amount
of each Non-Funding Lender shall be deemed to be $0.

(c) The Revolving Loan Commitment at any date of determination during such
period shall be deemed to be equal to the sum of (i) the aggregate Revolving
Loan Commitment Amounts of all Lenders, other than the Non-Funding Lenders as of
such date plus (ii) the aggregate Revolving Loan Outstandings of all Non-Funding
Lenders as of such date.

(d) [Reserved.]

(e) Agent shall have no right to make or disburse Revolving Loans for the
account of any Non-Funding Lender pursuant to Section 2.1(b)(i) to pay interest,
fees, expenses and other charges of any Credit Party, other than reimbursement
obligations that have arisen pursuant to Section 2.5(c) in respect of Letters of
Credit issued at the time such Non-Funding Lender was not then a Non-Funding
Lender.

99

 



(f) Agent shall have no right to (i) make or disburse Revolving Loans as
provided in Section 2.1(b)(i) for the account of any Revolving Lender that was a
Non-Funding Lender at the time of issuance of any Letter of Credit for which
funding or reimbursement obligations have arisen pursuant to Section 2.5(c), or
(ii) assume that any Revolving Lender that was a Non-Funding Lender at the time
of issuance of such Letter of Credit will fund any portion of the Revolving
Loans to be funded pursuant to Section 2.5(c) in respect of such Letter of
Credit. In addition, no Revolving Lender that was a Non-Funding Lender at the
time of issuance of any Letter of Credit for which funding or reimbursement
obligations have arisen pursuant to Section 2.5(c), shall have an obligation to
fund any portion of the Revolving Loans to be funded pursuant to Section 2.5(c)
in respect to such Letter of Credit, or to make any payment to Agent or the LC
Issuer, as applicable, under Section 2.5(f)(ii) in respect of such Letter of
Credit, or be deemed to have purchased any interest or participation in such
Letter of Credit from Agent or the LC Issuer, as applicable, under Section
2.5(f)(i).

(g) To the extent that Agent applies proceeds of Collateral or other payments
received by Agent to repayment of Revolving Loans pursuant to Section 10.7, such
payments and proceeds shall be applied first in respect of Revolving Loans made
at the time any Non-Funding Lenders exist, and second in respect of all other
outstanding Revolving Loans.

Section 11.19 Buy-Out Upon Refinancing. MCF shall have the right to purchase
from the other Lenders all of their respective interests in the Loan at par in
connection with any refinancing of the Loan upon one or more new economic terms,
but which refinancing is structured as an amendment and restatement of the Loan
rather than a payoff of the Loan.

Section 11.20 Subordination Agreements. Each Lender by its execution of this
Agreement or any Assignment Agreement, hereby authorizes and instructs Agent to
enter into, any take the actions provided in, each Subordination Agreement.

ARTICLE 12 - MISCELLANEOUS

Section 12.1 Survival. All agreements, representations and warranties made
herein and in every other Financing Document shall survive the execution and
delivery of this Agreement and the other Financing Documents. The provisions of
Section 2.8 and Articles 11 and 12 shall survive the payment of the Obligations
(both with respect to any Lender and all Lenders collectively) and any
termination of this Agreement and any judgment with respect to any Obligations,
including any final foreclosure judgment with respect to any Security Document,
and no unpaid or unperformed, current or future, Obligations will merge into any
such judgment.

Section 12.2 No Waivers. No failure or delay by Agent or any Lender in
exercising any right, power or privilege under any Financing Document shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein and therein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
Any reference in any Financing Document to the "continuing" nature of any Event
of Default shall not be construed as establishing or otherwise indicating that
any Borrower or any other Credit Party has the independent right to cure any
such Event of Default, but is rather presented merely for convenience should
such Event of Default be waived in accordance with the terms of the applicable
Financing Documents.

100

 



Section 12.3 Notices.

(a) All notices, requests and other communications to any party hereunder shall
be in writing (including prepaid overnight courier, facsimile transmission or
similar writing) and shall be given to such party at its address, facsimile
number or e-mail address set forth on the signature pages hereof (or, in the
case of any such Lender who becomes a Lender after the date hereof, in an
assignment agreement or in a notice delivered to Borrower Representative and
Agent by the assignee Lender forthwith upon such assignment) or at such other
address, facsimile number or e-mail address as such party may hereafter specify
for the purpose by notice to Agent and Borrower Representative; provided,
however, that notices, requests or other communications shall be permitted by
electronic means only in accordance with the provisions of Section 12.3(b) and
(c). Each such notice, request or other communication shall be effective (i) if
given by facsimile, when such notice is transmitted to the facsimile number
specified by this Section and the sender receives a confirmation of transmission
from the sending facsimile machine, or (ii) if given by mail, prepaid overnight
courier or any other means, when received or when receipt is refused at the
applicable address specified by this Section 12.3(a).

(b) Notices and other communications to the parties hereto may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved from time to time by Agent, provided,
however, that the foregoing shall not apply to notices sent directly to any
Lender if such Lender has notified Agent that it is incapable of receiving
notices by electronic communication. Agent or Borrower Representative may, in
their discretion, agree to accept notices and other communications to them
hereunder by electronic communications pursuant to procedures approved by it,
provided, however, that approval of such procedures may be limited to particular
notices or communications.

(c) Unless Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender's receipt of an
acknowledgment from the intended recipient (such as by the "return receipt
requested" function, as available, return e-mail or other written
acknowledgment), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor, provided, however, that if any such
notice or other communication is not sent or posted during normal business
hours, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day.

Section 12.4 Severability. In case any provision of or obligation under this
Agreement or any other Financing Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

101

 



Section 12.5 Headings. Headings and captions used in the Financing Documents
(including the Exhibits, Schedules and Annexes hereto and thereto) are included
for convenience of reference only and shall not be given any substantive effect.

Section 12.6 Confidentiality.

(a) Each Credit Party agrees not to transmit or disclose provisions of any
Financing Document to any Person (other than to Borrowers' advisors and officers
on a need-to-know basis or as otherwise may be required by Law (including as
required by the SEC)) without Agent's prior written consent.

(b) Agent and each Lender shall hold all non-public information regarding the
Credit Parties and their respective businesses identified as such by Borrowers
and obtained by Agent or any Lender pursuant to the requirements hereof in
accordance with such Person's customary procedures for handling information of
such nature, except that disclosure of such information may be made (i) to their
respective agents, employees, Subsidiaries, Affiliates, attorneys, auditors,
professional consultants, rating agencies, insurance industry associations and
portfolio management services, (ii) to prospective transferees or purchasers of
any interest in the Loans, Agent or a Lender, and to prospective contractual
counterparties (or the professional advisors thereto) in Swap Contracts
permitted hereby, provided, however, that any such Persons are bound by
obligations of confidentiality, (iii) as required by Law, subpoena, judicial
order or similar order and in connection with any litigation, (iv) as may be
required in connection with the examination, audit or similar investigation of
such Person, and (v) to a Person that is a trustee, investment advisor or
investment manager, collateral manager, servicer, noteholder or secured party in
a Securitization (as hereinafter defined) in connection with the administration,
servicing and reporting on the assets serving as collateral for such
Securitization. For the purposes of this Section, "Securitization" shall mean
(A) the pledge of the Loans as collateral security for loans to a Lender, or
(B) a public or private offering by a Lender or any of its Affiliates or their
respective successors and assigns, of securities which represent an interest in,
or which are collateralized, in whole or in part, by the Loans. Confidential
information shall include only such information identified as such at the time
provided to Agent and shall not include information that either: (y) is in the
public domain, or becomes part of the public domain after disclosure to such
Person through no fault of such Person, or (z) is disclosed to such Person by a
Person other than a Credit Party, provided, however, Agent does not have actual
knowledge that such Person is prohibited from disclosing such information. The
obligations of Agent and Lenders under this Section 12.6 shall supersede and
replace the obligations of Agent and Lenders under any confidentiality agreement
in respect of this financing executed and delivered by Agent or any Lender prior
to the date hereof.

Section 12.7 Waiver of Consequential and Other Damages. To the fullest extent
permitted by applicable law, no Borrower shall assert, and each Borrower hereby
waives, any claim against any Indemnitee (as defined below), on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of this Agreement, any other Financing Document or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Financing Documents or the transactions contemplated
hereby or thereby.

102

 



Section 12.8 GOVERNING LAW; SUBMISSION TO JURISDICTION.

(a) THIS AGREEMENT, EACH NOTE AND EACH OTHER FINANCING DOCUMENT, AND ALL
DISPUTES AND OTHER MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM
(WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

(b) EACH BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED WITHIN THE COUNTY OF NEW YORK, STATE OF NEW YORK AND IRREVOCABLY
AGREES THAT, SUBJECT TO AGENT'S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE
LITIGATED IN SUCH COURTS. EACH BORROWER EXPRESSLY SUBMITS AND CONSENTS TO THE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH BORROWER BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH
BORROWER AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE
COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

(c) Each Borrower, Agent and each Lender agree that each Loan (including those
made on the Closing Date) shall be deemed to be made in, and the transactions
contemplated hereunder and in any other Financing Document shall be deemed to
have been performed in, the State of New York.

Section 12.9 WAIVER OF JURY TRIAL.

(a) EACH BORROWER, AGENT AND LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THE FINANCING DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY. EACH BORROWER, AGENT AND EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS,
AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE
DEALINGS. EACH BORROWER, AGENT AND EACH LENDER WARRANTS AND REPRESENTS THAT IT
HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND
THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

103

 



(b) In the event any such action or proceeding is brought or filed in any United
States federal court sitting in the State of California or in any state court of
the State of California, and the waiver of jury trial set forth in Section
12.9(a) hereof is determined or held to be ineffective or unenforceable, the
parties agree that all actions or proceedings shall be resolved by reference to
a private judge sitting without a jury, pursuant to California Code of Civil
Procedure Section 638, before a mutually acceptable referee or, if the parties
cannot agree, a referee selected by the Presiding Judge of the Los Angeles
County, California. Such proceeding shall be conducted in Los Angeles County,
California, with California rules of evidence and discovery applicable to such
proceeding. In the event any actions or proceedings are to be resolved by
judicial reference, any party may seek from any court having jurisdiction
thereover any prejudgment order, writ or other relief and have such prejudgment
order, writ or other relief enforced to the fullest extent permitted by Law
notwithstanding that all actions or proceedings are otherwise subject to
resolution by judicial reference.

Section 12.10 Publication; Advertisement.

(a) Publication. No Credit Party will directly or indirectly publish, disclose
or otherwise use in any public disclosure, advertising material, promotional
material, press release or interview, any reference to the name, logo or any
trademark of MCF or any of its Affiliates or any reference to this Agreement or
the financing evidenced hereby, in any case except (i) as required by Law,
subpoena or judicial or similar order, in which case the applicable Credit Party
shall give Agent prior written notice of such publication or other disclosure,
or (ii) with MCF's prior written consent.

(b) Advertisement. Each Lender and each Credit Party hereby authorizes MCF to
publish the name of such Lender and Credit Party, the existence of the financing
arrangements referenced under this Agreement, the primary purpose and/or
structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any "tombstone", comparable
advertisement or press release which MCF elects to submit for publication. In
addition, each Lender and each Credit Party agrees that MCF may provide lending
industry trade organizations with information necessary and customary for
inclusion in league table measurements after the Closing Date. With respect to
any of the foregoing, MCF shall provide Borrowers with an opportunity to review
and confer with MCF regarding the contents of any such tombstone, advertisement
or information, as applicable, prior to its submission for publication and,
following such review period, MCF may, from time to time, publish such
information in any media form desired by MCF, until such time that Borrowers
shall have requested MCF cease any such further publication.

Section 12.11 Counterparts; Integration. This Agreement and the other Financing
Documents may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. Signatures by facsimile or by electronic mail delivery of
an electronic version of any executed signature page shall bind the parties
hereto. This Agreement and the other Financing Documents constitute the entire
agreement and understanding among the parties hereto and supersede any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof.

104

 



Section 12.12 No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

Section 12.13 Lender Approvals. Unless expressly provided herein to the
contrary, any approval, consent, waiver or satisfaction of Agent or Lenders with
respect to any matter that is the subject of this Agreement, the other Financing
Documents may be granted or withheld by Agent and Lenders in their sole and
absolute discretion and credit judgment.

Section 12.14 Expenses; Indemnity.

(a) Borrowers hereby agree to promptly pay (i) all reasonable costs and expenses
of Agent (including, without limitation, the reasonable fees, costs and expenses
of counsel to, and independent appraisers and consultants retained by Agent) in
connection with the examination, review, due diligence investigation,
documentation, negotiation, closing and syndication of the transactions
contemplated by the Financing Documents, in connection with the performance by
Agent of its rights and remedies under the Financing Documents and in connection
with the continued administration of the Financing Documents, including (A) any
amendments, modifications, consents and waivers to and/or under any and all
Financing Documents, and (B) any periodic public record searches conducted by or
at the request of Agent (including, without limitation, title investigations,
UCC searches, fixture filing searches, judgment, pending litigation and tax lien
searches and searches of applicable corporate, limited liability, partnership
and related records concerning the continued existence, organization and good
standing of certain Persons); (ii) without limitation of the preceding clause
(i), all reasonable costs and expenses of Agent in connection with the creation,
perfection and maintenance of Liens pursuant to the Financing Documents;
(iii) without limitation of the preceding clause (i), all costs and expenses of
Agent in connection with (A) protecting, storing, insuring, handling,
maintaining or selling any Collateral, (B) any litigation, dispute, suit or
proceeding relating to any Financing Document, and (C) any workout, collection,
bankruptcy, insolvency and other enforcement proceedings under any and all of
the Financing Documents; (iv) without limitation of the preceding clause (i),
all reasonable costs and expenses of Agent in connection with Agent's
reservation of funds in anticipation of the funding of the initial Loans to be
made hereunder; and (v) all costs and expenses incurred by Lenders in connection
with any litigation, dispute, suit or proceeding relating to any Financing
Document and in connection with any workout, collection, bankruptcy, insolvency
and other enforcement proceedings under any and all Financing Documents, whether
or not Agent or Lenders are a party thereto. Clause (a) of this Section shall
not apply with respect to Taxes other than any Taxes that represent losses,
expenses, claims, damages, etc. arising from any non-Tax claim.

105

 



(b) Each Borrower hereby agrees to indemnify, pay and hold harmless Agent and
Lenders and the officers, directors, employees, trustees, agents, investment
advisors and investment managers, collateral managers, servicers, and counsel of
Agent and Lenders (collectively called the "Indemnitees") from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including the fees and disbursements of counsel for such
Indemnitee) in connection with any investigative, response, remedial,
administrative or judicial matter or proceeding, whether or not such Indemnitee
shall be designated a party thereto and including any such proceeding initiated
by or on behalf of a Credit Party, and the reasonable expenses of investigation
by engineers, environmental consultants and similar technical personnel and any
commission, fee or compensation claimed by any broker (other than any broker
retained by Agent or Lenders) asserting any right to payment for the
transactions contemplated hereby, which may be imposed on, incurred by or
asserted against such Indemnitee as a result of or in connection with the
transactions contemplated hereby or by the other Financing Documents (including
(i) (A) as a direct or indirect result of the presence on or under, or escape,
seepage, leakage, spillage, discharge, emission or release from, any property
now or previously owned, leased or operated by Borrower, any Subsidiary or any
other Person of any Hazardous Materials, (B) arising out of or relating to the
offsite disposal of any materials generated or present on any such property, or
(C) arising out of or resulting from the environmental condition of any such
property or the applicability of any governmental requirements relating to
Hazardous Materials, whether or not occasioned wholly or in part by any
condition, accident or event caused by any act or omission of Borrower or any
Subsidiary, and (ii) proposed and actual extensions of credit under this
Agreement) and the use or intended use of the proceeds of the Loans and Letters
of Credit, except that Borrowers shall have no obligation hereunder to an
Indemnitee with respect to any liability resulting from the gross negligence or
willful misconduct of such Indemnitee, as determined by a final non-appealable
judgment of a court of competent jurisdiction. To the extent that the
undertaking set forth in the immediately preceding sentence may be
unenforceable, Borrowers shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable Law to the payment and
satisfaction of all such indemnified liabilities incurred by the Indemnitees or
any of them. Clause (b) of this Section shall not apply with respect to Taxes
other than any Taxes that represent losses, expenses, claims, damages, etc.
arising from any non-Tax claim.

(c) Notwithstanding any contrary provision in this Agreement, the obligations of
Borrowers under this Section 12.14 shall survive the payment in full of the
Obligations and the termination of this Agreement. NO INDEMNITEE SHALL BE
RESPONSIBLE OR LIABLE TO THE BORROWERS OR TO ANY OTHER PARTY TO ANY FINANCING
DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON
ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT
HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

(d) Each Borrower for itself and all endorsers, guarantors and sureties and
their heirs, legal representatives, successors and assigns, hereby further
specifically waives any rights that it may have under Section 1542 of the
California Civil Code (to the extent applicable), which provides as follows: "A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR," and further waives any similar rights under applicable Laws.

106

 



Section 12.15 [Reserved].

Section 12.16 Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective should any petition or other proceeding be
filed by or against any Credit Party for liquidation or reorganization, should
any Credit Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and
manager or trustee be appointed for all or any significant part of any Credit
Party's assets, and shall continue to be effective or to be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a fraudulent preference reviewable transaction or otherwise, all as
though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

Section 12.17 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Borrowers and Agent and each Lender and their respective
successors and permitted assigns.

Section 12.18 USA PATRIOT Act Notification. Agent (for itself and not on behalf
of any Lender) and each Lender hereby notifies Borrowers that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
certain information and documentation that identifies Borrowers, which
information includes the name and address of Borrower and such other information
that will allow Agent or such Lender, as applicable, to identify Borrowers in
accordance with the USA PATRIOT Act.

Section 12.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Financing Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Financing Document, to the extent such liability
is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Financing Document; or

107

 



(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

108

 



IN WITNESS WHEREOF, intending to be legally bound, and intending that this
Agreement constitute an agreement executed under seal, each of the parties have
caused this Agreement to be executed under seal the day and year first above
mentioned.

 

BORROWERS: MODUSLINK CORPORATION, a Delaware corporation       By: /s/ Peter
Feret
 
  Name:  Peter Feret
 
  Title: Chief Financial Officer
 
       

 

 

 

 

  Address for Credit Parties:      

ModusLink Corporation

1601 Trapelo Road, Suite 170

Waltham, Massachusetts 02451

  Attn::  
 
  Facsimile:  
 
  Email:  
 
       

 

Signature Page to Credit and Security Agreement

 



 

GUARANTORS: SOL HOLDINGS, INC., a Delaware corporation       By: /s/ Peter Feret
 
  Name:  Peter Feret
 
  Title:  Chief Financial Officer
 
       

 

  SALESLINK MEXICO HOLDING CORP., a Delaware corporation       By: /s/ Peter
Feret
 
  Name:  Peter Feret
 
  Title:  Chief Financial Officer
 
       

 

Signature Page to Credit and Security Agreement

 



 

AGENT: MIDCAP FINANCIAL TRUST       By:

Apollo Capital Management, L.P.,

its investment manager

      By: Apollo Capital Management GP, LLC,
its general partner           By: /s/ Maurice Amsellem
 
  Name:  Maurice Amsellem
 
  Title: Authorized Signatory       Address:      

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200

Bethesda, Maryland 20814

Attn: Account Manager for ModusLink transaction

Facsimile: 301-941-1450

      Copying, for notice purposes only:       c/o MidCap Financial Services,
LLC, as servicer
7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn:  General Counsel
Facsimile:  301-941-1450       Payment Account Designation       Wells Fargo
Bank, N.A.
McLean, Virginia
ABA #:  121000248
Acct. Name:  MidCap Funding IV Trust - Collections
Account #:  2000036282803
Attention:  ModusLink transaction          

 

Signature Page to Credit and Security Agreement

 



 

 

 

LENDER: MIDCAP FINANCIAL TRUST       By:

Apollo Capital Management, L.P.,

its investment manager

      By: Apollo Capital Management GP, LLC,
its general partner           By: /s/ Maurice Amsellem
 
  Name:  Maurice Amsellem
 
  Title: Authorized Signatory       Address:      

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200

Bethesda, Maryland 20814

Attn: Account Manager for ModusLink transaction

Facsimile: 301-941-1450

         

  

Signature Page to Credit and Security Agreement

 



 

ANNEX A TO CREDIT AGREEMENT (COMMITMENT ANNEX)

 

Lender   Revolving Loan Commitment Amount   Revolving Loan Commitment Percentage
  MidCap Financial Trust   $12,500,000   100%   TOTALS   $12,500,000   100%  

 

 

 



EXHIBIT A TO CREDIT AGREEMENT (RESERVED)

 

 



EXHIBIT B TO CREDIT AGREEMENT (COMPLIANCE CERTIFICATE)

COMPLIANCE CERTIFICATE

Date: __________, 201__

 

 

This Compliance Certificate is given by _____________________, a Responsible
Officer of ________________ (the "Borrower Representative"), pursuant to that
certain Credit and Security Agreement dated as of ____________, 2019 among the
Borrower Representative, the other Borrowers party thereto, and any additional
Borrower that may hereafter be added thereto (collectively, "Borrowers"), the
Guarantors from time to time party thereto, MidCap Financial Trust, individually
as a Lender and as Agent, and the financial institutions or other entities from
time to time parties hereto, each as a Lender (as such agreement may have been
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement"). Capitalized terms used herein without definition shall have
the meanings set forth in the Credit Agreement.

The undersigned Responsible Officer hereby certifies to Agent and Lenders that:

(a) the financial statements delivered with this certificate in accordance with
Section 4.1 of the Credit Agreement fairly present in all material respects the
results of operations and financial condition of Borrowers and their
Consolidated Subsidiaries as of the dates and the accounting period covered by
such financial statements;

(b) the representations and warranties of each Credit Party contained in the
Financing Documents are true, correct and complete in all material respects on
and as of the date hereof, except to the extent that any such representation or
warranty relates to a specific date in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date; provided, however, in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof;

(c) I have reviewed the terms of the Credit Agreement and have made, or caused
to be made under my supervision, a review in reasonable detail of the
transactions and conditions of Borrowers and their Consolidated Subsidiaries
during the accounting period covered by such financial statements and such
review has not disclosed the existence during or at the end of such accounting
period, and I have no knowledge of the existence as of the date hereof, of any
condition or event that constitutes a Default or an Event of Default, except as
set forth in Schedule 1 hereto, which includes a description of the nature and
period of existence of such Default or an Event of Default and what action
Borrowers have taken, are undertaking and propose to take with respect thereto;

(d) except as noted on Schedule 2 attached hereto, the Credit Agreement contains
a complete and accurate list of all business locations of Borrowers and
Guarantors and all names under which Borrowers and Guarantors currently conduct
business; Schedule 2 specifically notes any changes in the names under which any
Borrower or Guarantor conduct business;

 

 



(e) except as noted on Schedule 3 attached hereto, the undersigned has no
knowledge of (i) any federal or state tax liens having been filed against any
Borrower, Guarantor or any Collateral or (ii) any failure of any Borrower or
Guarantor to make required payments of withholding or other tax obligations of
any Borrower or Guarantor during the accounting period to which the attached
statements pertain or any subsequent period;

(f) Schedule 5.14 to the Credit Agreement contains a complete and accurate
statement of all deposit accounts and investment accounts maintained by
Borrowers and Guarantors;

(g) except as noted on Schedule 4 attached hereto and Schedule 3.6 to the Credit
Agreement, the undersigned has no knowledge of any current, pending or
threatened: (i) litigation against any Borrower or Guarantor; (ii) inquiries,
investigations or proceedings concerning the business affairs, practices,
licensing or reimbursement entitlements of any Borrower or Guarantor; or
(iii) any default by any Borrower or Guarantor under any Material Contract to
which it is a party;

(h) except as noted on Schedule 5 attached hereto, no Borrower or Guarantor has
acquired, by purchase, by the approval or granting of any application for
registration (whether or not such application was previously disclosed to Agent
by Borrowers) or otherwise, any Intellectual Property that is registered with
any United States or foreign Governmental Authority, or has filed with any such
United States or foreign Governmental Authority, any new application for the
registration of any Intellectual Property, or acquired rights under a license as
a licensee with respect to any such registered Intellectual Property (or any
such application for the registration of Intellectual Property) owned by another
Person, that has not previously been reported to Agent on Schedule 3.17 to the
Credit Agreement or any Schedule 5 to any previous Compliance Certificate
delivered by Borrower Representative to Agent;

(i) except as noted on Schedule 6 attached hereto, no Borrower or Guarantor has
acquired, by purchase or otherwise, any Chattel Paper, Letter of Credit Rights,
Instruments, Documents or Investment Property that has not previously been
reported to Agent on any Schedule 6 to any previous Compliance Certificate
delivered by Borrower Representative to Agent;

(j) except as noted on Schedule 7 attached hereto, no Borrower or Guarantor is
aware of any commercial tort claim that has not previously been reported to
Agent on any Schedule 7 to any previous Compliance Certificate delivered by
Borrower Representative to Agent; and

(k) Borrowers and Guarantors (if any) are in compliance with the covenants
contained in Article 6 of the Credit Agreement, and in any Guarantee
constituting a part of the Financing Documents, as demonstrated by the
calculation of such covenants below, except as set forth below; in determining
such compliance, the following calculations have been made: [See attached
worksheets]. Such calculations and the certifications contained therein are
true, correct and complete.

The foregoing certifications and computations are made as of ________________,
20__ (end of month) and as of _____________, 20__.

 

 



  Sincerely,       [BORROWER REPRESENTATIVE]       By:  
 
  Name:  
 
  Title:  
 
       



 

 

EBITDA Worksheet (Attachment to Compliance Certificate)

EBITDA for the applicable Defined Period is calculated as follows:   Net income
(or loss) for the Defined Period of Borrowers and their Consolidated
Subsidiaries, but excluding:  (a) the income (or loss) of any Person (other than
Subsidiaries of Borrowers) in which Borrowers or any of their Subsidiaries has
an ownership interest unless received by Borrower or their Subsidiary in a cash
distribution; and (b) the income (or loss) of any Person accrued prior to the
date it became a Subsidiary of Borrowers or is merged into or consolidated with
Borrowers $___________ Plus: Any provision for (or minus any benefit from)
income and franchise taxes deducted in the determination of net income for the
Defined Period $___________ Plus: Interest expense, net of interest income,
deducted in the determination of net income for the Defined Period $___________
Plus: Amortization and depreciation deducted in the determination of net income
for the Defined Period $___________ Plus: Reasonable and documented fees and
expenses deducted in the determination of net income incurred in connection with
the closing of the Loan(s) and any amendments or waivers to this Agreement or
any Financing Document and actually paid in cash for the Defined Period
$___________ Plus: Reasonable and documented fees and expenses deducted in the
determination of net income incurred and actually paid in cash for the Defined
Period with respect to any Permitted Acquisition consummated after the Closing
Date, to the extent incurred within 180 days of the consummation of such
Permitted Acquisition and subject to Agent’s reasonable approval $___________
Plus: Non-recurring expense deducted (or minus non-recurring income added) in
the determination of net income and actually paid in cash for the Defined Period
subject to Agent’s reasonable approval $___________ Plus: Non-cash expense
deducted (or minus non-cash income added) in the determination of net income for
the Defined Period subject to Agent’s reasonable approval $___________ EBITDA
for the Defined Period: $___________

 

 

 

 



Fixed Charge Coverage Ratio Worksheet (Attachment to Compliance Certificate)

Fixed Charges for the applicable Defined Period is calculated as follows:  
Payment of interest expense, net of interest income, included in the
determination of net income of Borrowers and their Consolidated Subsidiaries for
the Defined Period $___________ Plus: Any provision for (or minus any benefit
from) income taxes (less elimination of such taxes as a result of Borrowers'
consolidated tax filings with Holdings) or franchise taxes included in the
determination of net income for the Defined Period $___________ Plus: Payments
of principal for the Defined Period with respect to all Debt (including the
portion of scheduled payments under capital leases allocable to principal but
excluding mandatory prepayments required by Section 2.1 and excluding scheduled
repayments of Revolving Loans and other Debt subject to reborrowing to the
extent not accompanied by a concurrent and permanent reduction of the Revolving
Loan Commitment (or equivalent loan commitment)) $___________ Plus: Permitted
Distributions $___________ Fixed Charges for the applicable Defined Period:
$___________ Operating Cash Flow for the applicable Defined Period is calculated
as follows:   EBITDA for the Defined Period (calculated pursuant to the EBITDA
Worksheet) $___________ Minus: Unfinanced Capital Expenditures for the Defined
Period $___________ Minus: To the extent not already reflected in the
calculation of EBITDA, other capitalized costs, defined as the gross amount paid
in cash and capitalized during the Defined Period, as long term assets, other
than amounts capitalized during the Defined Period as capital expenditures for
property, plant and equipment or similar fixed asset accounts $___________
Operating Cash Flow for the Defined Period: $___________

 

 

 



Covenant Compliance:

Fixed Charge Coverage Ratio (Ratio of Operating Cash Flow to Fixed Charges) for
the Defined Period

___ to 1.0 Minimum Fixed Charge Coverage for the Defined Period 1.0 to 1.0 In
Compliance Yes/No    

 



 

 

EXHIBIT C TO CREDIT AGREEMENT (BORROWING BASE CERTIFICATE)

[image_002.jpg] 

 

 



 

EXHIBIT D TO CREDIT AGREEMENT (NOTICE OF BORROWING)

NOTICE OF BORROWING

 

This Notice of Borrowing is given by _____________________, a Responsible
Officer of ________________ (the "Borrower Representative"), pursuant to that
certain Credit and Security Agreement dated as of ____________, 2019 among the
Borrower Representative, the other Borrowers party thereto and each additional
Borrower that may hereafter be joined thereto (collectively, "Borrowers"), the
Guarantors from time to time party thereto, MidCap Financial Trust, individually
as a Lender and as Agent, and the financial institutions or other entities from
time to time parties hereto, each as a Lender (as such agreement may have been
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement"). Capitalized terms used herein without definition shall have
the meanings set forth in the Credit Agreement.

The undersigned Responsible Officer hereby gives notice to Agent of Borrower
Representative's request to on _______________, 20__ borrow $_______________ of
Loans on __________, 20__. Attached is a Borrowing Base Certificate complying in
all respects with the Credit Agreement and confirming that, after giving effect
to the requested advance, the Revolving Loan Outstandings will not exceed the
Revolving Loan Limit.

The undersigned officer hereby certifies that, both before and after giving
effect to the request above (a) each of the conditions precedent set forth in
Section 7.2 have been satisfied, (b) all of the representations and warranties
contained in the Credit Agreement and the other Financing Documents are true,
correct and complete as of the date hereof, except to the extent such
representation or warranty relates to a specific date, in which case such
representation or warranty is true, correct and complete as of such earlier
date, and (c) no Default or Event of Default has occurred and is continuing on
the date hereof.

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
Notice of Borrowing this ____ day of ___________, 20__.

 

  Sincerely,       [BORROWER REPRESENTATIVE]       By:  
 
  Name:  
 
  Title:  
 
       

 

 

 



 

EXHIBIT E TO CREDIT AGREEMENT (FORM OF ANNUAL BUDGET)

[image_003.jpg] 

 

 





EXHIBIT F-1 TO CREDIT AGREEMENT
(FORM OF U.S. TAX COMPLIANCE CERTIFICATE)

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit and Security Agreement dated as of
[____], 2019 among the Borrower Representative, the other Borrowers listed
therein and any additional Borrower that may hereafter be added thereto
(collectively, "Borrowers"), the Guarantors from time to time party thereto,
MidCap Financial Trust, individually as a Lender and as Agent, and the financial
institutions or other entities from time to time parties hereto, each as a
Lender (as such agreement may have been amended, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement"). Capitalized terms
used herein without definition shall have the meanings set forth in the Credit
Agreement.

Pursuant to the provisions of Section 2.8(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower Representative with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower Representative and the Agent, and (2) the undersigned
shall have at all times furnished the Borrower Representative and the Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

[NAME OF LENDER]


By _________________________
Name:
Title:

 

Date: __________ __, 20__

 

 



 

EXHIBIT F-2 TO CREDIT AGREEMENT
(FORM OF U.S. TAX COMPLIANCE CERTIFICATE)

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit and Security Agreement dated as of
[_____], 2019 among the Borrower Representative, the other Borrowers listed
therein and any additional Borrower that may hereafter be added thereto
(collectively, "Borrowers"), the Guarantors from time to time party thereto,
MidCap Financial Trust, individually as a Lender and as Agent, and the financial
institutions or other entities from time to time parties hereto, each as a
Lender (as such agreement may have been amended, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement"). Capitalized terms
used herein without definition shall have the meanings set forth in the Credit
Agreement.

Pursuant to the provisions of Section 2.8(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

[NAME OF PARTICIPANT]


By _________________________
Name:
Title:

 

Date: __________ __, 20__

 

 



 

EXHIBIT F-3 TO CREDIT AGREEMENT
(FORM OF U.S. TAX COMPLIANCE CERTIFICATE)

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit and Security Agreement dated as of
[______], 2019 among the Borrower Representative, the other Borrowers listed
therein and any additional Borrower that may hereafter be added thereto
(collectively, "Borrowers"), the Guarantors from time to time party thereto,
MidCap Financial Trust, individually as a Lender and as Agent, and the financial
institutions or other entities from time to time parties hereto, each as a
Lender (as such agreement may have been amended, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement"). Capitalized terms
used herein without definition shall have the meanings set forth in the Credit
Agreement.

Pursuant to the provisions of Section 2.8(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner's/member's beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

[NAME OF PARTICIPANT]


By _________________________
Name:
Title:

 

Date: __________ __, 20__

 

 



EXHIBIT F-4 TO CREDIT AGREEMENT
(FORM OF U.S. TAX COMPLIANCE CERTIFICATE)

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Credit and Security Agreement dated as of
[_____], 2019 among the Borrower Representative, the other Borrowers listed
therein and any additional Borrower that may hereafter be added thereto
(collectively, "Borrowers"), the Guarantors from time to time party thereto,
MidCap Financial Trust, individually as a Lender and as Agent, and the financial
institutions or other entities from time to time parties hereto, each as a
Lender (as such agreement may have been amended, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement"). Capitalized terms
used herein without definition shall have the meanings set forth in the Credit
Agreement.

Pursuant to the provisions of Section 2.8(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Financing Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower Representative with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner's/member's
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower Representative and the Agent, and (2) the undersigned shall have at
all times furnished the Borrower Representative and the Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

 





[NAME OF LENDER]


By _________________________
Name:
Title:

 

Date: __________ __, 20__